Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 1 of 184




          Exhibit 1
                 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 2 of 184


                    ..                                             ..


                                                     Commonwealth of Massachusetts

              MIDDLESEX,SS.                                                          TRIAL COURT OF THE COMMONWEALTH
                                                                                     SUPERIOR COURT DEPARTMENT
                                                                                     CIVIL DOCKET NO. 208!CV01665
              Ultimate Classic
              C.,oQJDWSOJt"r:llll<C:J:t:>inonn_T.cnwcc...__ _ _ , PLAINTIFF(S),

           v. Blackboard Specialty Insurance
              Company f/k/a Hamilton
                  ·                                      , DEFENDANT(S)
              Company,       ei    al                                             SUMMONS

          THIS SUMMONS IS DIRECTED TO Blackboard Specialty*                                        • (Defendant's name)

          You are being sued, The Plaintiff(s) named above has started a lawsuit against you. A copy of the
          Plaintiff's Complaint filed against you is attached to this summons and the original complaint has been
          filed in the Niddlesex Superior Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


1.        You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
          the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
          opportunity to tell your side of the story. You must respond to this lawsuit In writing even if you expect
          to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
          extension of time in writing from the Court.
2.        How to Respond. To respond to this lawsuit, you must me a written response with the court~ mail a
          copy to the Plalnliffs Attorney (or the Plaintiff, if unrepresented). You can do this by:
     a.   Filing your signed original response with the Clerk's Office for Civil Business,Superior Court,
          ~(address),bymailorinperson,ANDcenter, Woburn, MA 01801
     b.    Delivering or mailing a copy of your response to the Plaintiffs Attorney/Plaintiff at the following
          address: Alan H. Cohen, 550 Worcester Rd,, Fr:amingharn MA 01702
3,        What to include in your response~ An "Answer" is one type of response to a Complaint Your Answer
          must state whether you agree or disagree with the fa"ct(s) alleged In each paragraph of the Complaint.
          Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your tight to
          use them in court. If you have any· claims against the Plaintiff (referred to as counterclaims) that are
          based on the same facts or transaction described in the Complaint, then you must include those claims
          In your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
          lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial In your
          Answer or in a written demand for a jury trial that you must send to the other side and file with the
          court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
          "Motion to Dismiss," if you believe that the complaint is legally Invalid or legally insufficient. A Motion
          to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P.12. If
          you are filing a Motion to Dismiss, you must also comply with the filing procedures for ~Civil Motions"
          described in the rules of the Court in which the complaint was filed, available at
          www.mass.gov.courts/case-legal·res/rules of court.

          *    Insurance Company f/k/a Hamilton Specialty Insurance Company
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 3 of 184




4.   Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
     informalio·n for people who represent themselves is available at www.mass.Qov/courts/sellhelp.
5.   Required Information on all filings: The -civil docket number" appearing at the top of this notice is the
     case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
     You should refer to yourself as the -oefendant."

     Witness Han. Judith Fabricant, Chief Justice on           July 22                  '20...20.




     Note: The number assigned lo lhe Complaint by the Clerk·Magislra\e at !he beginning of the lawsuit should be indicated on the
     summons before it Is served on the Delendanl.




                                           PROOF OF SERVICE OF PROCESS

             1hereby certify that on•--~--------· 20_, I served a copy or this summons,
     together ~ith. a copy or the complaint in this action, on the defendant named In this summons, in the
     following manner (See Mass. R. Civ. P. 4(d)(1-5)):




     Dated: _ _- : = : - - - - , 20 __                                Signature: _ _ _ _ _ _ _ _ _ _ __



     N.B.      TO PROCESS SERVER:


               PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX- BOTH
     ON THE ORIGINAL SUMMONS AND ON THE COPY OF THE SUMMONS SERVED ON THE DEFENDANT.




                                                                                                               ,20_
                 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 4 of 184


                                                         DOCKET NUMBER
          CIVIL TRACKING ORDER                                                        Trial Court of Massachusetts
             (STANDING ORDER 1· BB)                      ·2081CV01665                 The Superior Court
CASE NAME:
                                                                                       Michael A. Sullivan, Clerk of Court
      Ultimate Classic Construction INC. vs. Blackboard Specialty Insurance
      Company Formerly Known As Hamilton Specialty Insurance Company et                Middlesex County
TO:                                                                                   COURT NAME&ADDRESS
       lan Mark Cohen, Esq.
                                                                                       Middlesex County Superior Court- Woburn
      Law Offices of Alan·M Cohen.LLC
                                                                                       200 Trade Center
      550 Worcester Rd
                                                                                       Woburn, MA01801
      Framingham, MA 01702



                                                  TP.ACKING ORDER- F- Fast Track
             You are hereby notified that this case is on the track referenced· above as per Superior Court Standing
  Order 1-68. The order requires that the various stages of litigation described below must be completed not later
. -than.the deadlines indicated.


               STAGES OF LITIGATIO..N.                                                       DEADliNE


                                                                                                     FILED BY         HEARD BY

  ISe,IVic:e of process made and return filed with the Court                                        10/14/2020

  IRelSpom;e to the complaint filed (also see MRCP 12)                                              11/13/2020

      II motions under MRCP 12, 19, and 20                                     11/13/2020           12/14/2020

      II motions under MRCP 15                                                 11/13/2020

                   requests and depositions served and non-expert
                                                                               05/12/2021

       motions under MRCP 56                                                   06/11/2021

         I pi"E!-trial cohference held and/or firm trial daie set                                                     11/08/2021

          shall be resolved and judgment sha\\ issue by




 -The final.pr.e~trialdea~lineJs. not the scheduled d:lte of· the conference. You will be notified oft~~t date at a later time.
·counsel for plaintiff must serve this        t~ac~ing   order on defendant before   ~he   deadline for filing return of. service.
 This ca_se is assigned to



OATE ISSUEO.             ASSISTANT CLERK                                                                     PHONE

 ._O'l/16/2Q_20    ·~     -Arthur_T..OeGuglielmo                                                                 (781)939-2757
                          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 5 of 184


   .
          CIVIL ACTION COVER SHEET
                                                                                         DOCKET NUMBER
                                                                                                                                                        Trial Court of Massachusetts
                                                                                                                                                        The Superior Court
                                                                                                                                                                                                                    ®
                                                                                                                                                                                                                    ll!J
  PlAJNnFF(Sj:             Unllllllte Cl.l::5ic COM!Nt!ion                                                                                       COUNTY
                                                                                                                                                                Worcester
 ADDRESS:                   r:Jo Al.ln 1.1. CDhen, EsqUira

                            SSO \\'orc~slcr Rood                                                                 DEFENDANTIS!:             BIJdii!CI.:Jrd Spedolly huura<lCO Comp"'l)' fMa H.tmlton Spcd.:Jity lnsumna.

                            Fr.uninghom.I.IA 01702                                                                                    Comp:~ny. Yarl< Ris~ SerW:cf GI'Gup. lnc.. ~d        Scd;wfck. me.

 ATTORNEY:                 ll:onl.t Cohl!n

 ADDRESS:                  IJJwOffitl!forAiun M. Cohen llC                                                       ADDRESS:                  \2®   Oron~~   S!leeL WJm!n~lon, DE \981)1

                           550 Woreeslor Ro•d                                                                                              Oror Ul'l'•• Pond Roo<!, Bldg. F, ~Ill Floor. Por:tl'~>~~y, UJ 100:18

                           Fr.tm:nohom, MA 01702                                                                                           8125 Sedgwick Way,Memphls, TN38125

 BBO'.                     OB8375

                                                                  TYPE OF ACTION AND TRACK DESIGNATION (soo rovcrso side)
               CODE NO.                                   TYPE OF ACTION (5pllclfy)                                               TRACK                        HAS A JURY CLAIM BEEN MADE?
         AC6                                  lnsurantc Contract                                                                   F
                                                                                                                                  --                            DYES                lEI    NO
   · ~u·NOthor" plonsc describe:                                          ~-.·




                Is lhcra <:1 claim under G.L. c. 93A?                                                                          Is this a class action under Mass. R. Clv. P. 2J?
                ~YES                D NO                                                                                               DYES                     lEI     NO
                                                                     STATEMENT OF DAMAGES PURSUANT TO G,L. c. 212, § 3A

The following Is a full,l!emlzed and delaUed statement of the facts on which lhe undersigned plaintiff or plainlilrs counsel relies to determine money damages,
For this form, disregard double or treble damage claims; indicate single damages only.
                                                                                                       TORTCLAtMS
                                                                                           {attach additional sheets as necessary)
A. Documented medical expenses to date:
        1. Total hospl!al expenses ................................................................................................................................................................. <
        2. Total doctorexpensos ....................................................................................................................................................................
        3. Total chiropractic expenses ...........................................................................................................................................................
        4. Total physical therapy expenses ........................................................................................,..........................................................
        5. Total other expenses (describe betcw) .......................................................................................................................................... s
                                                                                                                                                                                 Subtotal (A):

B. Docum9nted lost wages and compensation to date ......................................................................................................................................                s
C. Documented property damages to data ......................................................................................................................................................
D. Reasonably anticipated futwe medical and hosp!lal expenses ....................................................................................................................
E. Reasonably anticipated lost wages ...............................................................................................................................................................    s
F. Other documented Items of damages (describe below) ................................................................................................................................


G. BrieHydescribe plalnfifl's injury, Including the nature and extent ofinJ~ry:
         . .. ""'' ..                        . '·
                                                                                                                                                                                    TOTAL(A·F):$


                                                                    CONTB8g: CLAlkl;1la
               •                                           (attach addi1ional sheets as necessary)
  D  This action Includes a claim lnvoMng co!lcdlon or a debt incurred pursuant to a revolving credit agreemenl Mass. R. Clv. P. B.1{a).
Provide n detailed description of clalm{s):
                                                                                                                                   TOTAl.:$ E<C>III crSOK
Servfces· performtld                                                               Principal amount due,

Signature of Attorney/ Unrepresented Plaintiff: X                                              /U. "'¥-'Y"}.                                                                           Date:           7P<tfto
         -
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court
               "             .   ..                                                  .                 .                          .

                                               CERTIFICATION PURSUANT TO SJC RULE 1:18
I hereby certify !hall have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolu\ion (SJC
Rule 1:16) requiring Ihat I provide my clients with information about court-<:onnecled dispute resolution services and discuss with them the
advantages and disadvanta_ges of the various methods of dispute resolution .

Signature of_Attorney of Rocord: X                                     ./"?A:, ~-'"'"Y/                                                                                               Date:            7 /;'I /::z. ()
    ,,,_.                                                                                                                                                                                               '    '
                  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 6 of 184




                                  COMMONWEALTH OF MASSACHUSETTS

         MIDDLESEX, SS                                    SUPERIOR COURT
                                                          CIVIL ACTION NO.

         ULTIMATE CLASSIC CONST.RU.CT.ION INC.,
              Plaintiff
         v.                             COMPLAINT

         BLACKBOARD SPECIALTY INSURANCE COMPANY
         F/K/A HAMILTON SPECIALTY INSURANCE COMPANY,
         YORK RISK SERVICES GROUP, INC., AND SEDGWICK,
         INC.
                           COUNT ONE - BREACH OF CONTRACT
              .              .     ..
         1.        The plaintiff, ULTIMATE CLASSIC CONSTRUCTION INC., is a now

         dissolved Massachusetts corporation with a usual place of

         business located in Somerville, Middlesex County, MA

         ("plaintiff").

         2.        At all times relevant hereto, plaintiff was an existing

         Massachusetts corporation on file with the Massachusetts

         Secretary of State Corporations Division.

         3.        The defendant BLACKBOARD SPECIALTY INSURANCE COMPANY F/K/A

         HAMI4TON SPECIALTY INSURANCE COMPANY is a Delaware corporation

         witn' a ·usual place of business located at 1209 Orange Street,

         Wilmington, DE 19801 and is a merchant as defined by the Uniform

         Commercial Code ("BLACKBOARD") .

         4.       The defendant YORK RISK SERVICES GROUP, INC. is a New York

         corporat~on      with a usual place of business located at One Opper
 '       ~·


         Pond Road, Building F, 4th Floor, Parsippany, NJ 10038 and is a

         merchant as defined by the Uniform Commercial Code ("YORK").


                                                 1

......
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 7 of 184




 5.     ~he   defendant SEDGEWICK, INC. is a New York corporation

·with a usual place of business located at 8125 Sedgwick Way,

Memphis, TN 38125 and is a merchant as defined by the Uniform

Commercial Code ("SEDGEWICK").

6.      Plaintiff purchased and defendant BLACKBOARD issued general

liability coverage to plaintiff in Massachusetts for the period

from July 12, 2017 to July 12, 2018.

7.      On or about January 19, 2018, plaintiff suffered a loss

resulting from its negligent construction services including its

creation of a drywell for an agproximately 2375 square foot

condominium purchased for $1,399,999 on or about November 16,

~017    at 301 Huron Avenue, Cambridge, MA 02138 ("premises") \-lhich

rendered uninhabitable the lower level of said Unit containing

t'wo bedrooms, a family/media room, bathroom and laundry.

B.      As a result of the drywell backing up the sump pump, the

sump pump Has pumping ground water that had nm1here to go and as

a r~sult a substantial amount of the foundation was under water.

9.      On information and belief, the plaintiff alleges and avers

.that the owner of said Unit has indicated that the plaintiff

could face exposure from the owner's loss of the property's

habitable use.

10.     Plaintiff Pro~ided a warranty to the owner.

11.    The plaintiff is obligated to the owner for the damages

caused by plaintiff's negligent work.

                                      2
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 8 of 184




12.     In addition/ plaintiff alleges and avers that it could face

exposure for the owner 1 s loss of the property's habitable use.

13.     Plaintiff promptly filed a claim with HAMILTON SPECIALTY

INSURANCE COMPANY which on February 1, 2018 changed its name to

BLACKBOARD SPECIALTY INSURANCE COMPANY.
14.     On or about March 15, 2018, due to HAMILTON SPECIALTY

INSURANCE COMPANY, now BLACKBOARD's failure to perform its.

obligations pursuant
 ~·       ~    .
                     to the policy including but not limited to

proper investigation, settlement and payment of its claim,

plaintiff retained prior counsel to prosecute the claim on

behalf of plaintiff.

15.     In response to plaintiff's repeated requests for BLACKBOARD

to    proper~y   respond to the claim 1 BLACKBOARD, through its

adjuster SEDGEWICK,· retained the engineering firm Eti Global to

perform an assessment of the loss.

16.    On May 14, 2018, EFI Global performed an assessment of the

loss and issued its Structural Engineering Report which states

in its Results Of The Investigation (Conclusions) on Page 5 that

"It is EtP s opinion that the water intrusion was caused by an

inadequately designed and constructed drywell, which allowed

water to flow from the drywell through the sump pump discharge

pipe, and into the basement." (Empha·sis Added).

17.    On or about June 1, 2018, plaintiff was informed that the

claim had been transferred to defendant YORK.
                                     3
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 9 of 184




18.     On information and belief, the plaintiff alleges and avers

that Mr. Green acting on behalf of the defendants notified a man

named Max Alves who was working for the plaintiff that the

defendants were liable to the plaintiff for the damages.

19.     In reasonable reliance thereon, the plaintiff continued to

expend monies to repair the damage to the Unit.

20.     On June 14, 2018, plaintiff, through prior counsel, sent

YORK a c.93A demand letter.

21.     On June 29, 2018, plaintiff through prior counsel sent YORK

a second c.93A demand letter.

22.     On July 13, 2018, defendants acknowledged via email having

received plaintiff's June 14 1 2018 c. 93A demand letter.

23.     On or about September 1 1 2019, SEDGEWICK was acquired by

YORK.
24.     On April 24, 2020, plaintiff through counsel heiein sent

YORK and HAMILTON, now BLACKBOARD, a third demand letter.

25.     On June 29, 2020, defendants acknowledged receipt of

plaintiff's April 24, 2020 demand letter in a voicemail to

plaintiff's counsel.

26.     From Friday, July 13, 2018 at which time the defendants

acknowledged receiving the June 14, 2018 demand letter through

July 1, 2020, the defendants and plaintiff's counsel have

exchanged emails pursuant to which the defendants have continued

to fail to issue either a written acknowledgement or denial of
                                      4
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 10 of 184




coverage or make any, never mind a reasonable offer of

settlement.

27.     Liability for the loss to the premises has been

established.

28.     The loss is a qualifying loss pursuant to the policy.

29.     Damage to the premises caused by plaintiff's work for which

it has directly or indirectly paid and/or for which it is

responsible is at least Three Hundred Eighty-Three Thousand

Eight Hundred Twenty-Seven and 62/100 ($383,827.62) Dollars.

30.     The defendants breached their contract of insurance by

failing to pay a covered claim on a policy of insurance for

which the plaintiff had paid its premiums.

31.     Plaintiff satisfied all of the conditions precedent to the

payment of its claim by the defendants.

32.     Plaintiff has suffered and continues to suffer monetary

damages due to the failure of defendants to investigate, settle

and pay its claim and/or otherwise perform their obligations to

plaintiff pursuant to the policy.

33.     Plaintiff made   de~and   upon the defendants, but said

defendants have failed, refused and/or neglected and continue to

fail, refuse and/or neglect to pay said sum or any part thereof.

        WHEREFORE, the plaintiff demands judgment against the

defendants BLACKBOARD SPECIALTY INSURANCE COMPANY F/K/A HAMILTON

SPECIALfY INSURANCE COMPANY, YORK RISK SERVICES GROUP, INC., AND

                                       5
           Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 11 of 184




     SEDGWICK, INC., jointly_ and severally in an amount sufficient to

     fully compensate the plaintiff for the damages that it has

     incurred and continues to incur, including but not limited to

     consequential and incidental damages, arising from the

     defendants' breach of contract and        togeth~r   with statutory

     interest in the amount of 12% per annum from date of demand and

     court costs.

.'                             COUNT TWO - GOOD FAITH

     34.     Plaintiff realleges and reavers the allegations set forth

     in paragraphs one through thirty-three of this Complaint and

     incorporate same by reference as if fully stated herein.

     35.    Implied in every contract is the covenant of good faith and

     fair dealing.

     36.    On information and belief, plaintiff ·alleges that the

     defendants, by their actions and inactions breached the covenant

     of go_od faith and fair dealing.

            WHEREE'ORE, the plaintiff dernan_ds judgment against the

     defendants BLACKBOARD SPECIALTY INSURANCE COMPANY F/K/A HAMILTON

     SPECIALTY INSURANCE COMPANY, YORK RISK SERVICES GROUP, INC., AND

     SEDGWICK, INC., jointly and severally in an amount sufficient to

     fully compensate the plaintiff for the damages that it has

     incurred and continues to incur, together with" consequential and

     incidental damages arising from the defendants' breach of



                                           6
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 12 of 184




 contract and     toge~her   with statutory interest in the amount of

 12% per annum from date of demand and court costs.

                         COUNT THREE- 1760 and 93A

 37.     The plaintiff realleges and reavers the allegations set

 forth in paragraphs one through thir.ty-six of this Complaint and

 incorporate same by reference as if fully stated herein.

 38.     Defendants have failed to acknowledge and act reasonably

 promptly upon communications with respect to claims arising

 under plaintiff's insurance policy.

 39.     Defendants have failed to adopt and implement reasonable

 standards for the prompt investigation of plaintiff's claim

 arising under plaintiff's insurance policy.

 40.     Defendants have failed to affirm or deny coverage of claims

 within a reasonable time after proof·of loss statement had been

 completed.

 41.     Defendants have failed to effectuate prompt, fair and

 equitable settlement of plaintiff's claim in which liability has

 become reasonably clear.

 42.    Defendants have compelled plaintiff to institute litigation

 to recover amounts due under plaintiff's insurance policy.

 43.    Defendants have failed to provide promptly a reasonable

-explanation of the basis in the policy in relation to the facts

or applicable law for denial of a claim or for the offer of a

compromise settlement.

                                       7
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 13 of 184




44.     As a result of the. defendants' joint and several failures

to comply with their obligations set forth in c. 1760          §   3(9),

the plaintiff has incurred damages

45.     The plaintiff is engaged in a trade or business within the

Commonwealth of Massachusetts.

46.     The defendants are each engaged in a trade or business

within the Commonwealth of Massachusetts.

47.     On information and belief, plaintiff alleges and avers that

the defendants by their actions and inactions have knowingly,

negligently and/or willfully committed an unfair and deceptive

trade act or practice in violation of M.G.L. c 1760 Section 3(9)

and M.G.L. c 93A Sections 2 and 11.

48.    As a result of the defendants' wrongful unfair and

deceptive trade acts or practices, the plaintiff has suffered

actual damages.

       WHEREFORE, the plaintiff demands judgment against the

defendants    BL~CKBO~RD   SPECIALTY   INSU~NCE COMP~NY   F/K/A HAMILTON

SPECIALTY INSURANCE COMPANY, YORK RISK SERVICES GROUP, INC., AND

SEDGWICK, INC., jointly and severally in a principal amount

triple the amount sufficient to fully compensate the plaintiff

for the damages that it has incurred and continues to incur,

including but ·not limited to consequential and incidental

damages arising from the defendants' breach of contract and

together with statutory interest in the amount of 12% per annum

                                       B
   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 14 of 184




from date of demand, reasonable attorney's fees and court costs.

Alternatively, if the Court concludes that the defendants

negligently violated c. 93A    §§   2 and 11, plaintiff prays that

judgment enter against defendants BLACKBOARD SPECIALTY INSURANCE

COMPANY F/K/A HAMILTON SPECIALTY INSURANCE COMPANY, YORK RISK

SERVICES GROUP, INC., AND SEDGWICK, INC., jointly and severally

in a principal amount sufficient to fully compensate the ·

plaintiff for the damages that it has incurred and continues to

incur, including but not limited to. consequential and incidental

damages arising from the defendants' breach of contract and

together with statutory interest in the amount of 12% per annum

from date of demand, reasonable attorney's fees and court costs.

                          ULTIMATE CLASSIC CONSTRUCTION INC.
                          By its_~t:;orney,
                            . ~ "Zr/"76/'
                          Alan M. Cohen BB6 ( 088375
                          Glenn Wegrzyn BBO # 676398
                          LAW OFFICES OF ALAN M. COHEN LLC
                          550 Worcester Road
                          Framingham, MA 01702
                          [SOB) 620-6900
                          acohen@GQllections-law.com




                                    9
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 15 of 184




                      COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS                                 SUPERIOR COURT
                                              CIVIL ACTION NO.

ULTIMATE CLASSIC CONSTRUCTION INC.,
       ·Plaintiff
v.
BLACKBOARD SPECIALTY INSURANCE COMPANY
F/K/A HAMILTON SPECIALTY INSURANCE COMPANY,
YORK RISK SERVICES GROUP, INC., AND SEDGWICK,
INC.
                   AFFIDAVIT OF LINCOLN FONTES

      I, LINCOLN FONTES, being duly sworn do hereby say and depose
as follows:

1.     I am the President of the plaintiff and am familiar with

the January 19, 2018 loss and the subsequent claim for insurance

payment.

2.    At all times relevant hereto, plaintiff was an existing

Massachusetts corporation on file with the Massachusetts

secretary of State Cor.porations Division.

3.    The defendant BLACKBOARD SPECIALTY INSURANCE COMPANY F/K/A

HAMILTON SPECIALTY INSURANCE COMPANY is a Delaware corporation

with a usual place of business located at 1209 Orange Street,

Wilmington, DE 19801 and is a merchant as defined by the Uniform

Corrunercial Code ("BLACKBOARD") .

4.    The defendant YORK RISK SERVICES GROUP, INC. is .a New York

corporation with a usual place of business located at One Upper
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 16 of 184




 Pond Road,   B~ilding   F,   4th   Floor, Parsippany, NJ 10038 and is a

merchant as defined by the Uniform Commercial Code ("YORK").

5.     The defendant SEDGEWICK, INC. is a New York corporation

with a usual place of business located at 8125 Sedgwick Way,

Memphis, TN 38125 and is a merchant as defined by the Uniform

Commercial Code ("SEDGEW!CK") .

6.     Plaintiff purchased and defendant BLACKBOARD issued general

liability coverage to plaintiff in Massachusetts for the period
 '
from July 12, 2017 to July 12, 2018·, a copy of the General

Liability Binder and Declarations ("policy") are annexed hereto

and incorporated herein as "A".

7.    On or about January 19, 2018, plaintiff suffered a loss

resUlting from its negligent construction services including its

creation of a drywell for an approximately 2375 square· foot

"condominium purChased for $1,399,999 on or about November 16,

2017 at 301 Huron Avenue, Cambridge, MA 02138 ("premises") which

rendered uninhabitable the lower level of said Unit containing

two bedrooms, a family/media room, bathroom and laundry, a copy

of the Structural Engineering Report by EFI Global for the loss

is annexed hereto and incorporated herein as "B         11
                                                             •




8.    As a result of the drywell backing up the sump pump, the

sump pump was pumping ground water that had nowhere to go and as

a result a substantial amount of the foundation was under water.



                                         z
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 17 of 184




9.      On information and belief, the plaintiff alleges and avers

that the owner of said Unit has indicated that the plaintiff

could face exposure from the owner's loss of the property's

habitable use.

10.     Plaintiff provided a warranty to the owner.

11.     The plaintiff is obligated to the owner for the damages

caused by plaintiff's negligent work.

12.     In addition, plaintiff alleges and avers that it could face

exposure for the ovmer' s loss of the property's habit!able use.

13.     Plaintiff promptly filed a claim with HAMILTON SPECIALTY

INSURANCE COMPANY which on February 1, 2018 changed its name to

BLACKBOARD SPECIALTY INSURANCE COMPANY, a copy of the Report On

Examination Of Hamilton Specialty Insurance Company wherein the

defendant'· s name change is found on page 23 is annexed hereto

and incorporated herein as "C".

14.     On or about March 15 1 2018 1 due to HAMILTON SPECIALTY

INSURANCE COMPANY, now BLACKBOARD's failure to perform its

obligations pursuant to the policy including but not limited to

proper investigation, settlement and payment of its claim,

plaintiff retained prior counsel to prosecute the claim on

behalf of plaintiff.

15.    Iri response to plaintiff 1 s repeated requests for BLACKBOARD

to properly respond to the claim, BLACKBOARD, through its



                                      3
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 18 of 184




adjuster SEDGEWICK, retained the engineering firm EFI Global to .

perform an assessment of the loss.

16.     On May 14, 2018, EFI Global performed an assessment of the

loss and issued its Structural Engineering Report which states

in its Results Of The Investigation (Conclusions) on Page 5 that

"It is EFI's opinion that the water intrusion wcis caused by an

inadequately designed and constructed drywell, which allowed

water to flow from the drywel! through the sump pump discharge

pipe, and into the basement." (Emphasis Added).

17.     On or about June 1, 2018, plaintiff was informed that the·

claim had been transferred to defendant YORK.

18.     On information and belief, the plaintiff alleges and avers

that Mr. Green acting on behalf of the defendant notified a man

named Max Alves who tvas working for the plaintiff that the

defendant was liable to the plaintiff for the damages.

19.     In reasonable reliance thereon, the plaintiff continued to

expend monies to repair the damage to the Unit.

20.    On June 14, 2018, plaintiff, through prior counsel, sent

YORK a c.93A demand letter annexed hereto and incorporated

herein as "D".

21.    On June 29, 2018, plaintiff through prior counsel sent YORK

a second c.93A demand letter annexed hereto and incorporated

herein as "E".



                                      4
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 19 of 184




22.     On July 13, 2018, defendant acknowledged via email having

received plaintiff's June 14, 2018 c. 93A demand letter, a copy

of which is annexed hereto and incorporated herein as "F".

23.     On or about September 1, 2019, SEDGEWICK was acquired by

YORK, a copy of online news article from the Claims Journal

annexed hereto and incorporated herein as "G".

24.     On April 24, 2020, plaintiff through counsel herein sent

YORK and HAMILTON, now BLACKBOARD, a third demand letter, a copy

of which is annexed hereto and incorporated herein as "H".

25.     On June 29, 2020, defendant acknowledged receipt of

plaintiff's April 24, 2020 demand letter in a voicemail to.

plaintiff's counsel.

26.     From Friday, July 13, 2018 at which time the defendant

acknowledged receiving the June 14, 2018 demand letter through

July 1, 2020, the defendant and plaintiff's counsel have

exchanged ernails pursuant to which the defendant has continued

to fail to issue either a written acknowledgement or denial of

coverage or make any, never mind a reasonable offer of

settlement.

27.    Liability for the loss to the premises has been

established.

28.    The loss is a qualifying loss pursuant to the policy.

29.    Damage to the premises caused by plaintiff's work for which

it haS directly or indirectly paid and/or for which it is
                                      5
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 20 of 184




responsible is at least Three Hundred Eighty-Three Thousand

Eight Hundred Twenty-Seven and 62/100 ($383,827.62) Dollars, a

copy of the accounting is annexed hereto and incorporated herein

as "I".

30.     The defendants breached their contract of insurance by

failing to pay a covered claim on a policy of insurance for

which the plaintiff had paid its premiums.

31.     Plaintiff satisfied all of the conditions precedent to the

payment Of its claim by the defendants.

32.     Plaintiff has suffered and continues to suffer monetary

damages due to the failure of defendants to investigate, settle

and pay its claim and/or otherwise perform their obligations to

plaintiff pursuant to the policy.

33.     Plaintiff made demand upon the defendants, but said

defendants have failed, refused and/or neglected and continue to

fail, refuse and/or neglect to pay said sum or any part thereof.

34.     Implied in every contract is the covenant of good faith and

fair dealing.

35.    On information and belief, plaintiff alleges that the

defendants, by their actions and inactions breached the covenant

of good faith and fair dealing.

36.    Defendants have failed to acknowledge and act reasonably

promptly upon communications with respect to claims arising

under plaintiff's insurance policy.
                                      6
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 21 of 184




37.     Def~ndants   have failed to adopt and implement reasonable

standards for the prompt investigation of plaintiff's claim

arising under plaintiff's insurance policy.

38.     Defendants have failed to affirm or deny coverage of claims

within a reasonable time after proof of loss statement had been

completed.

39.     Defendants have failed to effectuate prompt, fair and

equitable settlement of plaintiff's claim in which liability has

become reasonably clear.

40.     Defendants have compelled plaintiff to institute litigation

to recover amounts due under plaintiff's insurance policy.

41.     Defendants have failed to provide promptly a reasonable

explanation of the basis in the policy in relation to the facts

or applicable l"aw for denial o·f a claim or for the offer of a

compromise settlement.

42.    As a result of the defendants' joint and several failures

to Comply \.Ji th their obligations set forth in c. 17 60      §   3 ( 9),

the plaintiff has incurred damages

43.    The plaintiff is engaged in a trade or business within the

Commonwealth of Massachusetts.

44.    The defendants are each engaged in a trade or business

within the CommOnwealth of Massachusetts.

45.    On information and belief, plaintiff alleges and avers that

the defendants by their actions and inactions have knowingly,
                                      7
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 22 of 184




negligently and/or willfully committed an unfair and deceptive

trade act or practice in violation of M.G.L. c 1760 Section 3(9)

and M.G.L. c 93A SectionS 2 and 11.

46.    As a result of the defendants' wrongful unfair and

cte·ceptive   trad~   acts or pract.ices, the plaintiff has suf.fered

actual damages.


     SIGNED UNDER THE PAINS AND
DAY Of JULY 2020.




                                                                           '

                                                                          I
                                                                          •i
                                     •                                    i
                                                                          I
                                                                          '
                                                                          '
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 23 of 184




                      EXHIBIT A
        Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 24 of 184




 ~4:\.J.nWINS                                                                General Liability Binder
                        Access                                                                    Expires: 10110/2017
                                                                                               Transaction Type; New
                                                                                                            Access
 July 13, 20.17                                                                                    2 Rosenfeld Drive
                                                                                                 Hopedale, MA 01747
JULIANA MATOS
 Discovery Insurance Agency                                                                    T 508.902.9711 x227
 25 Lyannough Rd          ·                                                                        F 774.396.0067
 Hyannis, MA 02601

                                                   Overview
We have rece.ived the folloWing General Liability Binder for the captioned insured. Please review carefully and
advise at your earliest convenience.
                                                                             Premium:                    .i $?97.00
POLICY NUMBER:                     AAHS1000014100

POLICY PERIOD:                     From 7/12/20171o 7/1212018
                                                                             Fees•:
                                                                                                 ·. ·. $1~5.00
                                                                             Taxes..;                       ' $31.88
CARRIER:                           Hamilton Specialty  Insurance
                                   Company                                   Total:                          $963.88
                                   View A.M. Best Rating
                                                                           State Tax and fees are subject to
APPLICANT:                         ULTIMATE CLASSIC                        change due to state legislation at the
                                   CONSTRUCTION INC                       \ime  of binding.

MAILING ADDRESS:                    68 BONAIR STREET APT 3
                                    Somerville, MA 02145

COMMISSION:                         10.000%

MINIMUM EARNED PREMIUM:             25%




July 13, 2017                                                                                               Page 1 or 4
I
                  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 25 of 184




             AmWINS
                 Access
                                                                                                                                          Policy Number: AAHS 10000141 00
                                                                                                                                   UlTIMATE CLASSIC CONSTRUCTION INC




                                                           General Liability Coverage
             Limits
         r:r;.;; ··-- ·----- -----------                   ·-------~---L~--:t:



         t~~~-~!-~!!.9~~i~~1e - - -~- - -~-~-~L~~------~-=~---.-~:-~ :§~~-~-~~~ .i
             Products & Compleled                             52,000,000 1
         I~-------~-----~--------------------·
            Operations
                                                                            .
         I Each Ckcurrcnce                                    51,000,000 1
          -·-  -- ---······· ---- ..      '
                                     ------"·--·-----···
          ! Personal & Advertising Injury ;
                                                         ... --   - .......
                                                              51,000,000 I
                                                                            .
         ~·-
         i
                  ---·
             Dam;o~ge
                        ··------· .. ----:··- ----------- ----------···!
                    lo Rented Premises !                     5500,0(10
         fMedi~TE;pens~7         -----;------------·-s;o·ooo-1
         1•.•. -----·-·· .......... -----~--------------·-·····--..: ••••. 1
          Deductible
         /'" ··-· ' ' ' ' •••' - - "'"' • ••-·••••--•••··-••••---··w-••"- """"-•        "' • •••••••--"




         Class Codes
                                                                                                                                                                                             !
         '~~-::~~:-7: ~-~:~::Cod~ -~r ~~-t:~f-~;:eotry:                             ·:.t. Ext~~:;f.·,; --~::t->· ..·-~ PP~~,;,t;oapo,·,·RP.,~,','__·.,·,,;···,',;,',' -~ ~·
                                                                                                                                                                                  Premium

             Boston.
                                             •
                                                     ronstruction or residential                                                      "'
                                                                                                                                                                                   5797.00   i
             Cambridge,
         I Everett,
             Chetsea,
                             :
                             .
                                                     property not exceed1ng three
                                                 1 stones In height
                                                 J
                                                                                                          I
                                                                                                          j
                                                                                                                              i
                                                                                                                              i
                                                                                                                                                                                             !
         l   Revereand
             ~?~~:.~~!:.
                             ·
                           _·_
                                                 1
                                         . ---!.. •.• ---··-·
                                                                                                          ;                   I"
                                                                      .. --·---· ........... _ ; _____ ...... ...L......... -.....                       _________ .L ............           l




    ,,




         July 13, Z017                                                                                                                                                        PageZor4
                Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 26 of 184




     -AmWINS
          Access
                                                                                                                           Po!lcy Number: AAHSl000014100
                                                                                                                    ULTIMATE CLASSIC CONSTRUCTION INC




                                                                                 Forms
     .: Form·-----.,, .... _Edition
                             ····· ..... ; OcscripUon --···---·-----·--·-- · - ··--······· ··-- ·······- .....1
                                                         ~---·-··-·


    iHUoro1                       :    (oJi1si·-~·rs~rvi~;·or·s~n···     ·•···· ···•·• ··········· · •                    ··· ···-·------             ·      -- ·-         I
    ,..--------------·-···----------------·-------------------------------------·-----·-'
    I .!:!!:!!llQ6 ~ (03/15} ; Claims Handling Notice                                   J
    f'HUoio""?-···-r --- !DJ!i5) -~Ponc;h~i;i; Oi;cJ;;;;;;~A~Pt"~~ i"R;ied;-;;;;;;n:;;;;,;,;I;:;,~~;Co"~~~;;;- -··--··--- I
1Huoso1         · : · -(o:3i1si -· :co;.,;r.;;oN POi.iCV.De'CLARATioNs--·· ---· ··· ·-------· ·····--·-------·-·· ----·- ······ ······ -------1

 !--~~5: · ....
                    2
                            <-·-                ·-
    --~------t--------·-,------------:-----------------------

                        i~~::~ ~ ~!r~~~~~6:~;;~ EMruM· ·---·· ·
                                                                             1
                                                                               ·····--··- ·-·-····· _"..... · .. · ·)
                                                                                                                                         ----------~-i



 f"'loo ~~~:~~------~~~~~-11~~- . :·~~ COM~j.i ~o§_~~~~~~ONS-=:==-~~~~=~~~~~--~~--=~~~~~==~~~~-~~~-=-~]
 i        !!,EQQ!                 ~   (01/04)            :u.s. TREASURYOEPARTMENT"SOFFICEOFFOREIGNASSETSCONTR0Lj"OFAC1AOVISORY                                          I
!~-.9?7~~~~:
    CG_:.:_~!
              ---_·__"_l-~ ---~~j~-~:-~ . :I~~~~~Jb~~~~~J~;~~~~;I~~-~~ CO~~~~E~~~~-::-~: --~~~==~~~=~~~~ --~~~=-~=J
        •• _ •. _ ......   __(~~~~!- .:~XCL~~- ~!l:l_~r:_TI~ 9!;_~~~~1CI~~~
                                                                  •                                     ~----~         ·---------·-------
, CG2107                 (05114}                  · E~cluslon. Access or Disclosure of Confidenli~l or Pe1son~l rnlo a. Oala-Related UabWty ·Limited 81                'j
"· ...... __            .. ·- .!. __ ..... ---··. --~~~eplio~-~?_1 l~e!~_e_d_______ , ... ----·-- ............ ----· . _ ...... _, _______ ··-- ... ... . ..... __ .. _j
f gill![                       :     (12107}        EMPLOYMENT-RELATED PRACTICES EXCLUSION                                                                              i
II c~~-i~~CB2154
                        _.. -c~~-i~~~~~_)_ , ~~L~i~~ --~!~~~~~-~~-~E_RY·~~-s--~-~~~:~~-~-:-:_~-----~~==--~~----~~~-~
                                      {01116)        \ EXCLUSION· DESIGNATED OPERATIONS COVERED BY A CONSOLIDATED (WRAP-UP)                j
,
1·CG?165- --- ·- -~ ..---i12i04i.
1                             !
                                                     '·
                                                     1
                                                       INSURANCE PROGRAM
                                                       TOTAi. PCiLUTION"EXCLUSiON-WiTHABUILDINGHEAi-iN'G:·coOLiNGANODEHliMiDiFYiNG" ____ ·
                                                     , EQUIPMENT EXCEPTION AND A HOSTILE FIRE EXCEPTION
                                                                                                                                           •

                                                                                                                                           1
                                                                                                                                                                        i
rlr~~r; :f::~~~~~~~~~~~~if~~:t,::;~~o:~ii~~~~~~~=~~~~-:~:~:~~:~:
! CG219U !     (OJ/05) ! SILICA OR SILICA-RELATED OUST EXCLUSION
                                                                 ~-~:~--~:~~A        j
·-·---------,------------------------------------------·--··--·---·-------··--------1
i--~g:?JJ ·-------~                   {04/13)   --~--~~CL~~~~- T~_:;!.J~~~-~~~~G E-~~~S AND~~~!~~-~--_---·----·---··------ ... ··I
.     CG223~                  !       (04/13)        • EXCLUSION· CONSTRUCTION MANAGEMENT ERRORS AND OMISSIONS                                                         I



i: ~;i~~~-~--=-~-~1 ~~-~~;-~;~--~·:_-f;~~~;~~~~~~~~~~~;~~f~~~1;~sf.~~~;~~~~-~-~~j~~~~~~Lr~~-~~~~~~:-· ~--~-~-i
I CG22ll4                       i (1 1194) ! MASSACHUSEITS CHANGES· COVERAGE FOR LEAD POISONING ENDORSEMENT                                                            j
t-c·GPoo6- -             - · ···;-- ----·+-excLUslaN---siLICADR SiL,CA-ReLATEo Oi.iSTAOVIsORV                             'NOTiCE-i-OPOL.iCY'HOLO'ERS- •--~-1
r.   ~~-f:~-~~~ ---~T--~f~;~:: -- .;~~~~~~:~ci~~:~:F~~i~~~~~E~UATE~~iNsu:eo ~~=-:~----~~-~~=~l
t·ct:mi_____ ··-r--(03115)                                                   ------------ ··-· ______ .,_ "/
                                                 -·i'Le-;de--;a~si~;--·--·-----·-·------------··
r--== ... -- --i-----· --.                           : ...•. -. - -. ·---- ----- ----···-·----···----- ----·· -------------------------- ·-··--·--·- ·--
~-E~-~s _______ L (031151                            :   AS~~os ~9~~~~------                               ------------···----------- f
j CL2114                      j       (05115)
                   ! NEWRESIDENTIALCONSTRUCTIONLIMITATION
r=--·----·-1-------1----------·~---·                            ·
                            I (05115) ; CROSSSUITSLIABILITYEXCLUSION                ·------------------------
' CL2115
:--~-----           ... ----~--~                                                  --
                                 _.. - --· ..... ·- - . . . - . .. -·-· --------- ----·---. ·---------·-- -···-··-···· ·-- --- --
I...~L2'1_.!.~----·-- __:..... J.D~~-L~':.:~-~9.~~~~-N}.~.:!:!._S~-----·------··-------·--·-·-
! ru_g_Q_                             (05115}        ; EXCLUSIONINJURYTOINOEPENDENTCONTRACTORS

l~~2126-·--~~~:~~~~-~viG) -=~--~-P~res~~~~i ~-~d~~I#.~~i£!;E-;~~~i~~~: ~~-,~~ -~~=~~=---~~~:==~---=~--=:~=--~~ ·:~~=~:~~~
LCI.:~?L------~~-~~~~~=~~~~                                                 ----               -------------            ..!

~ -~~~i~·ii.~~~-~~~1-~:J~~~~~:---~- ~~~~~~~~~£~e~i~:i~'~ia~~~~ez~§~~~~EN~-~~V~?~!~~-~_nce· i_~Eq~~OLDeRJ-
July 13,2017                                                                                                                                         Page3of4
        Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 27 of 184




 -,~-\.mWINS
                                                                                                          .Pa!i~y Number. AAH51000[)14100
                                                                                                   ULTIMATE CLASSIC CONSTRUCTION INC
                     Access




                                                            Conditions
~                 --R~-~----------·---·-·                                0 -·-••o-•o•oo•-----·-····OOo-0-.000•-------------~
j The insured's premises and operalions are subjeclto inspection and compliance wilh any resuUin!l recommendalions.                                  •
.-----·-····· ---- ..                ·---- ------------- -··· -- ..... ---·-·· ··-- ----- ··--·-····· --· ·------ ------- --·---·-···----1
L.:::um ch~~~:~~~-~~~-~~~ur~~~-::_w.::~~-~-~::~.a-:r::_~:~-~~:::cepli=~----------·-···---·_jJ
: Unless olhervtiSe indicaled, premium Is due wilhin 20 days of binding. Premiums not received within this Ume period may res ullin Nolice of

.----------------- ----------····--------- ··-·· ·----------··
1 Cancellalion.
                                                                                                           ·····------···--· .... -------- .
• This is the premium due at inception. The linal premium wW be determined after an audit olttle Insured's reccrds. Final adjustments to the
1 premium will be made according to ttle rate(s) on ltle policy. Adjustments wilJ only be made for Additional Premiums. No return premium shall be
~~::_c~~~~··-~· ••- - ·- .... -· ·• ·•· •· ........ ··-·-••· ......... •-· ·•• . ••-. ··-· --·· -- ··•· -~ •·•·r-··- • -- .. ·••· --· ... ·-
LOnce_!~;_policy~~ ~~~~-=~~~.P!.e~-~~=-~ed 1~.!..~~-~.:.:~~~.!?..~-~-~-':~'!l_:;l. premium). Th~~~!!~~ ~2.. "!!.~a~_:;;~r.at~-~ -~~~~~~e_d:_____ 1!
                                                        *Fees
r""········--··-·······--····· ·-········---·-···-·-····-···--- ·- ·-- . ···-·--------..-----····-----··-···- --···--,
l-~~~e -~~-=~-~=t;_~_~§-NSi~~pe~io~-;~=~====~~-~~=-~=-~=-=~-~~--±~ra~~~~-t=·= -~--~ ·--~=:~~~;; .!
!.~.....                i Am\MNSServiceFee                      ··-······· ·-·     ····-·-·-·······--···L".!o ........ L.. -..       ...... ~~-~-0-~_;
  Total Fees Due                                                                                                                          S135.00



                                                               **Taxes




Sincerely,

Nancie Langlais                              ,
Senior Vice President 1 AmWINS Access Insurance Services, LLC
T 508.902.9711 x227 I F 774.396.0067 1 Nancie.Langlais@amwins.com
2 Rosenfeld Drive 1 Hopedale, MA 01747 1 amwins.com

An AmWJNS Group Company




July 13,2017.                                                                                                                    Page4ol4

                                                                                                                                                         I
                                                                                                                                                         j
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 28 of 184




                   HAMILTON"'""".                                                               *\.mWINS
                                                                                                      Access
                                                                                                         1 Gresham landing
                                                                                                     Stockbridge, GA 30281
                                                                                                              678-586-2200
  POLICY NUMBER: MHS1000014100                                                     HU DS 01 0315

  PREVIOUS POLICY NUMBER:


                          COMMON POLICY DECLARATIONS
  Named Insured: ULTIMATE ClASSIC CONSTRUCTION INC.

 Named Insured's Mailing Address:   68 BONAIR STREET, APT 3                         NO   FLAT CANCELLATION
                                    SOMERVILLE, MA 02145


 Producer Name And Address: AMWINS ACCESS INSURANCE SERVICES, LLC
                            2 ROSENFELD DRIVE
                            HOPEDALE, MA 01747
 Producer Code:
 Policy Period: From 07/12/2017 To:07/12/2018      AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS
 Business Description:   CARPENTRY

  IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
              AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

         THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
                     INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                                                      PREMIUM
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART                                                                    $797.00
    COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIQUOR LIABILITY COVERAGE PART
   OTHER: • '                                   This polit:~· is insured b;• a oompan;• whicr. is not admillad to
                                                lransact insurance In the rornr;;on·,.;eai!M, is r::ol supar1ised b}' lha
                                                o:Jmmissioner of insurance and. in lhe evant of an insolvency of
                                                such oompan}', a loss shaH no! be paid by 1he Massachusells
                                                Insurers lnsoh·en...-y Fund under chapter 1750
   TRIA PREMIUM                                                                                   REJECTED
   TAXES AND SURCHARGES, if any           INSPECTION FEE                                                           $45.00
                                          SERVICE FEE                                                              $90.00
                                          SURPLUS LINES                                                            $31.88



                                                                                                                  $963.88
   TOTAL
   MINIMUM PR6MIUM PAYABLE AT.INCEPTIDN                                                                           $797.00.    I
                                                                                                                              I
   MINIMUM EARNED PREMIUM 25%                                                                                                  I
                                                                                                                             .I
HU DS 01 03 15    Includes copyrighled material of Insurance Services Office, Inc. with ils                  Page 1 of 2
                   permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                    May not be copied without permission.
                     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 29 of 184


                                                                                      '   -·
                             HAiv!ILTON "·'·"·""                                                  14:\.mWINS
                                                                                                         Access
                                                                                                          1 Gresham Landing
                                                                                                      Stockbridge, GA 30281
                                                                                                               678~586-2200




       Schedule Of Forms And Endorsements Attached As Part Of This Policy:



                          " """
                01 01 01            Service o£ Suit
        """"    01 02
                OS 02 OJ
                                    Chlms· Handling Notice
                                    Signature endorsement
        """"
        IL
                tl 117 05 15
                00 03   9-08
                                    Communicable Disease t~cl. Endorsement Advisory Notice To Pollcyholde's
                                    Calculation ot Premium
        IL      00 17     11-98     Common Policy Conditions
        IL      00 21     9-oa      Nuclear Energy Excl
        IL      p   001   1-04      US Ttl!asury Department's Office of oFAC
        cc      OS 01 OJ 15          Commercial General Liability Coverage Part Supplemental Decl~rations
        co
                      "" """
            05 01                    Spcci~l Condition~ - Subcontractors
        cc  OS 02                    Subcont~actors - Definition Of Adequately Insured Endorsement
        co  21 07 OJ                 L!lad Exclusion
        CL 21     OJ
                    " as "
        Ct. 21 1< as 1S
       cr. 21 1S
                                    Asbestos Exclusion
                                    lh~'"' P.esidential construction 1\nd R.!!csidcntl~l Convcr::lon Limitation tndauc~ent
                                    Cro~s Suits Liability exclusion
       CL 21
       CL 21 20     " "" "1S
                   1S
                                    Earth Movement exclu~ion
                                    Injury To Independent contractors And Subcontr~ctors Exclusion
                                    Professional Medic~l services Exclusion
       CL 21

       CG 00 01
                02
       CL 24 02 OJ H" "
                 4-13
                                    Communicable Disease Limitation Endorsement
                                    General Liab Cov
       CG 21 01 11-85               Excl-Athletic-Sports Partie
       CG 21 07 OS 14               Excl, - Aceess Or Disclosure of Confidential or Personal Info. And Data-Related,,.
                 12-07              Employment-Related Practices Excl

                "21 ""
       CG 21
       CG        4-13               Exel-Financial Services .•
       CG 21 S4 1-96                Excl-Designated Cps-Consolidated
                          12-04     Pollution Excl-Heating Equip
                21 "
       CG
                          12-04     Fungi Or Bacteria Excl
                21 "
       CG
                                    Exelusion-certificd Acts Of Terrorism

               "" """
       CG                 1-15
       CG                 12-04     Excl-Exterio~: z"nsulation And Finish System$
       CG                 J-os      Silica Or Silica-P.elated Dust Excl
                          4-ll
       CG 22
                    "               Exel-Testlng-Consulting &'o


                                    ADDITIONAL FORMS




     THESE DECLARATIONS, TOGETHER WITH THE ATTACHED SIGNATURE ENDORSEMENT, SCHEDULE OF
     FORMS AND ENDORSEMENTS, AND ANY FORMS AND ENDORSEMENTS THAT WE.MAY LATER ATTACH
     TO REFLECT CHANGES, MAKE UP AND COMPLETE THE ABOVE NUMBERED POLICY.




HU OS 01 03 15 Includes copyrighted material of Insurance Services Office, Inc. with its                      Page 2 of 2
                permission.© 2015 Hamilton U.S. Holdings, Inc: All Rights Reserved.
                              May not be copied without permission. ·
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 30 of 184

                                                                               ....
                                                                               _




                                                                                         :AmWINS
                                                                                              Access
                                                                                                 1 Gresham Landing
                                                                                             Stockbridge, GA 30281
                                                                                                      678-586-2200


       S~hedule   or Forms And Endorsements Attached As Part Of This Policy:

        CG 22 34 4pl3          Excl-Const Mgmt E&O
        CG 22 43 4plJ          ExclpEngineerspArchpSurv Prof
        CG 22 79 4-13          ExclpContr.lctorspPro! Liab
        CG22841194             MA Changes - supplemental Coverage For Lead Poisoning Endorsement
        CGP0060305             Excl. -Silica Or Silica-Related Dust Advisory Notice to Policyholders




                                ADDITIONAL FORMS




     THESE DEClARATIONS, TOGETHER WITH THE ATTACHED SIGNATURE ENDORSEMENT, SCHEDULE OF
     FORMS AND ENDORSEMENTS, AND ANY FORMS AND ENDORSEMENTS THAT WE MAY lATER ATTACH
     TO. REFLECT CHANGES, MAKE UP AND COMPLETE THE ABOVE NUMBERED POLICY.




HU OS 01 03 15 Includes copyrighted material of Insurance Services Office, Inc. with its               Page 2 of2
                permission.© 20.15 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                               May not be copied without permiSsion.
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 31 of 184

                                     .•··
                                                                                                           INTERUNE
                                                                                                         HU 01 01 01 16

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                            SERVICE OF SUIT

 This endorsement modifies insurance provided under the following:

 COMMERCIAL PROPERTY COVERAGE PART
 COMMERCIAL GENERAL LIABILITY COVERAGE PART
 COMMERCIAl INLAND COVERAGE PART
 BUSINESSOWNERS POLICY
 MISCELLANEOUS PROFESSIONAL LIABILITY POLICY




Pursuant to any statute of any state, territory or district of the United States which makes provision therefore we hereby
designate the Commissioner, Superintendent or Director of Insurance or other officer specified for that purpose In the
statute, and hfs successor or successors in office, as our true and lawful attorney upon whom may be served any lawful
process in any action, suit, contract of insurance and hereby designate the Corporale Secretary of Hamilton Specialty
Insurance Company, 1209 Orange Street, Wilmington, DE 19801, as the entity to whom said officer is authorized to mail
such process or a true copy thereof.




HU01 0101.16                 Includes copyrighted material of Insurance Services Office, Inc.                 Page1 of1
     ....·-                    wilh its permission.© 2016 Hamilton U.S. Holdings, Inc. All
                                 Rights Reserved. May not be copied without permission.
                 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 32 of 184




     ~4:•,,              HAMILTON·"·''·"''                                                        ~\.m.WINS
                                                                                                                    AcCess
                                                                                                          1 Gresham Landing
                                                                                                      Stockbridge, GA 30281
                                                                                                               678-586-2200


    POLICY NUMBER: AAHS1000014100                                                                   HU 01 0210 16




                                        POLICYHOLDER NOTICE
Any no!lces that you are required to provide pursuant to the terms and conditions of the insurance policy to which this
endorsement attaches must be made to the claims administrator identified below using the following contact information:


        Claim Contact:                  inTrust

        Claims Email:                   CLTPA@cl-na.com

        Mailing Address:                inTrust
                                        P .0. Box. 703689
                                        Dallas, TX 75370.

       Toll Free Main Number:           1-800-996-5741
       Main Office Number:              1-214-466-5139
       Claim Reporting Fax Number:      1-644-699-0049



       All other terms and conditions of the policy remain unchanged.




 HU01021016                 Includes copyrighted material of Insurance Services Office, Inc.                  Page 1 of 1
                           with its permission.© 2016 Hamilton U.S. Holdings, Inc. All Rights
                                    Reserved. May not be copied without permission.
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 33 of 184

                                                                         . -··
                                                                         '
                                                                                      :AmWINS
                                                                                           Access
                                                                                                1 Gresham l,.anding
                                                                                             Stockbridge, GA 30281
                                                                                                      678-586-2200


  POLICY NUMBER: AAHS1000014100                                                   HU OS 020315

  NAMED INSURED: ULTIMATE CLASSIC CONSTRUCTION INC.
                             SIGNATURE ENDORSEMENT

      Authorization: In Witness Whereof, The Company issuing this policy has caused this policy
      to be signed by its authorized officers, bul this policy shall not be valid unless countersigned
      by an authorized representative of the Company, where required.


                            HAMILTON SPECIALTY INSURANCE COM PAN_);




                     Secretary
                                                                      h'-
                                                                    {...P        President




      THIS SIGNATURE ENDORSEMENT, TOGETHER WITH THE DECLARATIONS, COMMON POUCY
      CONDITIONS, COVERAGE FORM(S), AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE
      NUMBERED POUCY.




HU OS 02 03 15 Includes copyrighted material of Insurance Services Office. Inc. with its            Page 1 of 1
                permission.© 2015 Hamillon U.S. Holdings, Inc. All Rights Reserved.
                               May not be copied without permissiOn.
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 34 of 184


                                                                                       DMMERCIAL GENERAL LIABILITY
                                                                                                     HUN 1170515



       COMMUNICABLE DISEASE EXCLUSION ENDORSEMENT
            ADVISORY NOTICE TO POLICYHOLDERS


   This Notice does not form a part of your insurance contract. No coverage is provided by this Notice, nor can it be
   construed to replace any provisions of your policy (including its endorsements). If there Is any conflict between this
  .Notice and the policy (including its endorsements), the provisions of the policy (including its endorsements) shall
   prevail.

  Carefully read your policy, including the endorsements attached to your policy.

  This Notice provides information concerning the following new    endors~menls,    which applies to your renewal policy
  being issued by us:


                                Communicable Disease Exclusion Endorsement CG 21 32
                                Communicable Disease Exclusion Endorsement CG 33 76
                                Communicable Disease Umitation Endorsement CL 24 02

  When a Communicable Disease Exclusion or Limitation endorsement is attached to your poncy, coverage is excluded
  for liability arising out of the actual or alleged transmission of a cpmmunicable disease.

  The attachment of any of these endorsements may result in a reduction of coverage.




HUN 1170515               Includes copyrighted material of Insurance Services Office,                       Page 1 of 1
                        Inc. with its permission.© 2015 Hamilton U.S. Holdings, Inc. All
                           Rights ~eserved. May not be copied Without permission.
           Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 35 of 184


                                  ''·
                                                                                j



                                                                                    ILOOOJ 09 08

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               CALCULATION OF PREMIUM
 This endorsement modifies insurance provided u.nder the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
   .COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABilllY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:
The premium shown in the Declarations was computed
based on rates In effect at the time the policy was Is-
sued. On each renewal, continuation, or anniversary of
the effective date of this policy, we w!U compute the
premium in accordance with our rates and rules then in·
effect.




ILOO 03 09 08                           Copyright, ISO Properties, Inc., 2007       Page1 of1
                                                 AmWINS Access
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 36 of 184



                                                                                                            IL00171198



                               COMMONPOUCYCONDITIONS
 All Coverage Par1s included in this policy are subject to the following conditions.
 A Cancellation                                                          b. Give you reports on the conditions we find;
                                                                            and
   1.    The first Named Insured shown in the Declara-
         tions may cancel this policy by mailing or de-                  c. Recommend changes.
         livering to us advance written notice of cancel-
         lation.                                                    2. We are not obligated to make any inspections,
                                                                        surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                    such actions we do undertake relate only to in-
         ering to the first Named Insured written notice of             surability and the premiums to be charged. We
         cancellation at least:                                         do not make safety inspections. We do not un-
                                                                        dertake to perform the duty of ;;my person or
         a. 10 days before the effective date of cancel-                organization to provide for the heaUh or safety of
              lation if we cancel for nonpayment of pre-                workers or the public. And we do not warrant
              mium;or                                                   that conditions:
         b. 30 days before the effective date or can-                   a. Are safe or healthful; or
            cellation if we cancel for any other reason.
                                                                        b.     Comply with laws, regulations, codes or
  3.    We will mail or deliver our notice to the first                        standards.
        Named Insured's last malling address known to
        us.                                                        3.   Paragraphs 1. and 2. of this condition apply not
                                                                        only to us, but also to any rating, advisory, rate
  4.    Notice of cancellation wilt state the effective date            service or similar organizallon which makes
        of cancellation. The policy period will end on                  insurance Inspections, surveys, reporls or rec-
        that date.                                                      ommendations.
  5.    If this policy is cancelled, we w/11 send the first        4. Paragraph 2. of this condllfon does not apply to
        Named Insured any premium refund due. If we                     any inspections, surveys, reports or recom-
        cancel, the refund will be pro rata. If the first               mendations we may make relative to cer1ifi-
        Named Insured cancels, the refund may be less                   calion, under state or municipal statutes, ordi-
        than pro rata. The cancellation will be effective               nances or regulations, of boilers, pressure
        even if we have not made or offered a refund.                   vessels or elevators.                      ·
  6.    If notice is mailed, proof of mailing will be suf-      E. Premiums
        ficient proof of notice.
                                                                   The first Named Insured shown in the DeclaraUons:
B. Changes
                                                                   1. Is responsible for the payment of all premiums;
  This policy contains all the agreements between you                   and
  and us concerning the Insurance afforded. The first
  Named Insured shown in the Declarations Is auth-                 2. Will be the payee for any return premiums we
  orized to make changes in the terms of this policy                    pay.
  with our consent. This policy's terms can be
  amended or waived only by endorsement issued by               F. Transfer Of Your Rights And Duties Under
  us and made a part of this policy.                              This Polley

C. Examination OfYourBooksAnd Records                             Your rights and duties under this policy may not be
                                                                  transferred without our wrilten consent except in the
  We may exqmine and audil your books and records                 case of death of an individual named insured.
  as they relate to this policy at any lime during the
  policy period and up to three years afterward.                  If you die, your rights and duties will be transferred
                                                                  to your legal representative but only while acting
D.lnspectionsAnd Surveys                                          within the scope of duties as your legal repre-
                                                                  sentative. Until your legal representative is ap-
  1. We have the right to:                                        pointed, anyone having proper temporary custody
        a. Make Inspections and surveys at any time;              of your property will have your rights and duties but
                                                                  only with respect to that property.




IL0017119B                           Copyright, Insurance Services Office, Inc., 1998                        Page1 of1
                                                    AmNINS Access
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 37 of 184

                                     .,-


                                                                                                              IL0021 09 08

          THIS ENDORSEMENT CHANGES THE POLICY•. PLEASE READ IT CAREFULLY.

                    NUCLEAR ENERGY LIABILITY EXCLUSION
                              ENDORSEMENT
                                                       (Broad Form)


 This endorsement modifies insurance provided under the following:

     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
     OWNERS AND·CONlRACTORS PROTECTIVE LIABILilY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     UNDERGROUND STORAGE TANK POLICY

1.   The insurance does not apply:                                   c. Under any Liability Coverage, to "bodily injury"
     A. Under any Liability Coverage, to "bodily injury"                or "property damage" resulting from "hazard~
        or "property damage":                                           ous properties" of "nuclear material", If:
          (1) With respect to which an "insured" under                    (1} The "nuclear material" {a) Is at any "nuclear
               the policy is also an insured under a nu-                      facility" owned by, or operated by or on
               clear energy liabillty policy issued by                        behalf of, an "insured" or (b) has been dis-
              Nuclear Energy Liability .Insurance Associ-                     charged or dispersed therefrom;
              ation, Mutual Atomic Energy Liability                       (2} The •nuclear material" Is contained in
              Underwriters, Nuclear Insurance Associa-                        "spent fuel" or 'Waste" at any lime pos-
              tion of Canada or any of their successors,                      sessed, handled, used, processed, stored,
              or would be an insured under any such                           transported or disposed of, by or on behalf
              policy but for its termination upon exhaus~                     of an •insured"; or
              tion of its limit of liability; or                          (3} The "bodily injury'' or "property damage"
         (2} Resulting from the "hazardous properties"                        arises out of the furnishing by an "insured"
              of "nuclear material" and with respect to                       of services, materials, parts or equipment
              which {a} any person or organiiation is re~                     in connection with the planning, construe~
              quired to maintain financial protection pur~                    lion, maintenance, operation or use of any
             suant to the Atomic Energy Act of 1954, or                       "nuclear faclllly", but if such facility is lo-
             any law amendatory thereof, or (b} the "in~                      cated within the United Slates of America,
             sured" Is, or had this policy not been is~                       Its territories or possessions or Canada,
             sued would be, entitled to indemnity from                        this exclusion (3) applies only to ~property
             the United States of America, or any                             damage" to such "nuclear facility" and any
             agency thereof, under any agreement en~                          property thereat.
             tered Into by the United States of America,        2.   As used in this endorsement:
             or any agency thereof, with any person or
             organization.                                           ~Hazardous properties" includes radioactive, toxic
                                                                     or explosive properties.
     B. Under any Medical Payments coverage, to ex~
        penses incurred with respect to "bodily injury•              nNuclear material" means "source material", "spe-
        resulting from the "hazardous properties" of                 cial nuclear material" or "by-product material",
        ~nuclear material" and arising out of the opera~
        lion of a "nuclear facility" by any person or
        organization.




ILOO 2109 08                               Copyright, ISO Properties, Inc., 2007                                Page 1 of2
                                                     J>.mi'l'INS Access
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 38 of 184
                                     ..•.

    "Source material", "special nuclear material'', and                    (c) Any equipment or device used for the
    "by-product material'' have the meanings given                             processing, fabricating or alloying of "spe-
    them in the Atomic Energy Act of 1954 or in any                            cial nuclear material" if at any time !he total
    Jaw amendatory thereof.                                                    amount of such material in the custody of
    "Spent fuelb means any fuel element or fuel compo-                         the "insured" at the premises where such
    nent, solid or liquid, which has been used or ex-                          equipment or device is located consists of
    posed to radiation in a "nuclear reactor".                                 or Contains more than 25 grams of pluto-
                                                                               nium or uranium 233 or any combination
     'Waste" means any waste material (a) containing                           thereof, or more than 250 grams of
     ''by-product material~ other than the tailings or                         uranium 235;
    wastes produced by the extraction or concentra-
    tion of uranium or thorjum from any ore processed                     (d) Any structure, basin, excavalion, premises
    primarily for its "source material" content, and (b)                       or place prepared or used for the storage
    resulting from the operaUon·by any person or or-                           or disposcil of "waste";
    ganization of any "nuclear facility" included under               and includes the site on which any of the foregoing
    the first two paragraphs of the d~finition of "nuclear            is located, all operations conducted on such site
    facmty".                                                          and all premises used for such operations.
    "Nuclear facility" means:                                         "Nuclear reactor" means any apparatus designed
        (a) Any ~nuclear reactor";                                    or used to sustain nuclear fission in a self-support-
                                                                      ing chain reaction or to contain a critical mass of
        (b) Any equipment or device designed or                       fissionable material.
            used for (1) separating the isotopes of
            uranium or plutonium, (2) processing or.                  "Property damage" includes all forms of radioactive
            utilizing "spent fuel", or (3) handling, proc-            contamination of property.
            essing or packaging 'WasteQ;




Page 2 of2                                  Copyright; ISO Properties, Inc., 2007                           ILOO 21 09 DB
               Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 39 of 184


                                     l.
                                          -·-

                                                                                                        JLP001 01 04

           U.S..TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                      ASSETS CONTROL ("OFAC')
                 ADVISORY NOTICE TO POLICYHOLDERS

 No coverage is provided by this Policyholder Notice nor can It be construed to replace any provisions of your policy.
 You should read your policy and review your Declarations page for complete information on the coverages you are
 provided:
 This Notice ptovides information concerning possible impact on your insurance coverage due to directives issued
 by OFAC. Please read this Notfce carefully.
 The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential dec-
 larations of"nalional emergency". OFAC has identified and listed numerous:
     •     Foreign agents;
     •     Front organizations;
     c:1   Terrorists;
     •     Terrorist organizations; and
     •     Narcotics traffickers:
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's
web site http// www.lreas.gov/ ofac.
           p



In accordance with OFAC r~gulalions, If it is determined !hat you.or any other insured, or any person or enlily claim-
ing the benefits of this insurance has violated U.S. sanctions Jaw or Is a Specially Designated National and Blocked
Person.- as identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions or
this insurance are immediately subject to OFAC. When an Insurance policy is considered to be such a blocked or
frozen contract, no payments nor premium refunds may be made without authorization from OFAC. Other limita-
tions on the premiums and payments also apply.




ILP 001 01 04                                   Copyright, ISO Properties,·Jnc., 2004                     Page 1 of1
                                                         Am~IINS   Access
                Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 40 of 184

                                               --
                                                                                               ,~:\.InWINS
                                                                                                                 Access
                                                                                                      1 Gresham Landing
                                                                                                  Stockbridge, GA 30281
                                                                                                           678-586-2200


 POLICY NUMBER: AAHS1000014100                                                          CL OS 01 0315

 NAMED INSURED: ULTIMATE CLASSIC CONSTRUCTION INC.
          COMMERCIAL GENERAL LIABILITY COVERAGE PART
                SUPPLEMENTAL DECLARATIONS
                                                      UMITS OF INSURANCE
 EACH OCCURRENCE LIMIT                      $1,000,000
             DAMAGE TO PREMISES
             RENTED TO YOU LIMIT            $500, 000                               Any one premises
             MEDICAL EXPENSE LIMIT          $10,000                                 Any one person
 PERSONAL & ADVERTISING INJURY LIMIT        $1,000,000                              Any one person or organization
 GENERAL AGGREGATE LIMIT                                                            $2,000,000
 PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT                                      $'2,000,000


                                          AlL PREMISES YOU OWN, RENT OR OCCUPY
  LOCATION NUMBER                              ADDRESS OF ALL PREMISES YOU OWN RENT OR OCCUPY
        111                     68 BONAIR ST. SOMERVILLE, MA 02145




          '
                                                   CLASSIFICATION AND PREMIUM
 LOCA-         CLASSIFICATION                   CODE PREMIUM                RATE           ADVANCE PREMIUM
  TIDN                                           NO.      BASE        Preml    Prod/Camp   Preml     Prod/Camp
   #                                                                   Ops        Oos       Cps         Ops
 1/1
                   .
         RESIOEN11A1. PROPERlY NOT EXCEEDING    91340 S22,000-P    $17.0080   $19.2080   $797.00    INCL
         THREE STORIES IN HEIGHT

                                                                  $           $            $                $

                                                                  $           $            $                $

                                                                  $           $            $                $

                                                                  $           $            $

                                                         TOTAL PREMIUM·(SUBJECTTO
                                                                                               ~797.   00
                                                                     AUDIT]

 PREMIUM SHOWN IS PAYABLE                                AT INCEPTION                        $797.00
                                                         AT EACH ANNIVERSARY
                                                         (IF POLICY PERIOD IS MORE THAN ONE YEAR AND
                                                         PREMIUM IS PAID IN ANNUAL INSTALLMENTS)
  Policy is Auditable (YIN) Y
CL DS 01 03 15         Includes copyrighted material of Insurance Services Office, Inc. with its            Page 1 of 2
                        permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                       May not be Copied without permission.
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 41 of 184

                                    ,   ..

                    HAMILTON"'""'·"''                                               -AmWINS
                                                                                         Access
                                                                                           1 Gresham Landing
                                                                                       Stockbridge, GA 30281
                                                                                              ' 678-586-2200


 FORM OF BUSINESS:

    INDIVIDUAL                 PARTNERSHIP               JOINT VENTURE         TRUST

    LIMITED LIABILITY COMPANY                 X ORGANIZATION, INCLUDING A CORPORATION (BUT NOT
                                             INCLUDING A PARTNERSHIP, JOINT VENTURE OR LIMITED
                                             LIABILITY COMPANY)

 BUSINESS DESCRIPTION: CARPENTRY
                                                                                               '




 Schedule Of Forms.And Endorsements Attached As Part Of This Policy:

 See schedule of Forms and Endorsements                                                                  '




        THESE DECLARATIONS, TOGETHER WITH THE ATTACHED SIGNATURE ENDORSEMENT,
        SCHEDULE OF FORMS AND ENDORSEMENTS, AND ANY FORMS AND ENDORSEMENTS THAT
        WE MAY LATER ATTAGH TO. REFLECT CHANGES, MAKE UP AND COMPLETE THE ABOVE
        NUMBERED POLICY.




                                                                       '
CL OS 01 03 15    Includes copyrighted material of Insurance Services Office, Inc. with its   Page 2 of 2      ;
                   per!T)ission. © 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                    May not be copied without permission.                                      I.
                                                                                                               l
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 42 of 184


                                      '                                                                  GENERAL UABIUTY
                                                                                                             CLOS 01 0515


            THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY




                 SPECIAL CONDITIONS -SUBCONTRACTORS

       This endorsement modifies insurance provided under the following:
           COMMERCIAL GENERAL LIABILITY COVERAGE FORM




       The following condition is added to SECTION IV- COMMERCIAL GENERAL UABIUTY CONDITIONS:


       SPECIAL CONDITIONS· SUBCONTRACTORS


      You will obtain Certificates of Insurance with Limits of Insurance equal to or greater than those provided by
       this Policy from aU subcontractors or independent contractors prior to commencement of any work
       performed.

      Failure to comply with this Special Condilion does not alter the coverage provided by this Policy. However,
      should you fail to comply, a premium charge will be made. The premium charge will be computed by
      multiplying the "total cost~ of all work sublet that fails to meet the above condition, by the rate per $1,000 of
      payroll for the applicable classification of the work p~rformed.
      If the policy does not contain the applicable classification and rate, we will multiply our usual and customary
      rate per $1,000 payroll for that classification, by the net modification factor, if any, applied to the policy
      rates.
      For the purposes of the coverage provided by this policy, •total cost'' means the cost· of all labor, materials,
      and equipment furnished, used or delivered for use in the execution of the work, and all fees, allowances,
      bOnuses dr commissions earned, paid or due.




      All other terms and conditions of this policy remain unchanged.




CL 05 01 05 15      Includes copyrighted material of Insurance Services Office, Inc. with its                   Page 1 of 1
                     permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                · May not be copied without permission.
                   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 43 of 184


                                         .   '                                                                    GENERAL UABIUTY
                                                                                                                         CLOS 02 0515


               THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY

               SUBCONTRACTORS- DEFINITION OF ADEQUATELY
                        INSURED ENDORSEMENT
   This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                          SCHEDULE
       Each Occurrence Limit                                       $ 1, ooo, ooo
       Personal and Advertising Injury Limit                       $ 1, ooo, ooo
       Products-Completed Operations Aggregate Limit               $ 2, ooo, 0 ao
       General Aggregate limit                                     $ 2, ooo, ooo


   The·policy is amended as follows:

   A Any classifications covered und9r in this policy designated in the Declarations or in any endorsement as
     Contractors - Subcontracted Work apply to that portion of the operations perfOrmed for the insured by ~adequately
      insured" subcontractors.
   B. Any subcontractor not "adequately insured" and whose work is not excluded by the policy will be considered an
      "employee" of the insured for the sole purpose of computing premium. Any such subcontractor will be rated under
      the most appropriate payroll classification as determined by us and a· premium charge will be made using our rates
      effective at the inception of the policy.
      For any subcontractor not "adequately insured", you must maintain records showing the labor cost of that
      subcontractor separate from the subcontractor's ~total cost", If the labor cost of any subcontractor is not available
      at the time of the premium audit, sixty percent of the subcontractor's ulotal costv will be considered labor cost
      (payroll).
  C. As used in this endorsement, the following. definitions are added to SECTION V- DEFINITIONS:
      1. "Adequately insured" means:
          Covered by Commercial General Liability Insurance which:
          a, Is evidenced by an accurate certificate of insurance provided to you;
          b. Remains in force for the entire period during which aU work Is performed for you or on your behalf and
             which is maintained thereafter until all claims could have been made against you; and
          c.   Provides for the coverages and Jimlls shown in the Schedule above.
               If no limit of liability is in the above Schedule, then the limit of liability must be equal to the limit of liability
               stated on the Declaration~ page of this policy.
      2. •rota! cost" means the cost of all labor, materials and equipment furnished, used or c;felivered for use in the
         execution of the work, and all fees, allowances, bonuses, or commissions earned, paid or due.




  All other terms and conditions of the policy remain unchanged.


CL 05 02 05 15        lncludes copyrighted material of Insurance Services Office, Inc. with its                          Page 1 of 1
                       permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                     May not be copied without permission.
                Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 44 of 184

                                                                                        /
                                                                                            :>MMERCIAL GENERAL LIABILITY
                                                                                                           Cl21 07 0315

             THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY



                                                LEAD EXCLUSION


This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE FORM



This insurance does not apply to:
  a. Actual or alleged •bodily injury" arising out of the ingestion, inhalation or absorption of lead in any form;
  b. Actual or alleged "property damage", upersonal and advertising injury", or uinjury" ariSing out of any form of lead:
  c. Any actual or alleged liability arising out of aily form of lead and assumed by an insured under any written or oral
      contract or agreement:
  d. Any loss, cost or expense arising out of any request, demand or order that any "insuredN or others test for, monitor,
     clean up, remove, contain, treat, detoxify or neutralize in any way respond to or assess the effects of lead; or
  e. Any loss, cost or expense arising out of any claim or usuitN by or on behalf of. any governmental authority for damages
     resulting from testing. for, monitoring, cleaning up, removing, containing, treating, detoxifying or neulra!izing or in any
      way responding to or accessing the effects of lead.




All other terms and condttions remain unchanged.




CL 21 07 0315         Includes copyrighted material of Insurance Services Office, Inc. with its                      Page 1 of 1
                       permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                      May not be copied without permission.
                  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 45 of 184


                                                                                     (. :lMMERCIAL GENERAL LIABILITY
                                                                                                           ·   CL21 08 0315


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                                           ASBESTOS EXCLUSION


This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
LIQUOR LIABILITY COVERAGE FORM




 This Insurance does not apply to:
 a. "Bodily injury";
 b.   ~Property   damage";
 c.   "Personal and advertising injury";

 d. "Injury";
e. Expenses for ubodily injury";
f.    Defense costs;
g. Fines; or
h. Any other damages
arising out of any actual, alleged, threatened Ingestion, inhalation, absorption of or exposure to asbestos, asbestos
products, asbestos fibers, asbestos dust or any asbestos~containing material.



This insurance will not pay for loss, cost or expense arising out of the testing for, monitoring, cleaning up, removing,
containing, treating, detoxifying, neutralizing, or in any way responding to or assessing !he effects of asbestos, asbestos
products, asbestos fibers, asbestos dust or any asbestos·containing material by any insured or any other person· or
organization.


All other terms and conditions of the policy remain unchanged.




CL 21 08 03 15         Includes copyrighted material of Insurance Services Office, Inc. with its               Page 1 of 1
                        permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                       May not be copied without permission.
               Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 46 of 184

                                       .·.                                           ,-
                                                                                                       GENERAL UABIUTY
                                                                                                             CL2114 0515


             THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY


      NEW RESIDENTIAL CONSTRUCTION AND RESIDENTIAL
           CONVERSION LIMITATION ENDORSEMENT

    This endorsement modifies insurance provided under the following:
        COMMERCIAL GENERAL LIABILITY COVERAGE PART




       J.    The following exclusion is added to Paragraph 2. Exclusions of Section 1- Coverage A- Bodily Injury And
             Property Damage Liability and Paragraph 2. Exclusions of Seclion I - Coverage B - Personal And
             Advertising Injury Liability:

             This insurance does not apply to ''bodily injury", "property damage", "personal and advertising injury", or
             any other Injury, Joss or damage in any way connected with or arising out of "new residential
             construction", any roofing operations, or the conversion of a nonresidenlial structure into of any of the
            following:
            A. "Condominium" or "cooperativen;
            B. "Apartment" or "apartment building";
            c. QTown house":
            D. "Tract home project"; or
            E. "Single family homeR
            whether such "New Residential Construction" or conversion work is or was performed by an insured, a
            person or entity to whom an Insured owes an indemnity obligation, has agreed to indemnify or hold
            harmless, a person or entity to whom an "Insured" is contractually obligated to add to this policy as an
            additional insured, or any other person or entity.
            However, this exclusion does not apply to new construction or conversion work if the total number of units
            of "new residential construction" within a "development" or "tract home project" does not exceed 15.
            individual units. However, with respect to Paragraph E. rsingle family home"), this exclusion does not
            apply to new construction or conversion work if the total number of units of "new residential construction"
            within a "development" does not exceed 30 individual units.
            Except with respect to roofing remodeling, repair, or maintenance operaliolis, this exclusion also does not
            apply to remodeling, repair or maintenance operations performed on any individual "apartment",
            "condominium", "town house", "single family house" or any other residential unit after it has been certified
            for occupancy or put to·its intended use prior to the commencement of such work.
      II.   For purposes of this endorsement, the following are added to Section V- DEFINITIONS of the Policy:
            a. "Apartment" means a self-contained single rental unit designed for human habitation having a
               separate mailing address located in a building containing two or more self-contained single rental
               units designed for human habitati~n each having a separate mailing address.




CL 2114 05 15       Includes copyrighted material of Insurance Services Office, Inc. with its                 Page 1 of2
                     permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                   May not be copied without permission.          ·
                Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 47 of 184

                                        I                                              (




              b. "Apartment Building" means a structure or structures containing two or more separate "Apartments,"
                 together with any common areas and appurtenant structures thereto.
          c. "Condominium" means a residential property in which a resident's ownership consists of an undivided
             interest in common property within a multi-unit residential property, in addition to a separate interest in
             space comprising a unit. "Condominium" will include any individual unit, any model homes, any
             common areas and all appurtenant structures thereto.
          d. ncooperalive" means a building with "apartments" owned by a corporation of tenants In which shares
             of expenses are calculated on the basis of the value of the tenant's "apartment". "Cooperative"
             includes both the ''apartment" unit itself and any common areas of the building and all appurtenant
             structures thereto.                                          ·
         e. "Development" means a.group of single-family or multiple-family dwellings, including" apartments'',
            condominiums", "single family houses" or "town houses", built as a single construction project.
         f.      "New residential construction" means operations relating to construction or a building, mulliple
                 buildings, building unit or multiple building units, not previously occupied, and designed or intended for
                 occupancy in whole or in part as a residence by a person, and shall include the land upon which such
                 building(s} or building unit(s) is/are situated and any appurtenant structures thereto.
         g. "Single family house" means a separate, free-standing house designed to be occupied by one fainily
            and any appurtenant structures thereto.
         h. 'Town house" means a gcondominium" or ~single family house" built in a row with other residential
            homes of the same or similar design with either a wall in common with another unit or a narrow space
            between units, together with any common areas, model homes and appurtenant structures thereto.
            'Town house" shall· include row houses or row homes.
         i.     "Tract home project" means a development project in which a parcel of land is subdivided into more
                than ten Jots, tracts, parcels or other division of land for the development, building or sale of
                freestanding one or multiple family dwellings.




     All other terms and condl!ions of this policy remain unchanged.




CL 2114 05 15         Includes copyrighted material of Insurance Services Office, Inc. wilh its                  Page 2 of2
                       permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                      May not be copied without permission.
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 48 of 184
                                                                                 _.
                                                                                 '                 GENERAL LIABILITY
                                                                                                       CL2115 0515 '


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY



                            CROSS-SUITS LIABILITY EXCLUSION

    This endorsement modifies insurance provided under the followin!;J:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART"




    The following exclusion is added to the policy:


    This insurance does not apply to
    a. "bodily injury~;
    b. qproperty damage";
   c.   "personal and advertising injury";
   d.   expenses for "bodily injury~;
   e. damages
   arising out of actions, allegations, expense initiated or caused to be brought about by any insured covered by this
   policy against any other insured covered by this policy.




   All other terms and conditions of this policy remain unchanged.




CL 21 15 05 15       Includes copyrighted material of Insurance Services Office, Inc. with its           Page 1 of 1
                      permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                     May riot be copied without permission.
               Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 49 of 184

                                        r
                                                                                   .
                                                                                                    GENERAL UABIUTY
                                                                                                        GL2116 0515


             THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREF.ULLY



                                EARTH MOVEMENT EXCLUSION

    This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART



    The following exclusion is added to the policy:


    This insurance does not apply to:
    a. "Bodily injury";
    b. "Property damage~;
    c. "Personal and advertising injuryQ;
    d. Expenses for "bodily injUryQ;
    e. Defense costs;
    f.   Fines; or
    g. Any other damages
   caused by, resulting from, attributable or contributed to or aggravated by the subsidence of land as a result of
   landslide, mudflow, earth sinking or shifting, resulting from any operations of the Named Insured or on behalf of any
   Named Insured or any subcontractor of the Named Insured.




   All other terms and conditions of this policy remain unchanged.




CL 21 16 05 15       Includes copyrighled material of Insurance Services Office, Inc. wilh its            Page 1 of 1
                      permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                     May not be copied without permission.
               Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 50 of 184

                                                                             i
                                                                                              GENERAL UABIUTY
                                                                                                  Cl2120 OS 15

              THIS ENDORSEMENT CHANGES THE POliCY. PLEASE READ IT CAREFULLY



                  INJURY TO INDEPENDENT CONTRACTORS AND
                        SUBCONTRACTORS EXCLUSION

    This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART




    The following exclusion is added to the policy:


    This Insurance does not apply to:
    a. "Bodily    injury~;

    b. "Property damage";
    c.    "Personal and advertising Injury";
    d.    Expenses for ~bodily injury";
    e. Defense costs; or
    f.    Any other damages
   to or sustained by any independent contractor, subcontractor, casual laborer or "volunteer worker", or to any
   "employee" or "temporary worker" of any independent contractor or subcontractor, while performing any work for
   you.


   All other terms and conditions of this policy remain unchanged.




CL 21 20 05 15       ·includes copyrighted material of Insurance Services Office, Inc. with its      Page 1 of 1
                       permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                     May not be copied without permission.
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 51 of 184
                                                                                                     GENERAL UABIUTY
                                                                                                         CL21 26 0216


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
              PROFESSIONAL MEDICAL SERVICES EXCLUSION

   This endorsement modifies insurance provided under the following:
          COMMERCIAL GENERAL LIANILJTY COVERAGE FORM

   A. The following exclusion is added to the policy:
       Professional Medical Services
       This insurance does not apply to any "bodily injury",  ~property damage" or "personal and advertising
       injury" or any other liability arising out of the rendering or failure to render ~professional medical
       services".
   B. For the purposes of this endorsement, the following                  definition is added to SECTION V -
      DEFINITIONS: "Professional Medical Services" means:
       1. a. The following services:
              (1) Medical.
              (2) Surgical,
              (3) Dental.
              (4) Psychiatric,
              (5) Laboratory.
              (6) X·ray.
              (7) Nursing, or
              (8) Any advice, instruction, diagnosis or treatment or the furnishing of food or
              beverages in connection with. the services listed in {1) through (7).
          b. Any hea/lh or therapeutic service, Immunization, treatment, advice or instruction; or
          c. Any service, treatment, advice or instruction for the purpose of hair replacement.
      2. The furnishing or dispensing of drugs, medical, dental or surgical supplies or appliances that require
          a prescription.
      3. The handling or distribution of any blood product by an insured or the reliance upon any
         representation or warranty made at any time with respect to blood products.
      4, Services in the practice of pharmacy.
      5. The handling or treatment of:
          a. Organ donations;
          b. Corpses, including autopsies; and
          all other procedures related to corpses.
      6. The service by any person as a member of a formal accreditation, standards review,
          peer review or equivalent professional board or committee or any medical or
          health care professional organization or committee.




  All other terms and conditions of this policy remain unchanged.




CLZ1 260216                      Includes copyrighted material of Insurance services Office, Inc.             Page 1 of1
                                   with its permission. © 2016 Hamilton U.S. Holdings, Inc. All
                      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 52 of 184

                                                                                   ..   ,OMMERCIAL GENERAL LIABILITY
                                                                                                       CL24 02 0315


                THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY


           COMMUNICABLE DISEASE LIMITATION ENDORSEMENT


 This endorsement modifies insurance provided under the following:

 COMMERCIAL GENERAL LIABILITY COVERAGE PART
 LIQUOR LIABILITY COVERAGE FORM



 1. This insurance does not apply to:
      a. Claims:
      b. "Suitsn;
     c. ''Bodily injury";
     d. "Property damage";
     e. "Personal and advertising injury";
     f.   "Injury";
     g. Expenses for "bodily injury~;
     h.   Defense costs;
     i.   Fines; or
     j.   Any other damages
     arising out of the actual or alleged:
          (1} Transmission of a communicable disease by an insured, any employee of any insured or any subcontractor of ·
              an insured; or
          (2) Failure to perform services which were either intended to or assumed to prevent communicable diseases or
              their transmission to others.
2.   However, we will pay up to a limit of $5,000 for:
     a.   Your expenses for your legal liability to provide immunizations in accordance with the Center of Disease Conlrol
          (CDC) recommendations after an outbreak has occurred; and
     b. Your expenses incurred to properly sterilize your premises in accordance with the CDC's guidelines.




All other terms and conditions remain unchanged.




CL 24 02 03 15           Includes copyrighted material of Insurance Services Office, Inc. with ils            Page 1 of 1
                          permission.© 2015 Hamilton U.S. Holdings, Inc. All Rights Reserved.
                                        May not be copied without permission.
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 53 of 184

                                   .....
                                   '

                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                 CG00010413


      COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 Various provisions in this policY restrict coverage. Read              (2) The "bodily injury" or "property damage"
 the entire policy carefully to determine rights, duties                    occurs during the policy period: and
 and what is and is not covered.                                       (3) Prior to the policy period, no Insured listed
Throughout this policy the words "you" and "your" refer                     under Paragraph 1. of Section II - Who Is
to the Named Insured shown In the Declarations, and                          An Insured and no "employee" authorized
any other person or organization qualifying as a                            by you to give or receive notice of an noc-
Named Insured under this policy. The words "we",                            currence" or claim, knew that the "bodily
~us" and "our" refer to the company providing this                          injury~ or "property damage" had oc-
insurance.                                                                  curred, in whole or In part. If such a listed
The word "insured" means any person or organization                         Insured or authorized "employee" knew,
qualifYing as such under Section II- Who Is An Insured.                     prior to the policy period, that the "bodily
                                                                            injury" or "property damage" occurred.
Other words and phrases that appear in quota·                               then any continuation, change or resump-
lion marks have special meaning. Refer to Section V-                        tion of such "bodily injury" or •property
Definitions.                                                                damage" during or after the poiTcy period
SECTION I- COVERAGES                                                        will be deemed to have been known prior
                                                                            to the policy period.
COVERAGE A- BODilY INJURY AND PROPERTY
DAMAGE liABiliTY                                                  c.   ''Bodily injury'' or "property damage" which
                                                                       occurs during the policy period and was not,
1. Insuring Agreement
                                                                       prior to the policy period, known to have
    a. We will pay those sums that the insured be-                     occurred by any insured listed under Para-
        comes legally obligated to pay as damages                      graph 1. of Section II - Who Is M Insured or
        because of "bodily injury" or "property dam-                   any "employee" authorized by you to give or
        age" to which this insurance applies. We will                  receive notice of an noccurrence" or claim, in-
        have the right and duty to defend the Insured                  cludes any continuation, change or resump-
        against any ''suit" seeking those damages.                     tion of that "bodily injury" or "property damage"
        However, we will have no duty to defend the In-                after the end of the policy period.
        sured against any "suitn seeking damages for
                                                                  d. "Bodily Injury" or "property damage" will be
        "bodily injury" or ''property damage" to which
                                                                     deemed to have been known to have occurred
        this insurance does not apply. We may, at our                at the earliest time when any insured listed
        discretion, investigate any noccurrence" and
                                                                     under Paragraph 1. of Section II- Who Is An
        setlle any claim or"suit" that may result. But:
                                                                     Insured or any "employee" authorized by you
        (1) The amount we will pay for damages Is                    to give or receive nollce of an "occurrence" or
            limited as described in Section Ill - limits             claim:
            Of Insurance; and
                                                                       {1) Reports all, or any part, of the "bodily in-
        (2} Our right and duty to defend ends when                         jury'' or "property damage" to us or any
            we have used up the applicable lfmit of in-                    other insurer;
            surance in the payment of judgments or                     (2) Receives a wrillen or verbal demand or
            selllements under Coverages A or B or
                                                                           claim for damages because of the "bodily
            medical expenses under Coverage c.
                                                                           Injury" or "property damage"; or
        No other obligation or liability to pay sums or
                                                                       (3) Becomes aware by any other means that
        perform acts or services is covered unless ex·                     "bodily injury" or ~property damage• has
        plicitly provided for under Supplementary Pay-
                                                                           occurred or has begun to occur.
        ments- Coverages A and B.
                                                                  e. Damages because of ''bodUy injury'' include
    b. This insurance applies to "bodily injury" and                   damages claimed by any person or organiza-
       "property damage" only if:                                      tion for care, loss of services or death resulting
        (1) The ~bodily injury" or "property damage" is                at any time from the nbodily injury",
            caused by an "occurrence" that takes
            pl~ce In the ~coverage territory";




CG 00 010413                       Copyright, Insurance Services Office, Inc., 2012                         Page 1 of16
                                                  P.m~liNS Access
                Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 54 of 184

                                                                                         I'



  2.    Exclusions                                                            This exclusion applies even if the claims
        This Insurance does not apply to:                                     against any Insured allege negligence or other
                                                                              wrongdoing in:
        a.     Expected Or Intended Injury
                                                                                  (a} The supervision, hiring, employment,
               "Bodily injuryn or uproperty damage" expected
                                                                                      training or monitoring of others by that
               or intended from the standpoint of the insured.                        insured; or
               This exclusion does not apply to "bodily Injury"
               resulting from the use of reasonable force to                      (b) Providing or failing to provide trans-
               protect persons or property.                                           portation with respect to any person
                                                                                      that may be under the Influence of
        b.     Contractual Liability
                                                                                      alcohol;
              ''Bodily injury" or ''property damage" for which               if the "occurrence" which caused the "bodily in-
              the insured is obligated to pay damages by                     jury" or "property damage", involved that which
              reason of the assumption of liability In a con-                is described in Paragraph (1), (2) or (3) abov~.
              tract or agreement. This exclusion does not
              apply to liability for damages:                                 However, this exclusion applies only if you are
                                                                             in the business of manufacturing, distributing,
              (1] That the insured would have in the ab-                      selling, serving or furnishing alcoholic bever-
                    sence of the contract or agreement; or                    ages. For the purposes of this exclusion, per-
              .(2} Assumed in a contract or agreement that                   mitting a person to bring alcoholic beverages
                    Is an "insured contract", provided the                   on your premises, for consumption on your
                    "bodily injury" or "property damage" oc-                 premises, whether or not a fee Is charged or a
                    curs subsequent to the execution of the                  license Is required for such activity, is not by it~
                    contract or agreement. Solely for the pur-               self considered the business of selling, serving
                    poses of liability assumed in an '1nsured                or furnishing alcoholic beverages.
                    contract", reasonable allorneys' fees and          d. Workers' Compensation And Similar laws
                   necessary litigation expenses Incurred by
                   or for a party other than an insured are                 Any obligation of the insured under a workers'
                   deemed to be damages because of"bodily                   compensation, disability benefits or unemploy-
                   injuryo or "property damage", provided:                  ment compensation law or any similar law.
                   (a} Liability to such party for, or for the         e.   Employer's liability
                        cost of, that party's defense has also              "Bodily Injury" to:
                        been assumed in the ·same "insured
                                                                            (1) An "employee" of the Insured arising out of
                        contract"; and
                                                                                and in the course of:
                 (b) Such attorneys' fees and litigation ex-                     (a) Employment by the insured; or
                     penses are for defense of that party
                     against a civil or alternative dispute                      (b) Performing duties related to the      con~
                     resolution proceeding in which dam-                             duct of the Insured's business; or
                     ages to which this insurance applies                   {2) The spouse, child, parent, brolher or sister
                     are alleged.                                               of that "employee" as a consequence of
       c. liquor liability                                                      Paragraph {1) above.
             "Bodily injury" or "property damage" for which                 This exclusion applies whether the Insured
             any insured may be held liable by reason of:                   may be liable as an employer or in any other
                                                                            capacity and to any obligation to share dam-
             (1) Causing or contributing to the intoxication
                                                                            ages with or repay someone else who must
                 of any petson;
                                                                            pay damages because of the injury.
             (2) The furnishing of alcoholic beverages to a                 This exclusion does not apply to liability as·
                 person under the legal drinking age or                     sumed by the insured under an "insured
                 under the influence of alcohol; or                         contract".
             (3) Any statute, ordinance or regulation relat-
                 ing to the sale, gift, distribution or use of
                 alcoholic beverages.




Page 2of16                             Copyright, Insurance Services 0/frce, Inc., 2012                        CG00010413
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 55 of 184




     f.   Pollution                                                           (d) AI or from any premises, site or loca-
          (1) "Bodily injury" or "property damage" aris-                           tion on which any insured or any con-
              Ing out of the actual, alleged or threatened                         tractors or subconlractors working
              discharge, dispersal, seepage, migration,                           directly or indirectly on any insured's
              release or escape of "pollutants":                                  behalf are performing operations if the
                                                                                  "pollutants" are brought on or to the
             {a) At or from any premises, site or loca-
                                                                                  premises, site or location in connec-
                 tion which Is or was at any time owned
                                                                                  tion with such operations by such in-
                 or occupied by, or rented or loaned to,                          sured, contractor or subcontractor.
                 any insured. However, this subpara-                              However, this subparagraph does not
                 graph does not apply to:
                                                                                  apply to:
                   (i) "Bodily injury" if sustained within a                      (i) "Bodily injury" or "property dam-
                       building and caused by smoke,
                                                                                       age" arising out of the escape of
                       fumes, vapor or soot produced by
                                                                                       fuels, lubricants or other operating
                       or originating from equipment that
                                                                                       fluids which are needed to per-
                       is used to heat, cool or dehumidify                             form the normal electrical, hy-
                       the building, or equipment that Is                              draulic or mechanical functions
                       used to heat water for personal                                 necessary for the operation of
                       use, by the building's occupants                                ~mobile equipment" or ils parts, if
                       or their guests;
                                                                                       such fuels, lubricants or other
                 (ii)     ~Bodily injuryn or nproperty dam-                            operating fluids escape from a ve-
                         age'' for which you may be held                              hicle part designed to hold, store
                         liable, If you are a contractor and                           or receive them. This exception
                         the owner or Jessee of such prem-                             does not apply if the "bodily injury"
                         ises, site or location has been                              or "property damage" arises out of
                         added to your policy as an addi-                             the Intentional discharge, disper-
                         tional insured with respect to your                          sal or release of the fuels, lubri-
                         ongoing operations performed for                             cants or other operating fluids, or-
                        that addiiJonal insured at that                               if such fuels, lubricants or other
                        premises, site or location and                                operating fluids are brought on or
                        such premises, site or location is                            to the premises, site or location
                        not and never was owned or oc-                                with the intent that they be dis-
                        cupied by, or rented or loaned to,                            charged, dispersed or released as
                        any Insured, other than that addi-                            part of the operations being per-
                        tional insured; or                                           formed by such Insured, contrac-
               (iii}    "Bodily injury" or "property dam-                            tor or subcontractor;
                        age• arising out of heat. smoke or                     (if)     ~Bodily Injury" or "property dam-
                        fumes from a "hostile fire";                                    age" sustained within a building
           (b) At or from any premises, site or loca-                                  and caused by the release of
               tion which Is or was at any time used                                   gases, fumes or vapors from ma-
               by or for any insured or others for the                                 terials brought into that building in
               handling, storage, disposal, process-                                   connection with operations being
               ing or treatment of waste;                                              performed by you or on your be-
                                                                                       half by a contractor or subcon-
           (c) Which are or were at any time trans~                                    tractor; or
               ported, handled, stored, treated, dis-
                                                                              {Ill)    ~aodfly injury" or ''property dam-
               posed of, or processed as waste by or
               for:                                                                    age" arising out of heat, smoke or
                                                                                       fumes from a "hostile fire•.
                (I) Any insured; or
                                                                           (e) At or from any premises, site or loca-
               (li) Any person or organization for-                            tion on which any insured or any con-
                    whom you may be legally respon-                            tractors or subcontractors working
                    sible; or                                                  directly or indirectly on any insured's
                                                                               behalf are performing operations if the
                                                                               operations are to test for, monitor,
                                                                               clean up, remove, contain, treat, de-
                                                                               toxify or neutralize, or In any way re-
                                                                               spond to, or assess the effects of,
                                                                               "pollutants".




CG0001 0413                         Copyright, Insurance Services Office, Inc., 2012                         Page 3 of16
            Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 56 of 184




           (2) Any Joss, cost or expense ar"1slng out of                  (5) "Bodily injury" or "property damage" aris-
               any:                                                           ing out of:
               (a} Request, demand, order or statutory                        (a} The operation. of machinery or equip-
                    or regulatory requirement that any in-                        ment that Is attached to, or part of, a
                    sured or others test for, monitor, clean                      land vehicle that would qualify under
                    up, remove, contain, treat, detoxify or                       the definition of "mobile equipment" if
                    neutralize, or in any way respond to,                         it were not subject to a compulsory or
                    or assess the effects of, "pollutants"; or                    financial responsibility law or other
               (b) Claim or suit by or on behalf of a                             motor vehicle insurance Jaw where it is
                    governmental authority for damages                            licensed or principally garaged; or
                    because. of testing for, monitoring,                       (b) The operation of any of the machinery
                   cleaning up, removing, containing,                              or equipment listed in Paragraph f.(2)
                   treating, detoxifying or neutralizing, or                       or (,(3} of the definition of "mobile
                   in any way responding to, or assess-                            equipment".
                   ing the effects of, "pollutants~.
                                                                     h. Mobile Equipment
              However, this paragraph does not apply to                 "Bodily injury" or "property damage" arising out
              liability for damages because of "property                of:
              damage" that the insured would have in
              the absence of such request, demand,                      (1) The transportation of "mobile equipment"
              order or statutory or regulatory require-                     by an "auto• owned or operated by or
              ment, or such claim or "suit" by or on be-                    rented or loaned to any insured; or
              half of a governmental authority.                          {2) The use of "mobile equipment" in, or while
    g.    Aircraft, Auto Or Watercraft                                       in practice for, or while being prepared for,
                                                                             any prearranged racing, speed, demoli-
         "Bodily injury" or "property damage" arising out                    tion, or stunting activity.
         of the ownership, maintenance, use or entrust-
         ment to others of any aircraft, "auto" or water-           I.   War
         craft owned or operated by or rented or loaned                  ''Bodily injury'' or "property damage", however
         to any insured. Use includes operation and                      caused, arising, directly or Indirectly, out of:
         "loading or unloading".
                                                                         {1) War, including undeclared or civil war;
          This exclusion applies even if the claims
                                                                         (2) Warlike action by a military force, including
          against any insured allege negligence or other
                                                                             action in hindering or defending against an
         wrongdoing in the supervision, hiring, employ-
                                                                             actual or expected attack, by any govern-
         ment, training or monitoring of others by that
                                                                             ment, sovereign or other authority using
         insured, if the "occurrence" which caused the
                                                                             military personnel or other agents; or
         ~bodily injury" or "property damage" lhvoived
         the ownership, maintenance, use or entrust-                     (3} Insurrection, rebellion, revolution, usurped
         ment to others of any aircraft, "auto" or water-                    power, or action taken by governmental
         craft that is owned or operated by or rented or                     authority in hindering or defending against
         loa'ned to any insured.                                             any of these.
         This exclusion does not apply to:                          j.   Damage To Property
         (1) A watercraft while ashore on premises you                   "Property damage" to:
             own or rent;                                                (1) Property you own, rent, or occupy, includ-
         {2) A watercraft you do not own that Is:                            ing any costs or expenses Incurred by
                                                                             you, or any other person, organization or
             {a) Less than 26 feet long; and
                                                                             entity, for repair, replacement, enhance-
              {b) Not being used to carry persons or                         ment, restoration or maintenance of such
                  property for a charge;                                     property for any reason, including preven-
         {3) Parking an "auto" on, or on the ways next                       tion of Injury to a person or damage to
             to, premises you own or rent, provided the                      another's property;
             "auto~ is not owned by Or rented or loaned                  (2) Premises you sell, give away or abandon,
             to you or the insured;                                          if the "property damage" arises out of any
         {4) Liability assumed under any ~insured con-                       part of those premises;
             traet" for the ownership, maintenance or                    (3) Property loaned to you;
             use of aircraft or watercraft; or




Page 4 of1G                          Copyright, Insurance Services Office, Inc., 2012                     CG0001 0413
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 57 of 184

                                  ...
                                  '

         (4} Personal property in the care, custody or                 This exclusion does not apply to the Joss of
             control of the insured;                                   use of other property arising out of sudden and
         (5) That particular part of real property on                  accidental physical injury to "your product" or
             which you or any contractors or subcon-                   ''your work" after it has been put to i1s intended
             tractors working directly or indirectly on                use.
             your behalf are performing operations, if           n.    Recall Of Products, Work Or Impaired
             the "property damagen arises out of those                 Property
             operations: or                                            Damages claimed for any Joss, cost or ex-
         (6) That particular part of any property that                 pense incurred by you or others for the loss of
             must be restored, repaired or replaced be-                use, withdrawal, recall, inspection, repair, re-
             cause "your workn was incorrectly per-                    placement, adjustment, removal or disposal of:
             formed on il.
                                                                       (1) 'Your product'';
         Paragraphs {1}, (3) and (4) of this exclusion                 (2) 'Your work"; or
         do not apply to "property damage" (other than
         damage by fire} to premises, Including the                   (3) "Impaired property":
         contents of such premises, rented to you for a               if such product, work, or property is withdrawn
         period of seven or fewer consecutive days. A                 or recalled from the market or from use by any
        separate limit of insurance applies to Damage                 person or organizaUon because of a known or
        To Premises Rented To You as described In                     suspected defect, deficiency, inadequacy or
        Section Ill- Limits Of Insurance.                             dangerous condition in it.
        Paragraph (2) of this exclusion does not apply          o.    Personal And Advertising Injury
        if the premises are "your work'' and were never
                                                                      "Bodl/y injury" arising out of "personal and ad-
        occupied, rented or held for rental by you.
                                                                      vertising injuryq.
        Paragraphs (3), (4), (5) and (6} of this exclu-
                                                                p. Electronic Data
        sion do not apply to liability assumed under a
        sidetrack agreement.                                          Damages arising out of the loss of, loss of use
                                                                      of, damage to, corruption of, lnabl!ity to ac-
        Paragraph (6) of this exclusion does not apply
                                                                      cess, or inability to manipulate electronic data.
        to ''property damage" included in the Mprod-
        ucts-completed operations hazard".                            However, this exclusion does not apply to lia-
                                                                      bility for damages because of"bodilyinjury".
   k.   Damage To Your Product
                                                                      As used In this exclusion, electronic data
        ~Property    damage" to "your product" arising
                                                                      means information, facts or programs stored
        out of it or any part of it.
                                                                      as or on, created or used on, or transmitted
   I.   Damage To Your Work                                           to or from computer software, including sys-
        ~Property damage" to "your work" arising out of               tems and applications software, hard or floppy
        it or any part of it and Included in the "prod-               disks, CD-ROMs, tapes, drives, cells, data
        ucts-completed operations hazard".                            processing devices or any other media
                                                                      which are used wilh electronically controlled
        This exclusion does not apply if the damaged                  equipment.
        work or the work out of which the dam-
        age arises was performed on your behalf by a            q. Recording And Distribution Of Material Or
        subcontractor.                                                Information In Violation Of law
   m. Damage To Impaired Property Or Property                         •eodily injury'' or "property damage~ arising di-
      Not Physically Injured                                          rectly or indirectly out of any action or omis-
                                                                      sion that violates or is alleged to violate:
        "Property damage" to "impaired properly" or
        property that has not been physically injured,                (1} The Telephone Consumer Protection Act
        arising out of:                                                   (TCPA), including any amendment of or
                                                                          addition to such law:
        (1) A defect, deficiency, inadequacy or dan-
            gerous condition in Qyour product" or "your               (2) The CAN-SPAM Act of 2003, Including any
            work"; or                                                     amendment of or addition to such law;
        (2) A delay or failure by you or anyone acting                (3) The Fair Credit Reporting Act (FCRA), and
            on your behalf to perform a contract or                       any amendment of or addition to such law,
            agreement in accordance with its terms.                       Including the Fair and Accurate Credit
                                                                          Transactions Act (FACTA); or




CG0001 0413                      Copyright, Insurance Services Office, Inc., 2012                         Page 5 of16
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 58 of 184

                                       ,...


              (4) Any federal, state or local statute, ordi-      2.        Exclusions
                   nance or regulation, other than the TCPA,
                                                                            This i!'lsurance does not apply to:
                   CAN-SPAM Act of 2003 or FCRA and
                   their amendments and additions, that                     a. Knowing Violation Of. Rights Of Another
                   addresses, prohibits, or limits the print-                   "Personal and advertising injury" caused by or
                  ing, dissemination, disposal, c·ollecling,                   at the direction of the insured with the knowl-
                  recording sending, transmitting, com-                        edge that the act would violate the rights of
                  municating or distribution of material or                    another and would inflict "personal and adver-
                  information.                                                 tising Injury".
       Exclusions c. through n. do not apply to damage                  b. Material Published With Knowledge Of
       by fire to premises while rented to you or tempo-                   Falsity
       rarily oqcupied by you with permission of the
       owner. A separate limit of Insurance applies to this                "Personal and advertising injury" arising out of
       coverage as described in Section Ill - Limits Of                    oral or written publication, in any manner, of
       Insurance.                                                          material. if done by or at the direction of the in-
                                                                           sured with knowledge of its falsity.
 COVERAGE B- PERSONAL AND ADVERTISING
 INJURY liABILITY                                                       c. Material Published Prior To Policy Period
 1.    Insuring Agreement                                                      "Personal and advertising injuryh arising out of
                                                                               oral or written publication, in any manner, of
       a.    We will pay those sums that the insured be-                       material whose first publication took place be-
             comes legally obligated to pay as damages                         fore the beginning of the policy period.
             because of "personal and advertising Injury" to
                                                                        d. Criminal Acts
            which this insurance applies. We will have the
             right and duty to defend the insured against                      ~Personal and advertising injury" arising out of
            any "suit" seeking those damages. However,                         a criminal act committed by or at the direction
            we will have no duty to defend the insured                         of the insured.
            against ariy "suit" seeking damages for "per-              e.     Contractual Liability
            sonal and advertising Injury" to which this
            insurance does not apply. We may, at our dis-                     "Personal and advertising Injury" for which
            cretion, investigate any offense and settle any                   the insured has assumed liability in a contract
            claim or "suit" that may result. But:                             or agreement. This exclusion does not apply
                                                                              to liability for damages that the insured
            {1) The amount we will pay for damages is                         would have in the absence of the con!ract or
                 limited as described in Section Ill -limits                  agreement.
                 Of Insurance; and
                                                                       f.     Breach Of Contract
            (2} Our right and duty to defend end when
                we have used up the applicable limil or in-               "Personal and advertising injury" arising out of
                surance in the payment of judgments or                    a breach of contract, except an implied con-
                settlements under Coverages A or 8 or                     tract to use another's advertising Idea in your
                medical expenses under Coverage C.                        ''advertisement".
            No other obligation or liability to pay sums or            g. Quality Or Performance Of Goods -Failure
            perform acts or services is covered unless ex-                To Conform To Statements
            plicitly provided for under Supplementary Pay~                    "Personal and advertising Injury~ arising out of
            menls- Coverages A and B.                                         the failure of goods, products or services to
      b. This insurance applies to "personal and adver-                       conform with any statement of quality or per-
         tising injury" caused by an offense arising out                      formance made in your "advertisement".
         of your business but only if the offense was                  h.     Wrong Description Of Prices
         committed in the ncoverage territory" during                         "Personal and advertising injury" arising out
         the policy period.                                                   of the wrong description of the price of
                                                                              goods, products or services stated in your
                                                                              ''advertisement".




Page 6 of16                          Copyright, Insurance Services Office, Inc., 2012                         CG 00010413
                 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 59 of 184

                                           (



         i.     Infringement Of Copyright, Patent,                         n.    Pollution-related
               Trademark Or Trade Secret
                                                                                 My loss, cost or expense arising out of any:
               PPersonal and advertising injury" arising   out of
                                                                                 (1) Request, demand, order or statutory or
               the infringement of copyright, patent,      trade-                    regulatory requirement that any insured or
               mark, trade secret or other intellectual    prop-
                                                                                     others lest for, monitor, clean up, remove,
               erty rights. Under this exclusion, such
                                                     other
                                                                                     contain, treat, detoxify or neutranze, or In
               Intellectual property rights do not include                           any way respond to, or assess the effects
               !he use of another's advertising idea in your                         of, "pollutants"; or
               "advertisement".
                                                                                 (2) Claim or suit by or on behalf of a govern~
               However, this exclusion does not apply to In-
                                                                                     mental authority for damages because of
               fringement, in your "advertisement", of copy-                         testing for, monitoring, cleaning up, re-
               right, trade dress or slogan.                                         moving, containing, treating, detoxifying or
     j.        Insureds In Media And Internet Type                                   neutralizing, or In any way responding to,
               Businesses                                                            or assessing the effects of, bpollutants".
               ~Personal and advertising Injury" committed by             a. War
               an insured whose business is:                                    "Personal and advertising injury•, however
               (1) Advertising. broadcasting, publishing or                     caused, arising, directly orindirecUy, out of:
                   telecasting;                                                 (1) War, including undeClared or civil war:
               (2} Designing or determining content of web                      (2} Warlike action by a'military force, including
                   sites for others; or
                                                                                    aclion In hindering or defending against an
               (3) An Internet search, access, content or                           actual or expected attack, by any govern-
                   service provider.                                                ment, sovereign or other authority using
              However, this exclusion does not apply to                             military personnel or other agents: or
              Paragraphs 14.a., b. and c. of "personal                          (3) Insurrection, rebellion, revolution, usurped
              and advertising injury" under the Defini!lons                         power, or action taken by governmental
              section.                                                              authority in hindering or defending against
               For the purposes of this exclusion, the placing                      any of these.
              of frames, borders or links, or advertising, for           p.     Recording And Distribution Of Material Or
              you or others anywhere on the Internet, is not                    Information In Violation Of law
              by itself, considered the business of advertis-                   "Personal and advertising Injury" arising di-
              ing, broadcasting, publishing or telecasting.                     rectly or indirectly out of any action or omis-
    k.        Electronic Chatrooms Or Bulletin Boards                           sion that violates oris alleged to violate:·
              "Personal and advertising injury" arising out of                  (1) The Telephone Consumer Protection Act
              an electronic chatroom or bulletin board the in-                      (TCPA}, including any amendment of or
              sured hosts, owns, or over which the Insured                          addition to such law:
              exercises control.                                                (2} The CAN-SPAM Act of 2003, including any
    1.        Unauthorized Use Of Another's Name Or                                 amendment of or addition to such law;
              Product                                                           (3} The Fair Credit Reporting Act (FCRA}, and
              "Personal and advertising injury" arising out of                      any amendment of or addition to such law,
              the unauthorized use of another's name or                             including the Fair and Accurate Credit
              product in your e-mail address, domain name                           Transactions Act (FACTA); or
              or metatag, or any other similar tactics to mis-                  (4) Any federal, slate or local statute, ordi-
              lead another's potential customers.                                   nance or regulation, other than the TCPA,
   m. Pollution                                                                     CAN-SPAM Act of 2003 or FCRA and
              "Personal and advertising injury" arising out of                      their amendments and additions, that
              the actual, alleged or threatened discharge,                          addresses, prohibits, or limits the print-
              dispersal, seepage; migration, release or es-                         ing, di~seminalion, disposal, collecting,
              cape ofnpoUutantsg at any time.                                       recording, sending, transmitting, com-
                                                                                    municating or distribution of material or
                                                                                    Information.




CG 00 01 0413                             Copyright, Insurance Services Office, Inc., 2012                         Page7of16
            Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 60 of 184


                                     {
                                      .··

 COVERAGE C ·MEDICAL PAYMENTS                                           d. Workers' Compensation And Similar Laws
 1. Insuring Agreement                                                     To a person, whether or not an ·employee"
    a. We will pay medical expenses as described                           of any insured, if benefils for the ~bodily injury"
           below for "bodily injury'' caused by an                         are payable or must. be provided under a
           accident:                                                       workers' compensation or disability benefits
                                                                           law or a similar law.
           (1) On premises you own or rent:
                                                                    e.     Athletics Activities
           (2} On ways next to premises y9u own or rent;
               or                                                          To a person injured while practicing, instruct-
                                                                           ing or participating in any physical exercises or
           {3) BecaUse of your operations;                                 games, sports, or athletic contests.
           provided that: .                                         f.     Products-Completed Operations Hazard
               (a) The accident takes place in the "cov-                   Included within the ~products-completed oper-
                   erage territory~ and during the policy                  ations hazard".
                   period;
                                                                    g. Coverage A Exclusions
               (b) The expenses are incurred and re-
                   ported to us within one year of the                     Excluded under coverage A
                    date of the accident; and                   SUPPLEMENTARY PAYMENTS- COVERAGES A
               (c) The Injured person submifs to exami-         ANDB
                   nation, at our expense, by physicians        1. We will pay, with respect to any claim we investi-
                    of our choice as often as we reason-            gate or setlle, or any "suitR against an insured we
                ably require.                                       defend:
     b. We will make these payments regardless of                   a. AU expenses we Incur.
          fault. These payments will not exceed the ap-             b. Up to $250 for cost of bail bonds required be-
          plicable limit of insurance. We will pay reason-                cause or accidents or traffic law violations aris-
          able expenses for:                                              ing out of the use of any vehicle to which the
          (1) First aid administered at the time of an                    Bodily lnjucy Liability Coverage applies. We do
              accident;                                                   not have to furnish these bonds.
          (2) Necessary medical, surgical, X-ray and                c.    The cost of bonds to release attachments, but
              dental services. including prosthetic de-                   only for bond amounts within the applicable
              vices: and                                                  limit of insurance. We do not have to fUrnish
          (3} Necessary ambulance, hospital, profes-                      these bonds.
              sional nursing and funeral services.                 d. All reasonable expenses incurred by the in-
2.   Exclusions                                                           sured at our request to assist us in the in-
                                                                          vestigation or defense of the claim or "suit", In
     We will not pay-expenses for "bodily injuryM:                        eluding actual loss of earnings up to $250 a
     a. Any Insured                                                       day because of time off from work.
          To any insured, except ''volunteer workers".             e. All court costs taxed against the insured in the
                                                                          "suit". However, these payments do not in-
     b.   Hired Person
                                                                          clude attorneys' fees or attorneys' expenses
          To a person hired to do work for or on behalf                   taxed against the Insured.
          of any insured or a tenant of any Insured.
                                                                   f.     Prejudgment Interest awarded against the In-
     c.   Injury On Normally Occupied Premises                            sured on that part of the judgment we pay.-lf
          To a person injured on that part of prem-                       we make an offer to pay the applicable limit of
          ises you own or rent that the person normally                   insurance, we will not pay any prejudgment
          occupies.                                                       interest based on that period of time after the
                                                                          offer.




Page 6 of16                         Copyright, Insurance Services 0/fice, Inc., 2012                        CG00010413
                   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 61 of 184

                                             (

           g,    All interest on the full amount of any judgment            So long as the above conditions are met, attor-
                 that accrues after entry of the judgment and               neys' fees incurred by us in the defense of that in-
                 before we have paid, offered to pay, or depos-             demnitee, necessary litigation expenses incurred
                 ited in court the part of the judgment that is             by us and necessary litigation expenses incurred
                 within the applicable limit of insurance.                  by the indemnitee at our request will be paid as
       These payments will not reduce the limits of                         Supplementary Payments. Notwithstanding the
       Insurance.                                                           provisions of Paragraph 2.b.(2) of Section I - Cov-
                                                                            erage A - Bodily Injury And Property Damage Li-
 2.    If we defend an insured against a ~suit" and an in-                  ability, such p<iyments will not be deemed to be
       demnitee of the insured is also named as a party to                  damages for ''bodily injury" and "proper1y damage"
       the "suit", we will defend that indemnitee if all of the             and will not reduce the limits of insurance.
       following conditions are met:
                                                                           Our obli9ation to defend an insured's indemnitee
       a.        The "suit" against the indemnitee seeks dam-              and to pay for attorneys' fees and necQssary litiga-
                 ages for which the Insured has assumed the                tion expenses as Supplementary Payments ends
                 liability of the indemnitee in a contract or              when we have used up the applicable limit of insur-
                 agreement that is an '7nsured contract";                  ance in the payment of judgments or settlements
       b. This Insurance applies to such liability as-                     or .the conditions set forth above, or the terms of
          sumed by the insured;                                            the agreement described in Paragraph f. above,
      c. The obligation to defend, or the cost of the de-                  are no longer met.
                fense of, that indemnllee, has also been as-            SECTION II- WHO IS AN INSURED
                sumed by the insured in the same "insured              1. If you are designated in the Declarations as:
                contract";
                                                                            a.   An Individual, you and your spouse are insur-
      d. The allegations in the ·suit" and the informatron                       eds, but only with respect to the conduct of a
         we know about the ~occurrence" are such that                            business of which you are the sole owner.
         no conflict appears to exist between the inter-
         ests of the Insured and the Interests or the                       b. A partnership or joint venture, you are an in-
         indemnitee;                                                           sured. Your members, your partners, and their
                                                                               spouses are also insureds, but only with re-
      e.        The indemnitee and the insured ask us to                       spect to the conduct of your business.
                conduct and control the defense of that indem-
                nitee against such "suit" and agree that we can            c.    A limited liability company, you are an insured.
                assign the same counsel to defend the insured                    Your members are also insureds, but only with
                and the indemnitee; and                                          respect to the conduct of your business. Your
                                                                                 managers are insureds, but only with respect
      f.        The indemnitee:                                                  to their duties as your managers.
                (1) Agrees In writing to:                                  d. An organization other than a partnership, joint
                    (a) Cooperate with us in the investigation,               venture or limited liability company, you are an
                        settlement or defense of the "suit";                  insured. Your "executive officers" and directors
                                                                              are Insureds, but only with respect to their
                    (b) Immediately send us copies of any de-
                                                                              duties as your officers or directors. Your stock-
                        mands, notices, summonses or legal
                                                                              holders are also insureds, but only with re-
                        papers received in connection with the
                        ~suit~;
                                                                              spect to their liability as stockholders.
                                                                           e.    A trust, you are an insured. Your trustees are
                    (c) Notify any other insurer whose cover-
                                                                                 also insureds, but only with respect to their du-
                        age is available to the indemnitee; and
                                                                                 ties as trustees.
                    (d) Cooperate with us with respect to co-
                        ordinating other applicable insurance
                        available to the indemnitee; and
                (2) Provides us with written authorization to:
                    (a} Obtain records and other Information
                        related to the "suit"; and
                    (b) Conduct and control the defense of
                        the indem'nitee in such "suit".




CG00010413                                  Copyright, Insurance SeiVices Office, Inc., 2012                        Page 9 of16
                  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 62 of 184
r


     2.    Each· of the following is also an insured:                          c.    Any person or organization having proper tem-
           a.    Your "volunteer workers" only while performing                      porary custody of your property iF you die, but
                 duties related·to the conduct of your business,                     only:
                 or your "employees", other than either your                         {1) With respect to liability arising out of the
                 "executive officers" {if you are an organization                        maintenance or use of that property; and
                other than a partnership, joint venture or lim-                      (2) Until your legal representative has been
                ited liability company) or your managers (if you                         appointed.
                are a limited liability company), but only for
                acts within the scope of their employment by                   d. Your legal representative if you die, but only
                you or while performing duties related to the                     with respect to duties as such. That represen-
                conduct of your business. However, none of                        tative will have all your rights and duties under
                these "employees" or "volunteer workers" are                      this Coverage Part.
                Insureds for:                                         3, Any organlzalion you newly acquire or form, other
                (1) "Bodily injury" or "personal and advertising         than a partnership, joint venture or limiled liability
                    injury":                                             company, and over which you maintain ownership
                                                                         or majority interest, will qualify as a Named Insured
                    (a) To you, to your partners or members              if there is no other similar insurance available to
                         (if you are a partnership or joint ven-         that organization. However:
                         ture), to your members (if you are a
                        limited liability company), to a.co-"em-         a. Coverage under this provision is afforded only
                        ployee" while in the course of his or                 until the 90th day after you acquire or form the
                        her employment or performing duties                   organization or the end of the policy period,
                        related to the conduct of your busi-                  whichever is earner;
                        ness, or to your other "volunteer                b. Coverage A does not apply to ~bodily injury" or
                        workers" while performing duties re-                  "property damage• that occurred before you
                        lated to the conduct of your business;                acquired or formed the organizalion; and
                    (b) To the spouse, child, parent, brother              c.       Coverage 8 does not apply to "personal and
                        or sister of. that co-''employee'' or "vol-                 advertising Injury" arising out of an offense
                        unteer worker" as a consequence of                          commilled before you acquired or formed the
                        Paragraph (1)(a) above;                            •        organization.
                    {c) For which there is any obligation to          No person or organization is an insured with respect to
                        share damages with or repay some-             the conduct of any current or past partnership, joint
                        one else who must pay damages                 venture or limited liability company that is not shown as
                        because of the injury described in            a Named Insured in the Declarations.
                        Paragraph (1)(a) or (b) above; or             SECTION Ill· UMITS OF INSURANCE
                    (d) Arising out of his or her providing or        1. The Limits of Insurance shown in the Declarations
                        failing to provide professional health             and the rules below fix the most we will pay regard-
                        care services.                                     less of the number of:
                (2) "'Property damage" to property:                        a.       Insureds;
                    (a} Owned, occupied or used by;                        b. Claims made orftsuits" brought; or
                    (b) Rented to, In the care, custody or con-            c.       Persons or organizations making claims or
                        trol of, or over which physical control                     bringing "suits".
                        is being exercised for any purpose by;
                                                                      2.   The General Aggregate Limit is the most we will
                   you, any of your "employees", "volunteer                pay for the sum of:
                   workers", any partner or member {if
                   you are a partnership or joint venture}, or             a.       Medical expenses under Coverage C;
                   any member (if you are a limited liability              b.       Damages under Coverage A, except damages
                   company).                                                        because of "bodily injury" or nproperty dam~
          b. Any person {other than your "employee" or                              agen included in the "products-completed op-
             ''volunteer worker"), or any organization while                        erations hazard"; and
             acting as your real estate manager.                           c.       Damages under Coverage B.




    Page 10 of16                           Copyright, Insurance Services Office,lnc., 2012                          CG00010413
                   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 63 of 184

                                             .......

  3.       The Products-Completed Operations Aggregate                             (3) The nature and location of any injury or
           Limit is the most we will pay under Coverage A for                          damage arising out of the ''occurrence" or
           damages because of "bodily injury" and "property                            offense.
           damage" included In the ~products-completed op-
           erations hazard~.                                                   b. If a claim is made or "suit" is brought against
                                                                                  any insured, you must:
  4. Subject to Paragraph 2. above, the Personal And
                                                                                  (1) Immediately record the specifics of the
     Advertising Injury limit is the most we will pay
                                                                                      claim or nsuit" and the dale received; and
           under Coverage B for the sum of all damages be-
           cause of all •personal and advertising Injury~ sus-                    {2) Notify us as soon as practicable.
           tained by any one person or organization.                              You must see to it that we receive written
 5. Subject to Paragraph 2. or 3. above, whichever ap-                            notice of the claim or "suit" as soon as
    plies, the Each Occurrence Limit is the most we will                          practicable.
           pay for the sum of:                                             c.     You and any other involved insured must:
           a.     Damages under Coverage A; and                                   (1) Immediately send us copies of any de-
           b.     Medical expenses under Coverage c                                   mands, nolices, summonses or legal pa.
                                                                                      pers received in connection with the claim
       because of all "bodily injury" and ''property dam-
                                                                                      or"suit";
       age" arising out of any one noccurrence".
 6.    Subject to Paragraph 5. above, the Damage To                               (2) Authorize us to obtain records and other
                                                                                      Information;
       Premises Rented To You Limit is the most we will
       pay under Coverage A for damages because                                   (3) Cooperate with us In the investigation or
       of nproperty damagen to any one premises, while                                settlement of the claim or defense against
       rented to you, or in the case of damage by fire,                               the "suit"; and
       while rented to you or temporarily occupied by you                        (4) Assist us, upon our request, in the enforce-
       with permission of the owner.                                               ment of any right against any person or
 7. Subject to Paragraph 5. above, the Medical Ex-                                 organization which may be liable to the in-
       pense limit is the most we will pay unde·r Cover-                           sured because of injury or damage to
       age C for all medical expenses because of "bodily                           which this insurance may also apply.
       Injury" sustained by any one person.                               d. No Insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply                          cost, voluntarily make a payment, assume any
separately to each conseculive annual period and to                          obligation, or incur any expense, other than for
any remaining period of Jess than 12 months, starting                        first aid, without our consent.
with the beginning of the policy period shown in the                 3. Legal Action Against Us
Declarations, unless the policy period is extended after
issuance for an additional period of less than 12                         No person or organization has a right under this
months. In that case, the additional period will be                       Coverage Part:
deemed part of the last preceding period for purposes                     a.     To join us as a party or otherwise bring us into
of determinin~ the limits of Insurance.                                          a "suit" asking for damages from an insured; or
SECTION (V ·COMMERCIAL GENERAL LIABILITY                                  b. To sue us on this Coverage Part unless all of its
CONDITIONS                                                                       terms have been fully complied with.
1. Bankruptcy                                                            A person or organization may sue us to recover on
      Bankruptcy or insolvency of the insured or of the                  an agreed settlement or on a final judgment
                                                                         against an insured; but we will not be liable for
      insured's estate will not relieve us of our obliga-
      tions under this Coverage Part.                                    damages that are not payable under the terms of
                                                                         this Coverage Part or that are in excess of the ap-
2. Duties In The Event Of Occurrence, Offense,                           plicable limit of insurance. An agreed settlement
      Claim Or Suit                                                      means a seUlement and release of liability signed
      a.        You must see to it that we are notified as soon          by us, the Insured and the claimant or the
                as practicable of an "occurrence" or an offense          claimant's legal representative.
                which may result in a claim .. To the extent pos·
                sible, notice should incfude:
                (1) How, when and where the "Occurrence" or
                    off:nse took place;
                (2) The names and addresses of any injured
                    persons and witnesses; and




CG0001 0413                               Copyright, Insurance Services Office, Inc., 2012                        Page11 of16
(              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 64 of 184


                                            !


      4. Other Insurance                                                         (3) When this insurance is excess over other
         If other valid and collectible insurance is available                       insurance, we will pay only our share of
         to the insured for a loss we cover under Cover-                             the amount of the loss, if any, that exceeds
         ages A orB of this Coverage Part, our obligations                           the sum of:
         are limiled as follows:                                                     (a) The total amount that all such other in-
         a. Primary lnsura.nce                                                           SI,Irance would pay for the loss in the
                                                                                         absence of this insurance; and
              This Insurance is primary except when          Para~
              graph b. below applies. If this insurance is pri-                      (b) The total of all deductible and self-
              mary, our obligations are not affected unless                              insured amounts under an that other
              any of the other insurance is also primary.                                insurance.
              Then, we will share with all that other insurance                  (4) We will share the remaining loss, If any,
              by the method described In Paragraph c.                                with any other insurance that Is not de-
              below.                                                                 scribed in this Excess Insurance provision
        b.    Excess Insurance                                                       and was not bought specifrcaffy to apply in
                                                                                     excess of the Limits of Insurance shown in
              (1) This Insurance is excess over:                                     the Declarations of this Coveiage Part.
                   (a} Any of the other insurance, whether                 c.    Method Of Sharing
                       primary, excess, contingent or on any
                       other basis:                                             If all of the other Insurance permits contribu-
                                                                                tion by equal shares, we will fallow this method
                       (i) Thai is Fire, Extended Coverage,                     also. Under this approach each insurer con-
                             Builder's Risk, Installation Risk or               tributes equal amounts until it has paid its ap-
                             similar coverage for ~your work";                  plicable limit of insurance or none of the toss
                       (ii) Thai is Fire insurance for premises                 remains, whichever comes firs!.
                             rented to you or temporarily occu-                 If any of the other Insurance does not permit
                             pied by you with permission of the                 co ntribulion by equal shares, we will contribute
                             owner;                                             by limits. Under this method, each insurer's
                   . (iii)   That is insurance purchased by                     share Is based on the ratio of its applicable
                             you to cover your liability as a ten-              limit of insurance to the total applicable limits
                             ant for "property damage" to                       of Insurance of all insurers.
                             premises rented to you or tempo-        5.   Premium Audit
                             rarily occupied by you with per-
                             mission of the owner: or                     a.    We will compute all premiums for this Cover-
                                                                                age Part in accordance with our rules and
                    (iv)      If the Joss arises out of the main-               rates.
                              tenance or use or aircraft, "autos"
                             or watercraft to the extent not sub-         b.    Premium shown in this Coverage Part as ad-
                             ject to Exclusion g. of Section I -                vance premium is a deposit premium only. At
                             Coverage A - Bodily Injury And                     the close of each audit period we will compute
                             Property Damage Liability.                         the earned premium for that period and send
                                                                                notice to the first Named insured. The due date
                 (b) Any other primary insurance available                      for audit and retrospective premiums is the
                     to you covering liability for damages                      date shown as the due date on the bill. if the
                     arising out of the premises or opera-                      sum of the advance and audit premiums paid
                     tions, or the prodUcts and completed                       for the policy period is greater than the earned
                     operations, for which you have been                        premium, we will return the excess lo the first
                     added as an additional insured.                            Named Insured.
             (2) When this insurance is excess, we will                   c.    The first Named Insured must keep records of
                have no duty under Coverages A· or B to                         the information we need for premium compu-
                defend the insured against any "suit" if any                    tation, and send us copies at such limes as we
                other insurer has a duty to defend the In-                      may request.
                sured against that ''suit". If no other insurer
                defends, we wiU undertake to do so, but              6.   Representations
                we will be entitled to the insured's rights               By accepting this policy, you agree:
                against all those other insurers.                         a.    The statements in the Declarations are accu-
                                                                                rate and complete;




    Page 12 of16                          Copyright, Insurance Services Office, Inc., 2012                      CG0001 0413
                    Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 65 of 184

                                             r·
            b.     'J!lose statements are based upon represents·                     However, "auto"     does    not   include "mobile
                   l1ons you made to us; and                                         equipment".
            c.     We have issued this policy in reliance upon             3,     "Bodily Injury" means bodily injury, sickness or dis-
                   your representations.                                          eas_e sustained by a person, including death result-
     7. Separation Of/nsureds                                                     ing from any of these at any lime.
           Except wilh respect to the Limits of Insurance, and          4. wcoverage territory" means:
           any rights or duties specifically assigned in this                    a.     The United Stales of America {including its ter-
           Coverage Part to the first Named Insured this in-                            ritories and possessions), Puerto Rico and
           surance applies:                           '                                 Canada;
           a.     As if each Named Insured were the only                         b. International waters or airspace, but only if the
                  Named Insured; and                                                   injury or damage occurs In the course of travel
        h. Separately to each Insured against whom                                     or transportation between any places Included
                  claim Is made or "suit" is brought.                                  in Paragraph a. above; or
 B.     Transfer Of Rights Of Recovery Against Others·                           c. All other parts of the world if the Injury or dam-
        To Us                                                                          age arises out of:
        If the insured has rights to recover aU or part of any                         (1) Goods or products made or sold by you in
       payment we have made under this Coverage Part,                                      the territory described in Paragraph a.
       those rights are transferred to us. The Insured must                                above;
       do nothing after loss to impair them. At our re-                                (2} The activi!ies of a person whose home is in
       quest, the insured will bring "suit" or transfer those                              the territory described In Paragraph a.
       rights to us and help us enforce them.                                              above, but is away for a short Ume on your
 9. When We Do Not Renew                                                                   business; or
        Jf we decide not to renew this Coverage Part we                                (3) "Personal and advertising injury• offenses
       will mail or deliver to the first Named Jns~red                                     that take place through the Internet or sim-
       shown in the Declarations wrinen notice of the                                      ilar electronic means of communication:
       nonrenewal not less than 30 days before the expi·                               provided the Insured's responsibility to pay
       ration date.                                                                    damages is determined in a "suit~ on the mer-
       If notlce·is mailed, proof of maUing will be sufficient                         Its, in the territory described in Paragraph a.
       proof of notice.                                                                above or in a settlement we agree to.
SECTION V- DEFINITIONS                                                5.        "Employee" includes a ~leased worker~. "Employee"
                                                                                does not include a "temporary worker".
1.    "Advertisement" means a notice that is broadcast
      or published to the general public or specific mar-             6.        "Executive officer" means a person holding any of
      ket segments about your goods, products or ser-                           the officer positions created by your charter, con-
      vices for the purpose of attracting customers or                          stitution, bylaws or any other similar governing
      supporters. For the purposes of this definition:                          document.
       a.        Notices that are published include material          7.        "Hostile fire" means one which becomes uncontrol-
                 placed on the Internet or on similar electronic                lable or breaks out from where it was intended to
                 means of communication; and                                    be.
      b.        Regarding web sites, only that part of a web          B.        "Impaired property~ means tangible property, other
                site that Is about your goods, products or ser-                 than ''your product" or ''your work'', that cannot be
                vices for the purposes of atlractfng customers                  used or is less useful because:
                or supporters is considered an advertisement.                   a.    It incorporates "your product" or "your workN
2.    •Auto" means:                                                                   t~at Is known or thought to be defective, defi-
                                                                                      Cient, Inadequate or dangerous: or
      a,        A /and motor vehicle, trailer or-semitrailer de-
                signed for travel on public roads, including any                b. You have failed to fuln/1 the terms of a contract
                attached machinery or equipment; or                                or agreement;
      b. Any other land vehicle that is subject to a com-                   if such property can be restored to use by there-
         pulsory or financial responsibility law or other                   pair, replacement, adjustment or removal of ~your
         motor vehicle insurance law where It is li-                        product" or ''your work" or your fulfll!lng the terms
         censed or principally garaged.                                     of the contract or agreement.




CG0001 0413                                Copyright, Insurance Services Office, Inc., 2012                             Page13of16
               Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 66 of 184


                                        {




 9.    "Insured   contract~   means:                                 10. "Leased worker" means a person leased to you by
       a.    A contract for a lease of premises. However,                a labor leasing firm under an agreement between
             that portion of the contract for a lease of prem~           you and the labor leasing firm, to perform duties re-
             ises that indemnifies any person or organiza-               lated to the conduct of your business. "Leased
             tion for damage by fire to premises while                   worker" does not Include a ~temporary worker".
             rented to you or temporarily occupied by you           11. "Loading or unloading" means the handling of
             with permission of the owner is not an "insured                property:
             contract'';                                                    a.    After it is moved from the place where It is ac-
      b. A sidetrack agreement;                                                   cepted for movement Into or onto an aircraft,
      c. Any easement or license agreement, except in                             watercraft or nauto";
         connection with construction or demonlion op-                      b. While it Is in or on an aircraft, watercraft or
             erations on or within 50 feel of a railroad;                         "auto"; or
      d. An obligation, as required by ordinance, to in-                c.        While It is being moved from an aircraft, water-
             demnify a municipality, except in connection                         craft or "auto~ to the place where it Is finally
             with work for a municipality;                                        delivered;
      e.    An elevator maintenance agreement;                          but "loading or unloading~ does not Include the
      f.    That part of any other contract or agreement                movement of property by means of a mechanical
            pertaining to your business (including an in-               device, other than a hand truck, that is not at-
            demnification of a municipality in connection               tached to the aircraft, watercraft or "auto".
            with work performed for a municipality) under           12. "Mobile equipment" means any of !he following
            which you assume the tort liability of another              types of land vehicles, including any attached ma-
            party to pay for ~bodily injury" or ''property              chinery or equipment:
            damage" to a third person or organization.                  a.       Bulldozers, farm machinery, forklifls and other
            Tort liability means a liability that would be im-                   vehicles designed for use principally off public
            posed by law in the absence of any contract or                       roads;
            agreement.
                                                                        b. Vehicles maintained for use solely on or next
            Paragraph f. does not include that part of any                 to premises you own or rent;
            contract or agreement:
                                                                        c. Vehicles that travel on crawler treads;
            (1) That indemnifies a railroad for "bodily in-
                jury" or "property damage" arising out of               d. Vehicles, whether self-propelled or not, main-
                construction or demolition operations,                     tained primarily to provide mobility to perma-
                within 50 feet of any railroad property and                nently mounted:
                affecting any railroad bridge or trestle,                        {1) Power cranes, shovels, loaders, diggers or
                tracks, road-beds, tunnel, underpass or                              drills; or
                crossing;                                                        {2) Road construction or resurfacing equip-
            (2) That indemnifies an architect, engineer or                           ment such as graders, scrapers or rollers;
                surveyor for lnjUiy or damage arising out
                                                                        e.       Vehicles not described in Paragraph a., b., c.
                of:                                                              or d. above that are not self-propelled and are
                (a) Preparing, approving, or failing to pre-                     maintained primarily to provide mobility to per-
                    pare or approve, maps, shop draw-                            manently attached equipment of the following
                    ings, opinions, reports, surveys, field                      types:
                    orders, change orders or drawings                            {1) Air compressors, pumps and generators,
                    and specifications: or                                           Including spraying, welding, building
                (b) Giving directions or Instructions, or                            cleaning, geophysical exploration, lighting
                    failing to give them, if that is the pri-                        and well servicing equipment; or
                    mary cause of the injury or damage; or                       {2} Cherry pickers and similar devices used to
            {3) Under which the Insured, if an architect,                            raise or lower workers;
                engineer or surveyor, assumes liability for            f.        Vehicles not·described in Paragraph a., b., c.
                an Injury or damage arising out of the in-                       or d. above maintained primarily for purposes
                sured's rendering or failure to render pro-                      other than the transportation of persons or
                fessional services, including those listed                       cargo.
                in (2) above and supervisory, inspection,
                architectural or engineering aclivities.




Page14of16                              Copyright, Insurance Services Office, Inc .. 2012                        CG CO 01 0413
              Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 67 of 184

                                         !
                                         '


              However, self-propelled vehicles with the fol·        16. "Products-completed operations hazard":
              lowing types of permanently attached equip-
              ment are not "mobile equipment" but will be
                                                                           a. Includes all ''bodily injury" and "property dam~
                                                                               age" occurring away from premises you own
              considered "autos":
                                                                               or rent and arising out of "your product" or
              (1) Equipment designed primarily for:                            ''your work" except:
                  (a} Snow removal;                                            {1} Products that are still in your physical pos-
                  (b) Road maintenance, but not construc-                          session; or
                      tion or resurfacing; or                                 (2} Work that has not yet been completed or
                 (c) Street cleaning;                                             abandoned. However, "your work" will be
                                                                                  deemed completed at the earliest of the
             (2) Cherry pickers and    similar devices                            following times:
                 mounted on automobile or truck chassis
                 and used to raise or lower workers; and                           (a) When all of the work called for in your
                                                                                       contract has been completed.
             (3) Air compressors, pumps and generators,
                 including   spraying,       welding,   building                   (b) When all of the work to be done at the
               cleaning, geophysical exploration, lighting                             job site has been completed if your
               and well servicing equipment.                                           contract calfs for work at more than
                                                                                       one job site.
         However, "mobile equipment" does not Include any
         land vehicles that are subject to a compulsory or·                       (c) When that part of the work done at a
     financial responsibility law or other motor vehicle                              job site has been put to its intended
     Insurance law where it is licensed or principally ga~                            use by any person or organization
     raged. Land vehicles subject to a compulsory or                                  other than another contractor or
     financial responsibility raw or other motor vehicle                              subcontractor working on the same
     insurance law are considered "autosn.                                            project.
 13. "Occurrence" means an accident. including contin-                            Work that may need service, maintenance,
     uous or repeated exposure to substantially the                               correction, repair or replacement, but
     same general harmful conditions.                                             which is otherwise complete, will be
                                                                                  treated as completed.
14. "Personal and advertising injury" means injury, in-
    cluding consequential "bodily injury", arising out of              b. Does not include "bodily injury" or        ~property
    one or more of the following offenses:                                   damage" arising out of:
    a. False arrest, detention or imprisonment;                              (1) The transportation of property, unless the
                                                                                 injury or damage arises out of a condition
     b. Malicious prosecution;                                                   In or on a vehicle not owned or operated
    c.      The wrongful eviction from, wrongful entry                           by you, and that condition was created by
            into, or invasion of the right of private occu-                      the "loading or unloading" of that vehicle
            pancy of a room, dwelling or premises that a                         by any Insured;
            person occupies, committed by or on behalf of                    {2) The existence of tools, uninstalled equip~
            Its owner, landlord or lessor;                                       ment or abandoned or unused materials:
    d.      Oral or written publication, In any manner, of                        or
            material that slanders or libels a person or or-                 (3) Products or operations for which the
            ganization or disparages a person's or organi-                       classification, listed In the Declarations or
            zation's goods, products or services:                                In a policy Schedule, states that products·
    e. Oral or written publication, in any manner, of                            completed operations are subject to the
           material that violates a person's right of                            General Aggregate Limit.
           privacy;                                                17. "Property damage" means:
    f.     The use of another's advertising idea In your              a.     Physical injury to tangible property, Including
           "advertisement"; or                                               all resulting loss of use of that property. All
    g. Infringing upon another's copyright, trade                            such loss of use shall be deemed to occur at
           dress or slogan in your "advertisement".                          the lime of the physical injury that caused it; or
15. "Pollutants" mean any solid, liquid, gaseous or                   b.    Loss of use of tangible property that is not
    thermal irritant or contaminant, including smoke,                       physically injured. All such foss of use shall be
    vapor, soot, fumes, acids, alkalis, chemicals and                       deemed to occur at the time of the "occur-
    wciste. Waste includes materials to be recycled, re-                    rencen that caused II.
    conditioned or reclaimed.                                         For the purposes of this insurance, electronic data
                                                                      Is not tangible property.




CG0001 0413                           Copyright, Insurance Services Office, Inc., 2012                          Page 15 of16
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 68 of 184




     As used in this. definition, electronic data nieans           b. Includes:
     information, facts or programs stored as or on,                  (1) Warranties or representations made at any
     created or used on, or transmitted to or from com-                    time with respect to the fitness, quality,
     puter software, including systems and applications                   durability, performance or use of ''your
     software, harQ or floppy disks, CO-ROMs, tapes,                      producr; and
     drives, cells, data processing devices or any other
     media Which are used with electronically controlled              (2) The providing of or failure to provide warn-
     equipment.                                                           ings or instructions.
 18. ''Suit" means a civil proceeding in which damages             c. Does not include vending machines or other
     because of "bodily injury", "property damage" or                 property rented to or located for the use of
     "personal and advertising injury" to which this in-              others but not sold.
     sura.nce applies are alleged. "Suit" includes:            22. 'Your work":
     a. An arbitration proceeding in which such dam-               a. Means:
          ages are claimed and to which the insured                   (1} Work or operations performed by you or
          must submit or does submit with our consent;                     on your behalf; and
         or
                                                                      (2) Materials, parts or equipment furnished In
     b. Any other alternative dispute resolution pro-                      connection with such work or operations.
         ceeding in which such damages are claimed
         and to which the Insured submits with our                 b. Includes:
         consent.                                                     (1) Warranties or representations made at
19. ''Temporary worker" means a person who Is fur-                        any time with respect to the fitness, qual-
    nished to you to substitute for a permanent Mem-                      ity, durability, performance or use of "your
    ployee" on leave or to meet seasonal or short-term                    work"; and
    workload conditions.                                              (2) The providing of or failure to provide warn-
20. 'Volunteer worker" means a person who is not your                     ings or instructions.
    ~employeen, and who donates his or her work and
    acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
               (a) You;
              ·(b} Other~ trading under your name; or
              (c) A person or organization whose busi-
                  ness or assets you have acquired; and
        (2) Containers (other than vehicles}, materials,
            parts or equipment furnished in connec-
            tion with such goods or products.




Page 16 of16                       Copyright, Insurance Services Office, Inc., 2012                   CGOD01 0413
               Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 69 of 184

                                       ,.
              Tf-!IS ENDORSEMENT CHANGES THE POLicY. PLEASE READ IT CAREFULLY.
                                                            CG21 011185
                       EXCLUSION-ATHLETIC OR SPORTS PARTICIPANTS
 This endOrsement modifies insurance provided under the following:
     COMMERCIAL GENERAL liABILITY COVERAGE PART

                                                             SCHEDULE
 Description of Operations:
  CARPENTRY



 (If no entry appears above, information required to complete this endorsement will be shown in the De~Jaralions as
 appli~able to this endorsement.)

 Wil/1 respect to any operations shown in the Schedule, this insurance does not apply to "bodily injury~ to any person while
 practicing for or participating in any sports or athletic contest or exhibition that you sponsor.




CG21011185
                                            Copyright, Insurance Services Office, Inc., 19B4                      Page 1 of1   I
                                                         Am!iiNS Access
                                                                                                                               I
             Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 70 of 184

                                                                                ( .. :oMMERCIAL GENERAL UABIUTY
                                                                                                    CG21 070514


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


            EXCLUSION- ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
         DATA-RELATED LIABILITY- LIMITED BODILY INJURY
                   EXCEPTION NOT INCLUDED
    This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART
    A. Exclusion 2.p. of Section I - Coverage A- Bodify      B. The following is added to Paragraph 2.
       Injury And Property Damage Uability is replaced          Exclusions of Section 1- coverage 8 - Personal
       by the following:                                        And Advertising Injury Uabi!ity:
        2. Exclusions                                           2. Exclusions
           This insurance does not apply to:                       This insurance does not apply to:
           p. Access Or Disclosure Of Confidential Or               Access Or Disclosure Of Confidential Or
              Personal Information And Data-related                 Personal Information
              Liability                                            nPersonal and advertising injury" arising out of
              Damages arising out of:                              any access to or disclosure of any person's or
             (1) Any access to or disclosure of any                 organization's   confidential  or personal
                 person's or organization's confidential           information, including patents, trade secrets,
                 or personal Information, including                processing methods, customer lists, financial
                 patents, trade secrets, processing.               information, credit card information, health
                 methods, customer lists, financial                information or any other type of nonpublic
                 information, credit card information,             information.
                 health information ·Dr any other type of          This exclusion applies even if damages are
                 nonpublic information; or                         claimed for notification costs, credit
             {2) The loss of, loss of use of, damage to,           monitoring expenses, forensic expenses,
                 corruption of, inability to access, or            public relations expenses or any other loss,
                 inability to manipulate electronic data.          cost or expense incurred by you or others ·
                                                                   arising out of any access to or disclosure of
              TtJis exclusion applies even if damages              any person's or organization's confidential or
             'are claimed for notification costs, credit           personal information.
              monitoring expenses, forensic expenses,
              public relations expenses or any other
              loss, cost or expense incurred by you or
              others arising out of that which is
              described in Paragraph (1) or (2) above.
              As used in this exclusion, electronic data
              means information, facts or programs
              stored as or on, created or used on, or
              transmitted to or from computer software,
              including systems       and applications
              software, hard or floppy .disks, CO-ROMs,
              tapes, drives, ce-lls, data processing
              devices or any other media which are
              used     with   electronically    controlled
              equipment.




CG 21 07 0514                         © Insurance Services Office, Inc., 2013                            Page 1 of1
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 71 of 184

                                                                                    .-

                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                             CG21471207

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EMPLOYMENT-RELATED PRACTICES EXCLUSION

 This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A The following exclusion Is added to Paragraph 2.,             B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I - Coverage A - Bodily                    Exclusions of Section I • Coverage 8 • Personal
   Injury And Property Damage liability:                            And Advertising Injury liability;
    This insurance does not apply to:                                This Insurance does not apply to:
    "Bodily injury" to:                                              ~Personal and advertising injury~ to:
    (1) A person arising out of any:                                 (1} A person arising out of any:
        {a) Refusal to employ that person;                               (a) Refusal to employ that person;
        (b) Termination of that person's employment;                     (b) Termination of that person's employment;
             or                                                              or
        (c) Employment-related practices, policies,                      (c) Employment-related practices, policies,
            acts or omissions, such as coercion,                             acts or omissions, such as coercion,
            demotion, evaluation, reassignment, dis-                         demotion, evaluation, reassignment, dis-
            cipline, defamation, harassment, hu-                             cipline, defamation, harassment, hu-
            miliation,    discriminallon    or   maliciou!i                  miliation, discrimination or malicious
            prosecution directed at· that person; or                         prosecution directed at that person; or
    (2) The spouse, child, parent, brallier or sister of             (2} The spouse, child, parent, brother or sister of
        that person as a consequence of"bodily injury_"                  that person as a consequence or •personal
        to that person at whom any of the employ-                        and advertising Injury" to that person at whom
        ment-related practices described in Para·                        any of the employment-related practices
        graphs (a), (b), or (c) above is directed.                       described in Paragraphs (a), (b), or (c) above
    This exclusion applies:                                              is directed.
    (1) Whether the injury-causing event described in               This exclusion applies:
        Paragraphs (a), (b) or (c) above occurs before               (1) Whether the injury-causing event described in
        employment, during employment or after·                          Paragraphs (a), (b) or (c) above occurs before
        employment of that person;                                       employment, during employment or after
    (2} Whether the insured may be liable as an em-                      employment of that person;
        ployer or in any other capacity; and                        (2) Whether the Insured may be liable as an em·
    (3) To any obligation to share damages with or                      player or in any other capacity; and
       repay ~omeone else who must pay damages                      (3) To any obligation to share damages with or
       because of the injury.                                           repay someone else who must pay damages
                                                                        because of the Injury.




CG 214712 07                               Copyright, ISO Properties, Inc., 2006                              Page 1 of1
(

                   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 72 of 184


    '
                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                             CG21520413

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION -FINANCIAL SERVICES

         This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

         The following exclusion is added to Paragraph 2. Ex-             2.   Acting as a dividend disbursing agent, e:<change
         clusions of Section 1- Coverage A- Bodily Injury And                  agent, redemption or subscr/pt!orl agent, warrant
         Property Damage Liability and Paragraph 2. Exclu-                     or scrip agent, fiscal or paying agent, Ia:< withhold-
         sions of Section I - Coverage B - Personal And Ad-                    ing agent, escrow agent, clearing agent, or elec-
         vertising Injury liability:                                           tronic funds transfer agent:
        This insurance does not apply to "bodily.injury~. "prop-          3.   Lending, or arranging for the lending of, money, in-
        erty damage" or "personal and advertising injury"                      cluding credit card, debit card, leasing or mart-
        resulting from the rendering of or the failure to render               gage operations or activities or interbank transfers;
        financial services by any insured to others. For the pur-         4.   Repossessing of real or personal properly from a
        pose of this exclusion, financial services include but                 borrower or acting as an assignee for the benefit of
        are not limited to:                                                    creditors;
        1.   Planning, administering or advising on:                      5.   Checking or reporting of credit;
             a. Any:                                                      6.   Maintaining of financial accounts or records;
                 (1) Investment;                                          1. Tax planning, tax advising or the preparation of tax
                 (2) Pension;                                                  returns; or
                 (3) Annuity;                                             8. Sel!tng or issuing traveler's checks. letters of credit,
                 (4) Savings:                                                certified checks, bank checks or money orders.
                 (5) Checking; or                                         This exclusion applies even if the claims against Bny
                                                                          insured allege negligence or other wrongdoing in the
                 (6} Individual retirement;                              supervision, hiring, employment, training or monitoring
                 plan, fund or account;                                  of others by that Insured, if the "occurrence· which
                                                                         caused the "bodily injury~ or "property damage", or the
             b. The issuance or withdrawal of any _bond, de-
                                                                         offense which caused the "Personal and advertising in-
                benture, stock or otHer securities;
                                                                         jury", Involved the rendering of or the failure to render
             c. ·The trading of securities, commodities or cur-          financial services to others.
                 rencies; or
             d. Any acquisitions or mergers;




        CG21520413                            Copyright. Insuran-ce Services Office, Inc., 2012                         Page 1 of1
                                                             AmWINS Access
           Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 73 of 184
                                 ,...
. POLICY NUMBER: AAHS1000014100                                                COMMERCIAL GENERAL liABILITY
                                                                                                    CG21540196

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     EXCLUSION- DESIGNATED OPERATIONS COVERED BY
     A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM

 This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART



                                                    SCHEDULE



 Description and location ofOperation(s):
  ALL OPE:RATIONS PERFORMED BY YOU FOR WHICH A WRAP-UP INSURANCE PROGRAM HAS BEEN
  PROVIDE:O.




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

The following exclusion is added to paragraph. 2.,          This exclusion applies whether or not the consolidated
Exclusions of COVERAGE A - BODILY INJURY                    (wrap-up) insurance program:
AND PROPERTY DAMAGE LIABILITY (Section I -                  (1) Provides coverage identical to that provided by
Coverages):                                                      this Coverage Part:
                                                            (i2) Has limits adequate to cover all claims; or
This insurance does not apply to nbodlly injury" or         (3} Remains in effect.
 "property damagen arising out of either your ongoing
operations or operations Included within the
"products-completed operations hazard" at the loca-
tion described in the Schedule of this endorsement, as
a consolidated (wrap-up) insurance program has been
provided by the prime contractor/ project manager or
owner of the construction project in which you are
Involved.




CG 21 54 01 96                   Copyrighl, Insurance Services Office, Inc., 1994                     Page 1 of1
                                                AmWINS Access                                         c:qZlH.fap
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 74 of 184


                                   I
                                                                                   ,...
                                                                                  COMMERCIAL GENERALUAEILITY
                                                                                                          CG21651204

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      TOTAL POLLUTION EXCLUSION WITH A BUILDING
    HEATING, COOLING AND DEHUMIDIFYING EQUIPMENT
       EXCEPTION AND A HOSTILE FIRE EXCEPTION
 This endorsemenl modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

 Exclusion f. under Paragraph 2. Exclusions of Section                      {ii) At any premises, site or location on
I -Coverage A- Bodily Injury And Property Damage                                 which any insured or any contractors
liability is replaced by the following:                                          or subcontractors working directly or
This insurance does not apply to:                                                Indirectly on any insured's behalf are
                                                                                 performing operations to test for,
f. Pollution                                                                     monitor, clean up, remove, contain,
    (1) "Bodily injury" or "property damage" which                               treat, detoxify, neutralize or fn any way
        would not have occurred in whole or part but                             respond to, or assess the effects of,
        for the actual, alleged or threatened discharge,                         "pollutants".
        dispersal, seepage, migration, release or es-              {2) Any loss, cost or expense arising out of any:
        cape of npol/utants" at any time.
                                                                       (a) Request, demand, order or statutory or
        This exclusion does not apply to:                                  regulatory requirement that any insured or
        {a) needily injury" if sustained within a building                 others test for, monitor, clean up, remove,
            which is or was at any time owned or oc-                       contain, treat, detoxify or neutrarrze, or in
            cupied by, or rented or loaned to, any in~                     any way respond to, or assess the effects
            sured and caused by smoke, fumes, vapor                        of, "pollutants"; or
            or soot produced by or originating from                    (b) Claim or suit by or on behalf of a govern·
            equipment that is used to heat, cool or de-                    mental authority for damages because of
            humidify the building, or equipment that is                    testing for, monitoring, cleaning up, re~
            used to heat water for personal use, by the                    moving, containing, treating, detoxil'ying or
            building's occupants or their guests; or                       neutralizing, or In any way responding to,
        (b) "Bodily injury" or "property damage'' aris~                    or assessing the effects of, ''pollutants".
            ing out of heat, smoke or fumes from a
            "hostile fire" unless that ~hostile fire" oc~
            curred or originated:
            (i) AI any premises, site or locallon which
                is or was at any time used by or for
                any insured or others for the handling,
                storage, disposal, processing or treat·
                men! of waste; or




CG21651204                              Copyright, ISO Properties, Inc·., 2003                              Page1 of1
                                                  AmWINS Access
            Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 75 of 184



                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                           CG216712 04

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           FUNGI OR BACTERIA EXCLUSION

 This endo·rsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.            B. The following exclusion Is added to Paragraph 2.
   Exclusions of Section I - Coverage A- Bodily In-               Exclusions of Section I- Coverage B- Personal
    jury And Property Damage Liability:                           And Advertising Injury Liability:
    2.    Exclusions                                               2. Exclusions
         This Insurance does not apply to:                             This insurance does not apply to:
         Fungi Or Bacteria                                             Fungi Or Bacteria
         a. "Bodily injury~ or "property damage" which                 a. "Personal and advertising injury" which
             would not have occurred, in whole or in                      would not have taken place, in whole or in
             part, but for the actual, alleged or threat-                 part, but for the actual, alleged or threat-
             ened inhalation of, Ingestion of, contact                    ened inhalation of, ingestion of, contact
             with, exposure to, existence of, or pres-                    with, exposure to, existence of, or pres-
             ence of, any "fungi" or bacteria on or within                ence of any "fungi" or bacteria on or within
             a building or structure, Including its con-                  a building or structure, including Its con-
             tents, regardless of whether any other                       tents, regardless of whether any other
             cause, event, material or product contrib-                   cause, event, material or product contrib-
             uted concurrently or in any sequence to                      uted concurrently or in any sequence to
             such Injury or damage.                                       such injury.
         b. Any loss, cost or expenses arising out of                  b. Any loss, cost or expense arising out or
              the abating, testing for, monitoring, clean-                    the abating, testing for, monitoring, clean-
             Ing up. removing, containing, treating,                          ing up, removing, containing, treating,
             detoxifying, neutralizing, remedialing or                        detoxifying, neutralizing, remediating or
             disposing of, or in any way responding t6,                       disposing of, or in any way responding .to,
             or assessing the effects of, "fungi" or bac-                     or assessing the effects of, "fungi" or bac-
             teria, by any insured or by any other per-                       teria, by any insured or by any other per-
             son or entity.                                                   son or entity.
         This exclusion does not apply to any ''fungi" or     c. The following definition is added to the Definitions
         bacteria that are, are on, or are contained in, a         Section:
         good or product Intended for bodily consump-             hFungiu means any type or form of fungus, includ-
         tion.                                                    ing mold or mildew and any mycotoxins, spores,
                                                                  scents or byproducts produced or releas.ed by
                                                                  fungi.




CG21671204                               Copyright, ISO Properties, Inc., 2003                               Page1 of1
                                                   AmWINS Access
                    Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 76 of 184
                                                                                             .-··
~   .    ,"

                                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                                           CG21730115

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    EXCLUSION OF CERTIFIED ACTS OF TERRORISM
        This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART
              LIQUOR LIABILITY COVERAGE PART
              OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
              POLLUTION LIABILITY COVERAGE PART
              PRODUCTS/ COMPLETED OPERATIONS LIABILITY COVERAGE PART
              RAILROAD PROTECTIVE LIABILITY COVERAGE PART
              UNDERGROUND STORAGE TANK POLICY

        A The following exclusion is added:                                      b, The act is a violent act or an act that is
              This insurance does not apply to:                                     dangerous to human life, property or infra-
                                                                                    slructure and is committed by an Individ-
              TERRORISM                                                             ual or individuals as part of an effort to
              "Any Injury or damage" arising, directly or Indi-                     coerce the civilian population of the United
              rectly, out of a "certified act of terrorism".                        States or to Influence the policy or affect
        B. The following definitions are added:                                     the conduct of the United States Govern-
                                                                                    ment by coercion.
           1. For the purposes of this endorsement, "any in-
              jury or damage" means any injury or damage                c.   The terms and limitations of any terrorism exclu-
              covered under any Coverage Part to which this                  sion, or the Inapplicability or omission of a terror-
              endorsement is applicable, and Includes but is                 ism exclusion, do not serve to create coverage for
              not limited to "bodily injury", "property dam-                 injury or damage that is otherwise excluded under
              age", "personal and advertising injury", "injury''             this Coverage Part.
              or "environmental damage" as may be defined
              in ci:ny applicable Coverage Part.
              2. "Certified act of terrorism" means an act that
                 Is certified by the Secretary of the Treasury, in
                 accordance with the provisions of the federal
                 Terrorism Risk Insurance Act, to be an act
                 of terrorism pursuant to such Act. The crite-
                 ria contained in the Terrorism Risk Insurance
                 Act for a "certified act of terrorism" include the
                 following:
                 a. The act resulted in insured losses in ex-
                     cess of $5 million In the aggregate, atlrib·
                     utab/e to all types of insurance subject to
                     the Terrorism Risk Insurance Act; and




    CG21730115                              Copyright, Insurance Services Office, Inc., 2014                         Page 1 of1
                                                            AmWINS Access
         Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 77 of 184


                                   ''
                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                .CG21 8612 04

        THIS ENDORSEMENT CHANGES THE POLICY. PlEASE READ IT CAREFULLY.

                       EXCLUSION- EXTERIOR INSULATION
                            AND FINISH SYSTEMS

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. This insurance does not apply to "bodily injury•,            B. The following definition is added to the Definitions
    "property damageQ or "personal and advertising in-             Section:
   jury'' arising out of, caused by, or attributable to,           "Exterior insulallori and .finish systeffi" means a
   whether in whole or in part, the following:                     non-load bearing exterior cladding or finish sys-
   1. The design, manufactur.e, construction, fabri-               tem, and all component parts therein, used on any
      cation, preparation, distribulion and sale, in-              part of any structure, and consisting of:
        stallation, application, maintenance or repair,            1. A rigid or semi-rigid insulalion board made of
        including remodeling, service, correction or re-               expanded Polystyrene and other malerials:
        placement, of any Nexterior insulation and
        finish system" or any part thereof, or any sub-            2. The adhesive and/ or mechanical fasteners
        stantially similar system or any part thereof, ifl-            used to attach the insulation board to the
         cluding the application or use of conditioners,               substrate;                   ·
         primers, accessories, flashings, coatings,                3. A reinforced or unreinforced base coal;
         caulking or sealants In connection with such a            4. A finish coat providing surface texture lo which
        system; or                                                    color may be added; and
   2.   ''Your product" or "your work" with respect to             5. Any flashing, caulking or sealant usid with the
        any exterior component, fixture or feature of                 system for any purpose.
        any structure if ari "exterior Jnsu/alfon and fin-
        ish system", or any substantially similar sys-
        tem, is used on the part of that structure
        containing that component, fixture or feature.




CG21661204                               ca·pyright, ISO Properties, Inc., 2003                            Page1 of1
                                                    AmWINS Access
          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 78 of 184

                                                                                   .···.


                                                       '                          COMMERCIAL GENERAL UABILITY
                                                                                                 CG219603 05

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILI1Y COVERAGE PART

A. The following exclusion Is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I -Coverage A- Bodily In-               Exclusions of Section ·1 - Coverage 8 - Personal ·
   jury And Property Damage Liability:                           And Advertising Injury Liability:
   2.   Exclusions                                                2.   Exclusions
        This insurance does not apply to:                              This insurance does not apply to:
        Silica Or Silica-Related Dust                                  Silica Or Silica-Related Dust
        a.   nBodily injuryu arising, in whole or in part,             a. "Personal and advertising injury• arising,
             out of the aclual, alleged, threatened or                   In whole or in part, out of the actual, al-
             suspected inhalation of, or ingestion of,                   leged, threatened or suspected inhalation
             "silica" or "silica-related dust".                          of. ingestion of, contact with, exposure to,
        b. "Property damage" arising, In whole or in                     existence of, or presence of, ·silica~ or
            part, out of the actual. alleged, threatened                 "silica-related dust".
           or suspected contact with, exposure to,                  b~ My loss, cost or expense arising, in whole
           existence of, or. presence of, ~slJica~ or                    or in part, out of the abating, testing for,
           "sifica·related dust".                                        monitoring, cleaning up, removing, con-
        c. Any loss, cost or expense arising, in whole                   taining, treating, detoxifying, neutralizing,
           or in part, out of the abating, testing for,                  remediatlng or disposing of, or in any way
           monitoring, cleaning up, removing, con-                       responding to or assessing the effects of,
                                                                         ~silica" or "silica-related dust•, by any In-
           taining, treating,. detoxifying, neutralizing,
           remediating or disposing of, or in any way                    sured or by any other person or entity.
           responding to or assessing the effects of,        C. The following definitions are added to the Defini-
           "silica" or ~silica-related dust", by any in-        tions Section:
           sured or by any other person or entity.               1. "Silfca" means silicon dioxide (occurring in
                                                                       crystalline, amorphous and impure forms),
                                                                       silica particles, silica dust or silica compounds.
                                                                 2.    "Silica-related dust'' means a mixture or combi-
                                                                       nation of silica and other dust or particles.




CG21960305                              Copyright, ISO Properties, Inc., 2004                               Page 1 of 1
                                                   AmWINS Access
                     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 79 of 184

                                             (                                              (
..   '.    '
                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                          CG2233 0413

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                 .
                              EXCLUSION- TESTING OR CONSULTING
                                   ERRORS AND OMISSIONS

           This endorsement modifies insurance provided under the following:

               COMMERCIAL GENEAAL UABILilY COVERAGE PART

           The following exclusion is added to Paragraph 2. Ex-         2.   The reporting of or reliance upon any such test,
           clusions of Section 1- Coverage A- Bodily Injury And              evaluation, consultation or advice; or
           Property Damage Liability and Paragraph 2. Exclu-            3.   An error, omission, defect or deficiency in experi·
           sions of Section I - Coverage B - Personal And Ad-                mental data ·Or the Insured's interpretation pf that
           vertising Injury Liability:                                       data.
          This insurance does not apply to "bodily injury", "prop-      This exclusion applies even if the claims against any
          erty damage" or "personal and advertising injury" aris-       insured allege negligence or other wrongdoihg in the
          ing out of:                                              ·    supervision, hiring, employment, training or monitoring
          1. An error, omission, defect ordeliciency in:                of otherS by that Insured, if the hoccurrence" which
               a. Any test performed; or                                caused the 'bodily injuryn or ''property damage", or·
                                                                        the offense which caused the ppersonal and advertis
               b. An evaluation, a consultation or advice given;        Jng Injury", Involved that which Is described In Para-
               by or on behalf of any insured;                          graph 1 ;, 2. or 3.




          CG 22 33 0413                      Copyright, Insurance Services Office, Inc., 2012                       Page1 of1
                                                            AmWINS Access
                         Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 80 of 184
                                                                                                .···
·•   r   '    ,.


                                                                                               COMMERCIAL GENERAL LIABILITY
                                                                                                              CG22340413

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ" IT CAREFULLY.

                             EXCLUSION ·CONSTRUCTION MANAGEMENT
                                     ERRORS AND OMISSIONS
              This endorsement modifies insurance provided under the following:

                   COMMERCIAL GENERAL liABILITY COVERAGE PART

              The following exclusion is added to Paragraph 2. Ex·          This exclusion applies even If the claims against any
              elusions of Section I· Coverage A· Bodily Injury And          insured al/ege negligence or other wrongdoing in the
              Property Damage Liability and Paragraph 2. Excfu.             supervision, hiring, employment, training or monitoring
              slons of Section I • Coverage B • Personal And Ad·            of others by that insured, if the "occurrence" which
              vertislng Injury liability:                                   caused the "bodily injury" or "property damage•, or the
              This Insurance does not apply to "bodily injUiyu,             offense which caused the "personal and advertising
              "property damage" or "personal and advertising injury"        Injury", Involved that which is deScribed in Paragraph 1.
              arising out of:                                               or2.
             1. The preparing, approving, or failure to prepare or          This exclusion does not apply to 'bodily injury"
                   approve, maps, shop drawings, opinions, reports,         or "property damage" due to construction or demo~
                   surveys, field orders, change orders or drawings         /ilionwork done by you, your "employees• or your
                   and specificaUons by any architect, engineer or          subcontractors:
                   surveyor performing services on a project on
                   which you serve as construction manager; or
             2.    Inspection, supervision, quality control, archi-
                   tectural or engineering activities done by or for you
                   on a project on which you serve as construction
                   manager.




             CG 22 34 0413                       Copyright, Insurance Services Office, inc., 2012                       Page 1 of1
                                                                AmiHNS Access
                        Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 81 of 184


-   ~   I    ''


                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                          CG 2243 0413

                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION -ENGINEERS, ARCHITECTS OR
                              SURVEYORS PROFESSIONAL LIABILITY

            This endorsement modifies insurance provided under the following:

                  COMMERCIAL GENEAAL LIABILITY COVEAAGE PART


            The following exclusion is added to Paragraph 2. Ex-         2. Supervisory, inspection, architectural or engineer-
            clusions of Section I- Coverage A- Bodily Injury And             Ing activities.
            Property Damage Liability and Paragraph 2. Exclu-            This exclusion applies even If the claims against any in-
            sions of Section I • Coverage 8 • Personal And Ad·           sured allege negligence or other wrongdoing in the
            vertising Jnjury Liability:                                 supervision, hiring, employment training or monitoring
            This insurance does not apply to "bodily injury", "prop-     of others by that ln·sured, if the "occurrence• which
            erty damage" or •personal and advertising injury" aris-      caused the "bodily injury• or "property damage", or the
            ing out of the rendering of or failure to render any        offense which caused the "personal and advertising In-
            professional services by you or any engineer, architect     jury", Involved the rendering of or failure to render any
            or surveyor who is either employed by you or perform-        professional services by you or any engineer, architect
            ing work·on your behalf in such capacity.                   or surveyor who is eilher employed by you or perform-
            Professional services include:                              ing work on your behalf in such capacity.
            1. The preparing, approving, or failing to prepare or
                  approve, maps. shop drawings, opinions, reports,
                  surveys, field orders, change orders or drawings
                  and specifications; and




            CG 2243 0413                     Copyright, Insurance Services Office, Inc., 2012                        Page 1 of1
                                                            AmHINS Access
                    Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 82 of 184

                                              ..                                             .----
                                                                                             '
                                              '
..   ,, ' .
                                                                                            COMMERCIAL GENERAL UABILITY
                                                                                                           CG2279 0413

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          EXCLUSION· CONTRACTORS
                                           PROFESSIONAL LIABILITY

          This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

         The Following exclusion is added to Paragraph 2. Ex-            2.   Subject to Paragraph 3. below, professional serv-
         clusions of Section I- Coverage A- Bodily Injury And                 ices include:
         Property Damage Liability and Paragraph 2. ExciU·                    a. Preparing, approving, or failing to prepare or
         sfons of Section I - Coverage B - Personal And Ad-                       approve, maps, shop drawings, opinions, re-
         vertising Injury Uabllity:                                               ports, surveys, field orders, change orders, or
         1. This insurance does not apply to "bodily injury",                     drawings and specifications: and
            "property damage• or "personal and advertising in-                b. Supervisory or inspection activities performed
              juryw arising out of the rendering of or failure to ren-            as part of any related architectural or engineer-
              der any professional services by you or on your                     ing activities.
              behalf, but only with respect to either or both of the
              following operations:                                      3.   Professional services do not include services
                                                                              within construction means, methods, techniques,
              a. Providing engineering. architectural or survey-              sequences and procedures employed by you in
                   ing services to others in your capacity as an              connection with. your operations in your capacity
                   engineer, architect or surveyor; and                       as a construction contractor.
              b.   Providing, or hiring Independent professionals
                   to provide, engineering, architectural or sur-
                   veying services In connection with construc-
                   tion work you perform.
               This exclusion applies even if the claims against
               any insured allege negligence or other wrongdoing
              in the supervision, hiring, employment, training or
              monitoring of others by that insured, if the "occur·
               renee" which caused the •bodily Injury" or "prop-
              erty damage", or the offense which caused the
              "personal and advertising injury'', involved the ren-
              dering of or failure to render any professional serv·
              ices by you or on your behalf with respect to the
              operations described above.




        CG 22 79 0413                         Copyright, Insurance Servic9s Office, Inc., 2012                        Page1 of1
                                                              AmWINS Access
                          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 83 of 184


Po   ,,   1   ~·




                                                                                               COMMERCIAL GENERALUABIUTY
                                                                                                                      CG22B411 94

                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                        MASSACHUSETTS CHANGES- SUPPLEMENTAL
                       COVERAGE FOR LEAD POISONING ENDORSEMENT

              This endorsement modifies insurance provided under the following:

                     COMMERCIAL GENERAL LIABILITY COVERAGE PART
                                                                     Schedule
              Limit of Uabifity
              Each Occurrence $1,000,000
              (If no entry appears above, information required to complete this endorsement" will be shown in the Declarations
              as applicable to this endorsement.}

              A. With respect to the premises listed in the                 B. For the purposes of this endorsement, the
                 Declarations of this policy, for each "unit" on such          DEFINITIONS Section is amended by the addition
                 premises for which you do not have either a                   of the following:
                 "Letter of Interim Control" or a "Letter of                    1. "Letter of Compliance" means a Letter of Lead
                 Compliance", we will provide coverage under                        Abatement Compliance or its equivalent issued
                   COVERAGE        A   -    BODILY     INJURY     AND               by a licensed governmental or private lead
                   PROPERTY DAMAGE LIABILITY (Section I -                           inspector in accordance with applicable laws
                   Coverages) for liability arising out of an                      and Department of Public Health regulations on
                   "occurrence" of lead poisoning, as described                    lead poisoning prevention and control. A ''Letter
                   below.                                                          of Interim Control" is not a ~Letter of
                   This insurance .applies tO "bodily Injury" which                Compliance".
                   occurs during the policy period and arises out of           2. "Letter of Interim Control" means a Jetter, other
                   lead poisoning from lead in a covered "unit" for                than a ~Letter of Compliance'', which has been
                   which one of the following applies:                             issued by a licensed lead inspector:
                   1. A "Letter of Interim Control" or a ''letter of               a. In accordance with the applicable laws and
                      Compliance" is not in effect at the time the                      the Department of Public Health regulations
                      •bodily injury'' occurs; or                                       on lead prevention and control; and
                    2. The •iJodily injury" occurs more than 14 days               b. In connection with an emergency lead
                       after you, or your managing agent, are notified                 managemen.t plan which has been
                       by an authorized lead inspector that a "unit" on                established to address an urgent lead paint
                       your premises is not in conformance with an                     hazard until a "Letter of Compflancen is
                       already existing emergency lead management                      obtained.
                       plan and the "Letter of Interim Control". Such
                       coverage applies only when no extension to              3. "Unit" means:
                       that 14 day period is in effect.                            a. A room or set of rooms, let to an Individual
                   This insurance does not apply to ~bodily injury"                    or household for use as living and sleeping
                   which Is the result of your gross or willful                        quarters, which:
                   negligence.                                                        {1) Is located in any building, premises,
                   Subject to the General Aggregate Limit shown in                         dwelling, or in the residential portion of
                   the Declarations of this policy, the most we will                       such building or premises which
                   pay for all ~bodily injury" arising out of any one·                     includes     both     residential     and
                   "occurrence" of lead poisoning is the Each                              commercial accommodations; and
                   occurrence limit shown in the Schedule above.                      {2} Was constructed prior to 1978; and
                                                                                  b. The common areas used in connection with
                                                                                       such room or set of rooms.




          CG22841194                             Copyright, Insurance Services Office, Inc., 1g94                       Page1 of1
                  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 84 of 184
                                                                                         ' .
                                                                                               OMMERCJAL GENERAL UABIUTY
.. .   •'   ..                                                                                                    CG P 006 03 05


                 THIS ENDORSEMENT CHANGES THE POUCY. PLEASE READ IT CAREFULLY


                   EXCLUSION.- SILICA OR SILICA-RELATED DUST
                     ADVISORY NOTICE TO POLICYHOLDERS
    This Notice does NOT form a part of your insurance contract. The Notice is designed to alert you to coverage changes
   when the exclusion for silica or silica-related dust is attached to this policy. If there is any conflict between this Notice and
    the policy (including its endorsements), the provisions of the policy (including its endorsements) apply. Please read your
   policy, and the endorsements attached to your policy, carefully.
   This Notice c"ontains a brief synopsis of the following endOrsements:
           CG 21 96 03 OS- Silica Or Silica-Related Dust Exclusion (for use with Commercial General Liability Coverage Part)
           CG 33 70 03 05 -Silica Or Silica-Related Dust Exclusion {for use with Owners And Contractors Protective Liabir.tY
           Coverage Part and Products/Completed Operations Coverage Part)
           CG 33 71 03 OS- Silica Or Silica-Related Dust Exclusion (for use with Railroad Protective Liability Coverage Part)
   When one of the above referenced endorsements is attached to your policy, coverage is excluded for bodily injury under
   Coverage A arising in whole or In part, out of the actual, alleged, threatened or suspected inhalation ·of, or ingestion of,
   silica or silica-related dust. In addition, coverage is exatuded for property damage under Coverage A and personal and
   advertising injury under Coverage 8 arising in whole or in part; out of actual, alleged, threatened or suspec!ed contact with,
   exposure to, existence of, or presence of, silica or silica-related dust.
   The attachment of any of these endorsements may result in a restriction of coverage.




CG P00603 05                                     ©ISO Properlies, Inc., 2004                                       Page 1 of1
                                                                                                              ..
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 85 of 184




                      EXHIBIT B




                                                                    t
                                                                    I

                                                                    !
                                                                    I
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 86 of 184




                          Structural Engineering· Report




                         Insured: Ultimate Construction
                         Address of Loss: 301 Huron Avenue
                                            Cambridge, MA 02138
                         Claim Number:      701360112896


                         Prepared For:

                         Hamilton Specialty Insurance Co.
                         C/o cunningham Lindsey
                         P.O Box 703689
                         Dallas, TX 75370
                         ATTN: Mr. James Green


                         EFI Project No.: 98350·06929


                         May 14,2018


                                                                                      '
                         Prepared By:                                                 I
                                                                                      /
                         EFI Global, Inc.·
                         155 West Street, Suite 6
                         Wilmington, Massachusetts 01887
                                                                                      I
Specialty & Consulting
                         Toll Free (800) 659·1202
                                                                                      I

                         Emergency 24 Hours: 888.888.2467
                                                            EFIGlobal0
                               www.efiglobal.com             ·    Englneering.Flre&
Catastrophe Response
                                                            Environmental Services
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 87 of 184




    tssweslstrcct
   Sllfle&
                                                                                           0
   Wdmlll;ltln, PM 01887
   T: 978.UBS-37JG                                                                EFIGlobai
   TF: BCMS!H2D2.
   F: 978~88-5494                                                                         En8lneenng.Fim&
   W'olw.e(oglobatc.cm                                                             f.nvlrcnmeJUalServlces




 May 14,2018

 Mr. James Green·
 Hamilton Specialty Insurance Company
 C/o Cunningham Lindsey
 P.O Box703689
 Dallas, TX 75370

 RE:      Structural Engineering Report
          Insured: Ultimate Construction
          Loss Location: 301 Huron Avenue,
                          Cambridge, MA, 02.138
          Date of Loss: January 19, 2018
          Claim Number: 701360112896
          EFI File No.: 98350-06929

 Dear Mr. Green,

As requested, EFI Global,lnc. (EFI) has completed a forensic investigation oflhe property located
at 301 Huron Avenue, Cambridge, Massachusetts. our findings, analysis, and conclusions are
included herein.

This report contains a discussion of the information gathered during the investigation, analysis
and conclusions with respect to the condition of the subject site at the time of EFI's inspection.
The conclusions contained herein are based on information available to date.

This written report is the response to your request for an engineering investigation at the property
and should be read in full.

ASSIGNMENT

EFI received an assignment from James Green of Cunningham Lindsey to inspect the water
Intrusion that occurred at the property located at 301 Huron Avenue, Cambridge, MA. The
reported date of loss (DOL) was January 19, 2018; however ensile, the representative for the
insured stated it occurred sometime between January 10, 2018 and January 14, 2018. In
response to this·request, EFI contacted Ed Corea of U!limate Construction to set an appointment
to investigate the loss. Gordon MacKenzie, PE examined the site on May 10, 2018. Ed Corea
was present during the inspection.
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 88 of 184




 fnsured.: U/limate Ccns/rudicn
 Claim No: 701360112896
 EFI M:>: 96350.06929
 MDy!4,2018


 BACKGROUND INFORMATION

 The following information was gathered during the claim examinalion on May 10, 2018 through
 visual inspection and conversations with Ed Corea:
        •    Ul!imate Construction was to do interior demolition (completely gut the interior), and
             remodel the structure.
        •    When the job'Was started, there was no sump pump present in the basement.
        •    A foundation perimeter drain was installed around the entire foundation, with the water
             discharging into a di)"Nellthat was to be constructed.
        •    The leaders to all gutters (except porch gulters)was direcled to the same drywelllhat was
             to be constructed.
        •   As· part of !he job, a sump pump was to be installed, and discharged into the drywell to be
            constructed.
       •    AI the time the job was started (approximately 1 year ago), the City of Cambridge would
            not allow connection to the city drainage system wilhout prior approval.
       •    The neighbOr's garage to the rear of the structure was previously flooded from roof
            drainage.
    •       The water intrusion on the date of the loss deposited approximately 8" of wafer on the
            basement floor.
    •       A second sump pump was installed after the Joss.
    •       After the loss, ·the City of Cambridge inspected the dry well (afler its conterits were
            excavated), and granted Ultimate Construction permiss'ron to connect 100% of the roof
            drainage system to the city drainage system.                                   ·
    •       The sump pump was connected and working at the time of the loss.
    •       The loss occurred between January 10,2018 and January 14,2018.
    •       The drywellthat was constructed was 72~ in diameter by 72~ deep.
    •       The sump pump discharge pipe entered the drywell30~ below grade.
   •        Two 4~ diameter p'1peslocated 6a below grade were temporary pipes to carry roof drainage
            to the drywell, until the city connection to the drainage system could be made.


The following information was gathered after speaking with Ms. Kara Falise, of the City of
Cambridge Building Department:
   •        The City of Cambridge does not allow connection to the city drafhage system without prior
            approval•.
   •        Installation of a dry well to collect roof drainage is not a requirement.




                                                    PDge2
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 89 of 184




 Insured: Ull/male Cons/roc{icn
 C/;Jim No: 10136rJ112896
 EFI No: 98350-06929
 May 14, 2rJ18


        •    The only requirement for roof drainage Is that it cannot be discharged over city walkways.
        •    After the loss, the City granted permission to connect 100% of the roof drainage to the city
             drainage system.


PRDTOCOL.FOR SITE INVESTIGATION

This report is based on a visual inspection of the damages at the above referenced structure. No
destructive investigation was performed. The construction drawings were not reviewed prior to
writing this report The observations and recommendations are based only on the visible portions
of the structure at the time of the investigation.

BUILDING/SYSTEM DESCRIPTION

.The home is a three story wood structure built in 1909. The structure is being converted to three
condominium units of varying sizes. The house rests on a stone foundation, and is situated on a
 relatively small/at (estimated to be 114 acre or less).

OBSERVATIONS

The following observations were noted during the claim examinalion on May 10, 2018:
    •       AI !he time of the inspeclion, the basement was dry, and water proofing was Installed
            along the perimeter of the foundation (post loss).
    •       Approximately 24" of drywall was removed at the bolloms of all basement interior walls.
    •       Two new sump pumps were installed. The second sump pump was installed after the
            Joss.
    •       A 4' diameter by 4' deep drywefl was excavated, and located approximately 30' from the
            rear corner of the foundation. Two 4" diameter pipes entered the drywell, approximately
            6" below grade.
    •       The earth forming the walls of the drywell was clayey/silty soil.
   •        Temporary piping was installed to carry the roof drainage to the drywell atlhe·rear of the
            property.
   •        The land in the rear of the property slopes gently down,. and away from the structure.
   •        The neighbor's stone garage abuts the rear property nne. The slab elevation of this garage
            is at a significantly lower elevation than the r.ear yard to the subject property.
   •        The sump pump that was installed at the time of the loss was approximately 60' from the
            drywefl.
   o        It was unclear what the drywell was filled with, as th~ spoils appeared to be rocky fill with
            clayey/silty filler material.
   •        The sump pump was not removed during the inspection; nor was its operation checked.



                                                    Page3
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 90 of 184




 ln:sun:d: Ultimate COn:sltUcfjon
 CI<JimNr:~: 70tJ60t1289fi
 EFI No: 98350·06929
 MiJy14, 2018



      •    The sump pump had a backup battery system which would operate the sump pump in the
           event of a power failure.


 DISCUSSION

Allhough the City did not require a drywell to accept roof drainage, the contractor was told that
the abutting property to the rear of the subject pro·perty was previously flooded by groundwater.
As the rear yard to the subject property gently slopes toward the abutung neighbor's property,
and the abutting neighbor's property is at a lower elevation, this could be expected. To remedy
this condition, Ultimate Construction determined that a drywell would solve the problem.
Unfortunately, Ultimate Construction did not engage the services of an engineer to design the
drywell, nor did they engage the services of a testing company to conduct a percolation test of
the soil in the vicinity of the drywell.

The soil in which the dryweJI was constructed was clayey/silty soil, which historically does not
drain well, and has a poor perc rate, which could be as high as 60 minutes per inch. What this
means is that the soil drains extremely slowly, and is not acceptable for use in a drywell. When
the city Inspector saw the type of soil in which the drywell was constructed, she authorized
Ultimate Construction to connect to the city drainage system.

 On January 13, 2018, approximately 1.25" of rain fell. The drywel/ was incapable of handling the
 entire roof drainage area (~pproximately 1,500 SF of roof area}, any groundwater beneath the
 basement floor, as well as the water from the foundation perimeter drain. Consequently, the
 drywell filled with water. Ordinarily, this would not be a serious problem {for the structure under
investigation), as the drywell would fill, and water would. then flow toward the rear of the property,
 and cause problems for the abutting neighbors, which could lead to additional claims. What
created the problem for this structure was the fact that the sump pump was connected to this
drywell, which provided an avenue for water intrusion, through the discharge pipe. The elevation
of the top of the drywell is well above the basement sump pump, and the basement sump pump
likely could not develop the required head to overcome this elevation change, as well as the pipe
friction Joss due to elbows, and 60 lineal feet of pipe. Thus the water flowed through the sump
pump pipe, and into the basement. The specifications of the sump pump were not available, and
therefore not reviewed, however, overcoming approximately 60 lineal feet of discharge pipe,
elevation changes, and bends and turns in the pipe would require a relatively powerful pump.

It is unlikely the water Intrusion between January 10, 2018 and January 14, 2018 was from a high
ground water table, since the basement had no sump pump prior to the renovatiOns. Had
groundwater table been an ongoing problem with this structure, a sump pump would most likely
have been present or evidence of past, regular water intrusion into the basement would have
been observed or reported. In addition, the groundwater table is·typically lower dUring the winter
months (when this loss occurred), and rises In the spring.




                                                Pilge4
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 91 of 184




 lnsumrJ: Ultimate ConslrocliM
 Claim No: 701360112896
 EFI No: 9B:l~OS929
 May 14,2018



 RESULTS OF THE INVESTIGATION (CONCLUSIONS!

 Based on the work of EFI, the following has been determined:
     •    II is EFI's opinion that the water intrusion was caused- by an inadequately designed and
          constructed drywell, which allowed water to flow from the dryweU lhrough the sump pump
          discharge pipe, and into the basement.

QUAliFICATIONS

 The information presented in this report addressed the limited objectives relatedlo the evaluation
 of the loss at 301 Huron Ave,· Cambridge, Massachusetts. This report only describes the
conditions present at the time of our evaluation. II is not _intended to fully delineate or document
eyery defect or deficiency throughout the subject property. If any additional information is
encountered which relates {a this evaluation, EFI reserves the right to alter the opinions contained
in this report. In some cases, additional studies may be warranted to fully evaluate concerns
noted.

The findings noted herein do not constitute a scope of work for repair or offer of repair. Detailed
design documents should be prepared to accurately reftect the scope of any repair work and
competitive bids obtained to determine actual repair costs.

Our services have been performed using that degree of skill and care ordinarily exercised under
similar conditions by reputable members of EFJ's p,rofession practicing in the same or similar
                        or
locality at !he time performance.

Any oral statements made before, during, or after the course of the investigation were made as a
courtesy only and are not considered a part of this report.




                                                                                                       I·'
                                              PDgeS
                                                                                                       ,.I'
                                                                                                       I
                                                                                                       i
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 92 of 184




 Insured_· U/timale Cons/ruction
 Claim No: 1013601121196
 EFI No: 98350.05!129
 May14, '2018


 CLOSING

EF/ appreciates this opportunity to provide consulting services for Hamilton Specialty Insurance
Company and Cunningham lindsey in this matter. Please con_tact us should any questions arise
concerning this reP.ort, or if we may be of further assistance.

Respectfully submitted,
EFI Global, Inc.:




Gordon J. MacKenzie, MS, P.E, CSP
Professional Engineer
MA PE License No: 31218




Peer Review

   0           .
   .)Mt~.L'"' ~e/"
Sarah Syer
Structural Engineer

Attachments: Photograph Log
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 93 of 184




 Insured: Ullimate Constivdion
 Claim NO: 701360112896
 EFI No: 98350-06929
 Mily 14.2018




                                                                         i
                                                                         '
                                                                         I


                                                                         !
                                                                         I
                                                                         I
                                                                         '
Photo 2} This photo~:;~raph shows the front elevation of the property.




                                               Page7
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 94 of 184




 fnsurod: Ul/im~lc Ccnsfrodian
 Claim No: 70tJGDt1289G
 EFI No: 9BJSO.CG929
 May14, 2018




Photo 3) This photograph shows the right elevation of the property (when vie1Ne<lfn>mlhe
street).




Photo 4) This photograph shows the right elevation or the property (when· viewed from
street).




                                             Pagc8
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 95 of 184




 lm;ured; U/1/mato Consllllc:llon
 Claim Nr}: 701360112896
 EFI No: 98350~5929
 May14, 2018




                                         elevation of.lhe property (when viewed from the street}.




Photo 6) This photograph shows the rear elevation of the property.




                                             P.:tge9
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 96 of 184




 lnsun:d: Ultimata constfl/etion
 Clafm No: 701360112896
 EFI No; 9BJS0.05929
 May1'f,2018




Photo 7) This photograph shows the rear elevation of the property.




Photo 8) This photograph shows lnterior basement walls.




                                           P:Jgc.10
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 97 of 184




fnsurod: Ulfimll/o Conslroc/lrm
CI<Jfm No: 701350112895
~FINo.· 98350-06929
May 14, 20 I B




                                                                        .j




                                                                    I

                                                                    I
                                      P.tge:11
                                                                    I
                                                                    !
                                                                    I
                                                                    I
                                                                         I
                                  •
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 98 of 184




 /n!iurod: U/limafa Cansfructian
 Ctalm No: 701350112896
 EFI Na: 9/J350.0li929
 May14, 2018




Photo 11} This photograph shows the stone foundation walls.




Photo 12} This photograph shows the second SUIJlp pump added after the Joss.




                                           Page12
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 99 of 184




 Insured: U/limalo CCJn:slnscliOII
 Claim Nrx 70tJ60t12B95
 EFI No: 98350-05929
 May14, 20f8




•.




Photo 13) This photograph shows the uninterruptible power supply for the sump pu••pinstalled
at the time of the loss.




              This photograph shows the   bas~ment wate;proofing installed after the loSs.
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 100 of 184




 tnsured: Ullima/tt ConsltucJion
 Claim No: 701Jei0112~fi
 EFI No: 98350..05929
 May14, 2018




Photo 16) This photograph shows temporary
cily connection is made.




                                            Page 14
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 101 of 184




 fnsurod: Ultimata Con$/tuclian
  ClafmNa: 701360112896
 t;FI Na; 58350-06929
 May14, 2018




        17) This photograph Shows temporary piping from roof leaders.




                                                      Spc~U   (r<lmdl)'wdl



Photo 18) This photograph shows the excavated drywell, as well as the neighbor's garage
was flooded in the past (arrows}.




                                            Pil9C15
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 102 of 184




 Insured: Ullimo/e Consfrur;/iOII
 CJJ/m No: 701360112896
 EFI No; 9835().{16929
 May14, 2018




                                    PiJge16
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 103 of 184




fnsllrar:J: Ultimata Ccnsltllc:I/On
 Claim No: 101360112896
EFI No: 911350.()6929
May 14,2018




Photo 21} This photograph shows what was presumably in the dryweU.




                                         Pilge 17
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 104 of 184




                       EXHIBIT C
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 105 of 184




                     REPORT ON EXAMINATION

                                OF

             H;\MILTON SPECIALTY INSURANCE COMPANY

                               ASOF

                         DECEMBER 31, 2016
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 106 of 184




  Trinidad Navarro                                                       Dclnware Depanmenr of Insurance
   Commissioner




I, Trinidad Navarro,lnsmnnce Commissioner of the State of Delaware, do hereby certify that the
attached REPORT ON EXAMINATION, made as of December 3 I. 2016 of the

                     HAMILTON SPECIALTY INSURANCE COMPANY

is a tn1e and correct copy of the document filed with this Department.




Date: May 31,2018




                                   In Witness Whereof, I have hereunto set my hand and affixed
                                   the ofjjeial sea~~ Department at the Ciry of Dover, this
                                     !Ji'11 day of         , 2018.




                                   Trinidad Navarro •
                                   Insurance Commissioner




             841 Silver Lake Blvd .. Dover, DE 19904-2465 • www.delawareinsurance.gov
              (302) 674·7300 Dover • (302) 739·5280 fax • (302) 577-5280 Wilmington
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 107 of 184




    Trinidad Navarro                                                         Delaware Department ot' lnsur.mcc
     Commissioner




                                   REPORT ON EXAMrNATION

                                                OF THE

                       HAMILTON SPECIALTY INSURANCE COMPANY

                                                 ASOF

                                        DECEMBER3!,20!6



The above-captioned report was completed by examiners of the Delaware DepnrJmcnt of
Insurance.

Consideration has been duly given to the comments, conch1sions and recommendations of the
examiners regarding the status of the company as reflected in the report.

This report is hereby <tccepted, adopted and fih;d as an official record of this Department.




                                           Trinidad Navarro
                                       Insurance Commissioner




Dated this   _J_J'__ day ofcJw-i-     , 2018




                l:l41 Silver Lake Blvd., Dover, DE 19904·2465 · • www.insurance.delaware.gov
                 {302) 674-7300 Do\•er • (302) 739·5280.fux • {302) 577-5280 Wilmington.
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 108 of 184




                                                      TABLE OF CONTENTS

SALUTATION .................................................................................................................................... !
SCOPE OF EXAMINATION.............................................................................................................. !
SUMMARY OF SIGNIFICANT FINDINGS ..................................................................................... 3
COMPANYlllSTORY ....................................................................................................................... 3
MANAGEMENT AND CONTROL ................................................................................................... 5
       Directors ....................................................................................................................................... 5
       Officers ........................................................................................................................................ 5
       Insurance Holding Company System........................................................................................... 7
TERRITORY AND PLAN OF OPERATION ....................................•............................................. 10
REINSURANCE................................................................................................................................ II
       Analysis of Assets ...................................................................................................................... 15
       Statement of Liabilities, Swplus and Other Funds ..................................................................... 16
       Underwriting and Investment Exhibit- Statement ofincome ................................................... 17
       Reconciliation of Swplus Since last Exam ................................................................................ IS
SCHEDULE OF EXAMINATION ADRISTMENTS ...........................................•.......................... l8
NOTES TO FINANCIAL STATEMENTS ....................................................................................... IS
ANALYSIS OF CHANGES IN THE FINANCIAL STATEMENTS RESULTING FROM
EXAMINATION ...................................................................................................•........................... 21
SUBSEQUENT Ev.:ENTS ....................................................................................•...........:................ 21
COMPLIANCE WITH PRIOR EXAMINATION RECOMMENDATIONS .................................. 23
SUMMARY OF RECOMMENDATIONS ....................................................................................... 23
CONCLUSION .................................................................................................................................. 23




                                                                         ii
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 109 of 184




                                        SALUTATION



March 22,2018



Honorable Trinidad Navarro
Delaware Insurance Commissioner
Delaware Department of Insurance
Rodney Building
841 Silver Lake Blvd.
Dover, Pelaware 19904

Dear Commissioner,

       In compliance with instructions and pursuant to statutory provisions contained in Exam

Authority No. 17.017, dated April 25, 2017, an examination has been made of the affairs,

financial condition and management of

                   HAMILTON SPECIALTY INSURANCE COMPANY

with statutory home office located at 1209 Orange Street, Wilmington, .Delaware 19801 and its

administrative borne office located at 600 College Road East. Suite 3500, Princeton, New Jersey,

08540. The report of examination thereon is respectfully submitted.

                                SCOPE OF EXAMINATION

       The Delaware Department of Insurance (Department) performed a risk-focused financial

examination of Hamilton Specialty Insurance Company (HSIC). The last examination covered

tlie period of July 15, 2008 through December 31, 2011. This examination covers the period of

January 1, 2012 through December 31, 2016, and encompassed a general review of transactions

during the period, the Company's business policies and practices, as well as management and

relevant corporate matters, with a detetmination of the financial condition of the Company as of
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 110 of 184



 Hamilton Specialty insurance Company


 December 31, 2016. Transactions after the examination date were reviewed where deemed

 necessary.

        The examination was        conduc~ed   concurrent1y with that of its   Delaware~domiciled


subsidiary, Hamilton Insurance Company (HIC).

        We conducted the examination in accordance with the National Association ofInsurance

 Commissioners (NAIC) Financial Co11dition Examiners Handbook (Handbook) and generally

accepted statutory insurance examination standards consistent with the Insurance Code and

Regulations of the State of Delaware. The NAIC Handbook requires that the Department plan

and perform the examination to evaluate the financial condition, assess corporate governance,

identify current and prospective risks of the Company and evaluate system controls and

procedures used to mitigate those risks. An examination also includes identifYing and evaluating

significant risks that could cause an insurer's surplus to be materially misstated both currently

and prospectively. All accoUJ.its and activities of the Company were considered in accordance

with the risk-focused examination process. This may include assessing significant estimates

made by management and evaluating management's compliance with Statutory Accounting

Principles (SSAP). The examination does not attest to the fair presentation of the financial

statements included herein. If1 during the course of the examination an adjustment is identified,

the impact of such adjustment will be documented separately following the Company's fmaneial

statements.

       This examination report includes significant fmdings of fact, pursuant to the General

Corporation Law oftbe State of Delaware as required by 18 Del. C.§ 321, along with general

1nfonnation about the insurer and its fmancial condition. There may be other items identified




                                                 2
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 111 of 184



Hamiltoc Specialty Insurance Company


during the examination that, due to their nature, are not included within the examination report

but separately communicated to other regulators and/or the Company.

           During the courl>e of this examination, consideration was given to work perfonned by the

Company's external auditing fum, Ernst & Young LLP (E&Y}, New York, NY. Certain auditor

work papers have been incorporated into the work papers of the examination.

                            SUMMARY OF SIGNIFICANT FINDINGS

           This examination had no material adverse findings, significant non-compliance findings,

material changes in financial statements, or updates on other significant regulatory information

disclosed in the previous examination.

                                       COMPANY IDSTORY

General

           The Company was incorporated as Valiant Specialty Insurance Company (VSIC) under

the laws of the State of Delaware on July 1S, 2008, as a subsidiary of Valiant Insurance

Company (VIC}, a Delaware domestic insurer.             At that time, VIC was a wholly-owned

subsidiary of Valiant Insurance Group (VIG), whose ultimate parent was Ariel Holdings, Ltd.

(Ariel).

           On November 5, 2010, First Mercwy Financial Corporation's (FMFC) principal

insurance subsidiary, First Mercury Insurance·Company (FMIC), purchased VIG from Ariel. On

February 9, 2011, FMFC merged with a wholly-owned indirect subsidiary of Fairfax Financial

Holdings Limited {Fairfax), a Canadian financial services holding company with shares listed

and publicly-traded on the Toronto Stock Exchange.          Fairfax then became the Company's

ultimate parent and the immediate parent of VIC was TIG Insurance Company (TIG), a

California-domiciled property and casualty insurer within the Fairfax Group.



                                                  3
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 112 of 184



 Hamilton Specialty Insurance Company


        On October 6, 2014, VIC and the Company, its subsidiary, were purchased by Hamilton

 Insurance Group, Ltd. (HIG) and Hamilton U.S. Holdings, Inc. (Hamilton US), a Delaware-

domiciled holding company, became the immediate parent ofHIC, which became the immediate

parent ofHSIC. The Company's name was changed to HSIC. Through a quasi-reorganization

in 2015 approved by the Department, ownership offllC was transferred to HSIC.

Capitalization

        The Company is authorized to issue 4,200,000 shares of common capital stock with a par

value of $1 per share. As of December 31, 2016, 4,200,000 common stock shares are issued,

outstanding and owned by Hamilton US.

        The following table reflects the Company's capitalization activity since the prior

examination:

                                                                   Gross Paid-in &
                                                   COmmon Stock Contributed Surplus
        December 31,2011                              $4,200,000        $16,800,000
        Distributions During the Exam Period                           (16,000,000)
        Contributions During the Exam Period                             83,692,871
        December 31,2016                              $4.200.000        $84.492.871

       The following contributions were received by the Company during the exam period:

       2014                                           $44,842,871
       2015                                            19,100,000
       2016                                            19,750,000
       Total                                          $U.62.2.871

Dividends and Distributions

       According to Company records for the. years indicated, as reflected in the Board of

Directors (Board) meeting minutes, dividends and distributions were paid to the sole stockholder

and·approved by. the Department as follows:




                                               4
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 113 of 184



 Hamilton Specialty Insurance Company


Approved              Paid                      Paid Amount                                   Type               fum
June 7, 2012          July 30,2013               $16,000,000         (1) Extraordinary Distribution               Cash
July 26,2014          October 5, 2014              $267,406             (2) Extraordinary Dividend                Cash

    (I) Distributed as a return of capital (an extraordinary distribution accounted for as a reduction lo gross paid i.n
        and contributed surplus).
    (2) Relates to the transfer of ownership of the Company on October 6, 2014, as part ofthesale of the Company
        from VIG to Hamilton US.

                                   MANAGEMENT AND CONTROL

           Pursuant to the General Corporation Law of the State of Delaware, as implemented by

the Company's Certificate of Incorporation and bylaws, all corporate powers and its business

property and affairs are managed by, or under the direction of, its Board. The Board shall consist

of at least four members and subject to a maximum of eighteen members.

        The Board as of December 31, 2016, was comprised of four members, each elected or

appointed in accordance with Company bylaws.                     Each Director shall hold office until his

successor is elected and qualified, or until earlier resignation or removal.

Directors

        The Board, duly elected in accordance w\th.the Company's bylaws and serving as of

December 31, 2016, were as follows:

        Director Name                                 Principal Business Affiliation
        Seraina Macia                                 President & CEO
        Michael Joseph Garceau                        Chief Operating Officer
        Patricia Marie Haemmerle Aprill               Senior Vice President- Finance & Treasurer
        Keith James Wagner                            Senior Vice President, General Counsel & Secretary

Committees

       There were no standing Board committees as of December 31,2016.

Officers

       The bylaws of the Company state that ~e principal officers shall be. a Chairman of the

Board, a Vice Chairman of the Board, a Chief Executive Officer, a President, one or more Vice-


                                                          5
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 114 of 184



 Hamilton Specialty Insurance Company


 Presidents, a Secretary, a Treasurer, one or more Assistant Vice Presidents, one or more

Assistant Secretaries, one or more Assistant Treasurers and such other officers as the Board from

time to time may determine.

        As of December 31, 2016, the Company's principal officers and their respective titles

were as follows:

        Officer Name
        Seraina Macia                         President & CEO
        Michael Joseph Garceau                Chief Operating Officer
        Patricia Marie Haemmerle Aprill       Senior Vice President- Finance & Treasurer
        Keith James Wagner                    Senior Vice President, General Counsel & Secretary
        Diana Lyn Branciforte                 Vice President- Finance & Controller
        Brian Gorgas                          Vice President, ChiefTeclmology Officer & Chief
                                              Privacy and Security Officer
        John Thomas Rooney                    Vice President-Legal Services & Assistant
                                              Secretary

        The minutes of the meetings of the Stockholder and Board held during the period of

examination, were read and noted. Attendance at meetings, election of directors and officers and

approval ofinvestment transactions were also noted.

        Inspection of Company files indicated that an ethics statement/conilict of interest

statement was completed by all employees for the examination period. A review of the

Company's bylaws revealed that no changes were made during the examination period.

        A review was perfonned for compliance with 18 Del. C. § 4919. Based on our review,·

the Company is in compliance.

Comorate Records

       The recorded minutes of the Board were reviewed for the period under examination. The

recorded minutes of the    ~oard   adequately documented its meetings and approval of Company

transactions and events, for the approval of investment transactions in accordance with 18 Del.

c.§ 1304.

                                                .6
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 115 of 184



 Hamilton Specialty Insurance Company


 Insurance Holding Company System

         The Company is a member of an Insurance Holding Company System as defined under

 18 Del. C.§ 5001 of the Delaware Insurance Code. As previously noted, the immediate parent

of the Company as of December 31,2016, was Hamilton US and the ultimate parent is IDG.

         _The organizational chart of HIG as of December 31, 2016, with domicile in parentheses

along with the control percentages of the upstream affiliates' control of the downstream affiliate

is presented below:

                                                                                         EConomic        Voting
                                                                                           Control       Control
SangoHokenHoldings,LLC (I}                                                                  24.3%          9.5%
Hopkins Holdings, LLC (I}                                                                   24.3%          9.5%
BSOF Master Fund, LP {I}                                                                    13.7%         9.5%
All Others                                                                                  37.7%        7L5%
    Hamilton Insurance Group, Ltd. (Bermuda)                                               100.0%       100.0%
       Hamilton Re, Ltd. (Bermuda)                                                         100.0%       100.0%
           Hamilton U.S. Holdings, Inc. (Delaware)                                         100.0%       100.0%
              Hamilton. Specialty Irisurance Company (Delaware)                            100.0%       100.0%
                  Hamilton Insurance Company (Delaware)
           Hamilton :tJ.S. Holdings, Inc. (Delaware)                                       100.0%       100.0%
              Hamilton Services, LLC (Delaware)
           Hamilton U.S. Holdings, Inc. (Delaware                                          100.0%       100.0%
              Hamilton Customer Care Insurance Services, LLC (Delaware)
           Hamilton U.S. Holdings, Inc. (Delaware)                                          33.3%        33.3%
              AttUne Holdings, LLC (Delaware)                                              100.0%       100.0%
                 Attune Insurance Services, LLC (Delaware)

         {I} HSIC filed a-disclaimer of affiliation with the Department on this entity's behalf at the October 6,
2014, acquisition by Hamilton US from VIG, which was approved on January 28,2015.

        The Company filed the required Annual Form B and Form C filings for all of the years

under examination; which were reviewed for compliance with the Delaware Insurance code.

Affiliated Agreements

Tax Allocation Agreement

        Effective October 6, 2014, the Company entered into a tax allocation agreement among

Hamilton US, HamiltOn Services, LLC (Hamilton Services), HIC and Hamilton Custom Care

                                                       7
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 116 of 184



 Hamil!on Specialty Insurnnce Company


 Insurance SetVices, LLC (added by amendment effective April 4, 2016), for tax years ending

 December 31, 2014, and later. Under this agreement, income tax expenses are cotnputed on a

 separate company basis as if each affiliate filed a separate tax return. Intercompany balances arc

 settled on a quarterly basis. The tax allocation agreement was approved by the Department on

 September 8, 2014.

Administrative Services Agreements

        Effective Octobei- 6, 2014, the Company entered into an administrative services

agreement among Hamilton US, Hamilton Services and HIC:                    Hamilton Services as

administrator will provide the following services on behalf of its affiliates: underwriting, policy

administration, systems and infonnation technology, marketing and corporate affairs, filing of

rates and fonns, reserving, reinsurance, investment management, tax compliance, treasury,

budget and cost accounting, legal, office space, accounting and actuarial, human resources and

personnel. Invoicing and settlement of balances occurs quarterly. The administrative services

agreement was approved by the Department on September 8, 2014. This administrative services

agreement was tenninated and replaced with the amended and restated administrative services

.agreement described in the following paragraph.

       Effective October 4, 2015, the Company entered into an amended and restated

administrative services agreement among Hamilton US, Hamilton Services and RIC, similar to

and replacing the administrative services agreement described in the preceding paragraph. The

amended and restated administrative services agreement was approved by the Department on

September 14, 2015.




                                                8
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 117 of 184



 Hamilton Specialty Jnsllr.lnce Company


 Capital Maintenance .Agreements

         Effective October 6, 2014, the Company and HIC entered into a capital maintenance

agree"ment with HIG whereby HIG would guarantee to maintain the combined policyholder

surplus of HSIC and HIC above $45 million. Any party may tenninate the agreement with

written notice. This agreement was approved by the Department on September 28, 2014. This

capital maintenance agreement was terminated and replaced with the amended and restated

capital maintenance agreement described in the following paragraph.

        Effective October 6, 2014; the Company and HIC eD.tered into an amended and restated

capital maintenance agreement with HIG whereby .HIG would guarantee to maintain the

combined policyholder surplus of HSIC and HIC above $50 mHJion. Any party may terminate

the· agreement with at least twelve months written notice. This agreement was approved by the

Department on January 29, 2015.

Unaffiliated Agreements

Custodial Agreement

        Effective March 29, 2011, the Company entered into a custodial agreement with The

B<ink of New York Mellon (BNY-Mellon), which provides for the safekeeping of the Company's

invested assets. The most recent SSAE16 Report for BNY-Mellon was obtained and reviewed

without exception.

        The custodial agreement contains all of the required protective language specified in the

NAIC Handbook with the exception of Paragraph "L" which requires the custodial agreement to

state: "The foreign bank acting as a custodian, or a U.S. custodian's foreign agent, or a foreign

clearing corporation is only holding foreign securities or securities required by the foreign




                                                9
   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 118 of 184



  Hamilton Specialty Insurance Company


  country in order for the insurer to do business in that country. A U.S. custodian must hold all

  other securities. 11

          It is recommended that the Company amend its custodial agreement to comply
          with NAJC Handbook guidelines.

                            TERRITORY AND PLAN OF OPERATION

  Tenitorv

          The Company is currently licensed in Delaware as a domestic surplus Jines insurer and is

 exempt in the remaining forty-nine U.S. states and the District of Columbia.

 Plan of Operation

          The Company has two tracks for its strategy. The first track consists of a binding

 authority relationship for HSIC's non-admitted Commercial Property and General Liability small

 business products written through certain producers and brokers of AmWlNS Group, Inc.

 (AmWINS). These products have been ~ the market for approximately two years and HSIC has

 continued to enhance pricing and coverage to improve these offerings. During the 2016 calendar

 year, these products generated approximately $26 million in gross written premium. However,

 since management determined that the AmWINS facility is no longer strategic, HSIC issued a

 cancellation notice,-effective September 9, 2017, of its contractual and trading relationship with

 AmWINS. In light of the cancellation, AmWINS prem.iwn volume for the balance of2017 is

 ex:pected to reach $30 million, and there will be no further AmWINS premium reflected in the

 Company's financial statements for 2018 and subsequent calendar year&.

         HSIC's second track is a planned strategy to enter the middle market insurance space.

 During the first quarter of2017, HSIC bas worked to develop that middle market strategy. The

 focus of the 2017 calendar year is ·ex.pected to center mainly on exploration and market testing,

· on a limited basis, with one or two distribution par:tners. In addition, HSIC will begin building

                                                 10
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 119 of 184



Hamilton Specialty Insurance Company


out products, including a commercial package property and liability product and beta testing

HSIC's technology solutions. HSIC's current projection is to achieve potentially up to $150

million in gross written premium by the end of 2021. HSIC will also develop certain non-

admitted Professional Liability product offerings.

        As respects HSIC's current Programs business, after a strategic assessment, HSIC bas

decided largely to exit its Programs partnerships.        While those relationships have proved

beneficial over the last two years, HSIC wants to ensure that its focus is exclusively on creating a

differentiated offering in the market that leverages data, analytics and technology. HSIC's

Programs business represented approximately $68 million in gross written premium during 2016.

This volume will decline as these relationships are tenninated. All but one program are expected

to terminate by the end of2017 with the remaining program expected to tenninate by the end of

2018.

A.M. Best Rating

        Based on A.M. Best's current opinion of the consolidated financial condition anti
operating pcrfonnance, the Company was assign·ed an A.M. Best rating of A- (Excellent) for the
year ended 2016. A.M. Best notes that the rating reflects the Company's start-up nature and its
risk adjusted capitalization.
                                        REINSURANCE
        The Com~any reported the following distribution of premiums written in 2016:
        Direct                                                  $92,473,611
        Reinsurance assruned from affiliates                               0
        Reinsurance assumed from non-affiliates                            0
        Total gross (direct and assumed)                       $92,473,611

        Reinsurance ceded to affiliates                         $55,886,448
        Reinsurance ceded to non-affiliates                      18,139,760
        Total ceded                                             $74,026,208

        Net premiums written                                   $18.447,403



                                                ll
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 120 of 184



 Hamilton Specialty Insurance Company


         The Company retained 19.9% of its gross business in 2016.

 Assumed

        The Company does not assume any business.

Ceded to Affiliates

        The Company ceded $55,886,448 of its gross written premiums to affiliate Hamilton Re,

Ltd. (Hamilton Re) in 2016 under the amended and restated 75% quota share reinsurance

agreement and the amended and restated stop loss reinsurance agreement for 90% of the

Company's net retained liability. The cessions under these two affiliated reinsurance agreements

represent 75.5% of the $74,026,208 total written premiums ceded-for 2016, which demonstrates

the extent of the Company's reliance on its affiliate Hamilton Re for reinsurance support.

Ceded to Non~affiliates

Cession to TIG

        Effective January 1, 2015; HSIC and HIC entered into a 100% quota share agreement

with T-IG, whereby TIG assumes any and all       insura~ce   and reinsurance assets and liabilities of

HSIC and IDC incurred prior and up to October 6, 2014. While HSIC and HIC share certain

rights to third party   rein~urance     agreements assigned to TIG, Schedule F of the Annual

Statement reflects only the cession to TIG. This agreement was apP.roved by the Department.

During 2016, no premiums were ceded under this agreement.

       As of December 31, 2016, the Company reported the following ceded loss and loss

adjustment expense (LAE) reserves to TIG:

       Case Loss and LAE Reserves                                          $ 676,000
       Incurred But Not Reported Loss and LAE Reserves                      4,370,000
       Total Loss and LAE cessions to TIG                                  S.>.!H§.!l\)JJ.




                                                 12
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 121 of 184



Hamilton Specialty Insurance Compaily ·


 Cessions to Others

        As noted above, the Company ceded $18,139,760 in written premiums to non-affiliated

reinsurers in 2016, which represents 19.6% of the $92,473,611 total written premiums ceded for

2016.

        HSIC and HIC ·entered into the following external covers, which constituted the majority

of the unaffiliated cessions in 2016:

                                                                      HSIC              HIC
                                                                 2016 Written     2016 Written
                                                                   Premiums         Prcrillums
Description                   Effective    Ending         Limits       Ceded            Ceded

Alta Excess and Umbrella 3/1/2016 3/1!2017            $9 million     $5,623,454     $199,800
100% quota share                                       per claim
90% placement                                          or policy

Property CataslTophe           6/1/2016 6/1!2017          $145m       5,100,726      693,134
Excess of Loss                                     excess $15m
                                                       each loss
                                                     in 3 layers:
                                              S35m excess $15m
                                              $30m excess $50m
                                              S80m excess $80m
                                                $290m all losses

Alta Environmental             J)l/2016   111/2017   $11 million      3,304;780      152,720
Liability                                              per claim
I 00% quota share                                      or policy
30% placement

Total these three contracts                                         $14,028,960   $1,045,654
Total all unaffiliated cessions                                     $18,139,760   $1,655,832
Total% of these three contracts                                         77.34%       63.15%




                                                13
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 122 of 184



Hamilton Specialty Insuracc:e Company


         Written premiUms ceded to external reinsurers is broken down as follows:

         Reinsurer                                               Premium            Percent
         Munich Reinsurance America, Inc. (Delaware)           $9,158,000            50.5%
         Arch Reinsurance Company (Delaware)                    1,446,000             8.0%
         EvereSt Reinsurance Company (Delaware)                 1,315,000             7.2%
         All OtherS (9 reinsurers)                              2,643,000            14.6%
         Authorized Domestic (12 reinsurers)                  $14,562,000            80.3%
         Authorized Foreign (16 reinsurers)                     1,684,000             9.3%
         Unauthorized Foreign (6 reinsurers)                    1,765,000             9.7%
         Certified Foreign (1 reinsurer)                          129 000             0.7%
         Total                                                $18.\40.0!)Q          JJLO_._O,%

                                        FINANCIAL STATEMENTS

         The following pages contain the Company's Financial Statements for the year ended

Dece_mber 31, 2016, as determined J?y this examination, with supporting exhibits as detailed

below:

         Analysis of Assets
         Statement of Liabilities, Surplus and Other Funds
         Undenvriting and Investment Exhibit~ Statement of Income
         Reconciliation of Swplus since last Examination
         Sch.edule ofEx!!mination Adjustments




                                               14
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 123 of 184



Hamilton Spet:ialty Insurance Company


                                           Analysis of Assets
                                        As of December 31,·2016

                                                                Nonadmitted    Net Admitted
                                                    ~             Assets          Assets    Note

 Bonds                                            $50,843,189                    $50,843,189   1
Common Stocks                                      21,658,006                     21,658,006   2
Casb, cash equivalents and short-Jenn
                                                   13,749,979                     13,749,979
investments
Other invested assets                               8;177,433                      8,177,433   3
Investment income due and accrued                     193,445                        193,445
Uncollected premiurre; and agents' b~lances·in
the course of collection                            7,310,843      . 203,638       7,107,205
Aggregate write-ins for olher than invested
asse!s                                              1,762,138      1.762,138              0

                Total Assets                     $103,695,033     51,965,776   $101,729,257




                                                     IS
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 124 of 184



Hamilton Specialty Insurance Company


                         Statement of Liabilities, Swplus and Other Funds
                                    As of December 31, 2016

                                                                                           Note
Losses                                                                 $      6,568,840     4
Loss adjustment expenses                                                      2,112,883     4
Commissions payable, contingent commissions & other similar                   3,479,715
Other expenses                                                                5,546,755
Taxes, licenses and fees                                                        555,302
Unearned premium reserve                                                      9,483,705
Ceded reinsurance premiwns payable                                           22,639,414
Payable to parent,subsidiaries and affiliates                                 1,144 584
Total Liabilities                                                      $     51,531,198

Connnon capital stock                                                  $      4,200,000
Gross paid in and contributed surplus                                        84,492,871
Unassigned funds {sllrp1us)                                                 (38,494,812)
Surplus as regards policyholders                                       $     50,198,059

Total Liabilities, Capital and Surplus                                 $    101,729,257




                                                                  ..
                                                                                                  i'


                                               16
                                                                                                  I
                                                                                                  I,.
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 125 of 184



Hamilton Specialty Insurance Company


                   Undenvriting and Investment Exhibit~ Statement ofincome
                            For the Year Ended December 31, 2016

 UNDERWRITING INCOME
Premiwns earned                                                              $    11 879.182

DEDUCTIONS
Losses inctuTed                                                              $     7,587,548
Loss adjustment expenses incurred                                                  2,984,012
Other 1.mderwriting expenses incurred                                             23,852,545
Aggregate write~ins for mderwritting deductions
 Total underwriting deductions                                               $    34 424105
Net underwriting gain or (loss)                                              $   (22,544,923)

INVESTMENT INCOME
Net investment income earned                                                 $       476,270
Net realized capital gains or (losses) less capital gains tax of SO                    2,840
Net investment gain or (loss)                                                $       479110

                               Other Income
Net gain (loss) from agents' or premium balances charged off(amount
recovered $0 amount charged off$0                                         $
Aggregate write~ins for miscellaneous income
Total other income                                                        $
Net income before dividends to policyholders; after capital gains tax and
before all other federal and foreign income taxes                         $      (22,065,813)
Net income; after dividends to policyholders; after capital gains tax. and
before all other federal and foreign income taxes                                (22,065,813)
Federal and f~reign income taxes incurred
Net Income                                                                   $   (22,065,813)




                                                17
  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 126 of 184



 Hamilton Specialty Insurance Compf!JlY


                                 Reconciliatibn of Surplus Since last Exam
                                        As of December 31,2016

                                                      Grou Paid in and
                                                                                  Unassigned
                                 (,;a~ltal Stock        f:gntributed                                       Total
                                                               Capit:ll            ~

 Bcginnng Balance (2011)         s    4,200,000       $          16,800,000   s        (694,199)    $      20,305,801
                      2012                                                              888,299               888,299
                      2012   2                                 (16,000,000)                               (16,000,000)
                      2013   I                                                           (88,877)              (88,877)
                      2014   I                                                       (1,842,287)           (1~42,287)
                      2014   2                                    (267,406)                                  (267,406)
                      2014   3                                  (2,109,282)                                (2,109,282)
                      2014   4                                  47,219,559                                 47,219,559
                      2015   1                                                     (13,378,332)           (13~78,332)
                      2015   2                                  19,100,000                                 19,100,000
                      2016   I                                                     (23,379,416)           (23,379,416)
                      2016   2                                  19,750,000                                 19,750,000
 EndingDa1ance (2016)            $    4.200,000      s          64,7.42,871   !    (J§,424.~!2l     !      SQ,l2S,OS2


    (1) Aggregates net income, change in unrealized capital gains(losses), change in unrealized foreign exchange
        gain(losses), change in net deferred income tax, change ia non- admitted assets, change in reillsurance for
        unauthorized reinsurers,
    (2) Dividends and distributions were approved by the Board.
    {3} Aggregate Write-ins for gains and losses in surplus.
    (4) Capital contributions received from parent.

                       SCHEDULE OF EXAMINATION ADJUSTMENTS

        No examination changes were made as a result of this examination.

                              NOTES TO FINANCIAL STATEMENTS

Note 1 -Bonds                                                                                           $50,843,189

        The above-captioned amount, which is the same as that reported by the Company in its

Annual Statement, has been accepted for purposes of this report. With the exception of bonds

held for statutory purposes, investments are held by BNY-Mellon under a custodial agreement.

A review of corporate records indicates that the Board h.as approved the Company's investment

transactions made during the examination period in accordance with 18 Del. C. § 1304.



                                                          18
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 127 of 184



 Hamilton Specialty Insurance Company


         BondS designations as rated by the NAIC are as follows:

                Designation              Book Value              Percentage of Portfolio
                NAJC!                    $50,546,699                        99.42%
                NAJC3                         296 490                        0.58o/o
                Total                    $5.0.843: !.8J!                lOMO%
        The Bond portfolio as of December 31, 2016, consisted of the following classes:

                                                           Book/Adjusted      Percent
              Description                                  Carrying Value     of Total
              US Government Bonds                             $7,326,637       14.41%
              Canadian Government Bonds                                 0       0.00%
              Foreign Government Bonds                                  0       0.00%
              US Political SubdivisiOns                          550,629        1.08%
              US Special Revenue                              12,977,711       25.53%
              US Industrial and MisceUaneous                  27,079,396       53.26%
              Canadian Industrial and Miscellaneous                     0       0.00%
              Foreign.Industrial and Miscellaneous             2,908,816        5.72%

              Total                                          §50.843:182      )00.00~~


Note 2 Common Stock                                                                      $2!,658,006

        The common stock balance consists of the I 00% ownership of direct subsidiary HIC.

The reported value agrees to the reported policybolder.surplus ofHIC.


Note .3- Other Invested Assets                                                            $8,177,433

       The reported balance consists of the Company's 0.48% ownership in the affiliated Two

S.igma Hamilton Fund, LLC. This investment was sold in 2017.

Note 4 - Losses                                                                           $6,568,840
         Loss Adjustment Expenses                                                         $2,Il2,883

       The above-captioned amounts, which are the same as those reported by the Company in

its Annual Statement, have been accepted for purposes of this report.




                                                19
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 128 of 184



 Hamilton Specialty Jnsur.mce Company




                Reported Losses (Case)
                       Direct                                     $9,166,018
                       Reinsurance Assumed                                 0
                      Reinsurance Ceded                           (7,060,793)
                              Net Reported Losses                 $2,105,225

                Incurred but not reported (ffiNR}
                       Direct                                   $22,462,730
                       Reinsurance Assumed                            60,317
                       Reinsurance Ceded                         [18,049,432)
                               Net!BNR                            $4,463,615

                                Net Losses Un:paid               $Ji,51i_8,8AQ

        Loss Adjustment Expenses                                 $2.U2,88J

        The Department retained the fiim of INS Consultants, Inc. {INS) to review the

Company's stated reserves.       INS was provided with the Company's statement of actuarial

opinion and an actuarial report as supporting documentation of the actuarial opinion with loss

and loss adjustment expense reserves evaluated as of December 31, 2016. In addition, INS was

provided with' other reports, schedules, exhibits and relevant information as requested .
                                 .
       INS' review ofloss and allocated loss adjustment expenses (ALAE) reserves consisted of

separately analyzing the Company's property and casualty books of business on a gross and net

basis. In addition, for unallocated loss adjustment expenses (ULAE), the consulting actuary

reviewed the methodology employed by the Company's actuaries.                    INS accepted the

methodology and factor selections utilized by the Company's actuaries and ultimately found the

Company's reserves to be reasonable.

       In conjunction with the actuarial review, the examination team validated loss data used

by the Company without ri:taterial exception.




                                                20 .
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 129 of 184



Hamilton Specialty Insllr:'Ulce Company


 ANALYSIS OF CHANGES IN THE FINANCIAL STATEMENTS RESULTING FROM
                          EXAMINATION


        There were no financial adjustments to the Company's financial statements as a result of

this examination.

                                          SUBSEQUENT EVENTS

Capital Contributions from Hamilton US

        The Company received the following capital contributions from Hamilton US subsequent

to December 31, 2016:

        First Quarter 2017                              $7,000,000
        Second Quarter 2017                               6,800,000
        Third QuOrter 2017                               16,980,000
        Total                                          $J_Q.J80,.llil_Q

Sale ofHamilton US

        On October 2, 2017, American International Group, Inc. (AIG) purchased Hamilton US

from IDG, which included the Company and liTC, with the approval of the Department. On that

date, AIG became the ultimate parent of the Company.              In addition, on that date, AIG

contributed capital of $30.0 million to HSIC, of which $20.0 million was then contributed to me

on October27, 2017.

       As a result of the change of control noted above, the existing tax allocation agreement,

the administrative services agreement and the capital maintenance agreement were all terminated

effective October 2, 2017. In addition, the amended and restated 75% quota share reinsurance

agreement was terminated effective September 30,2017 and the amended and restated 90% stop

loss reinsurance agreement was novated from Hamilton Re to National Unio!l Fire Insurance

Company of Pittsburgh, PA (NUFIC) effective October 1,2017.




                                                 21
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 130 of 184



 Hamilton Specialty fnsurancc Company


         Furthermore, as a result of the change of control noted above, with the approval of the

Deparbnent and effective October 1, 2017 through an amendment, the Company entered into the

AIG tax sharing agreemenL With the approval of the Department and effective October 2, 2017

through an amendment, the Company entered into the 1974 service and expense agreement with

the AIG Companies whereby the Company and the AIG affiliates provide affiliated services and

allocate expenses between and among the participating companies. With the approval of the

Department- and effective October 1, 2017, the Company entered into an 85% quota share

reinsurance agreement and a stop loss reinsurance agreement with NUFIC.

Correction ofError

        During 2017, the Company identified a correction that resulted in an after-tax statutory

adjusbnent to beginning capital and swplus of$1,200,000. The decrease in liabilities is a result

of an overstatement of accrued expenses. In accordance with SSAP :3, a correction of the error

bas been reported in the 2017 annual statement as an increase adjustment to unassigned funds

(swplus) and disclosed at Note 14 to the fmancial statements of the 2017 annual statement.

Quasi-reorganization

        On January 26, 2018, the Department approved the Company's request for a quasi-

reorganization under SSAP 72. As a result, the Company is allowed to restate its financial

statements such that negative unassigned funds (surplus), in tbe amount of $(39,605,695) as of

December 31, 2017, wiU be netted against gross paid in and contributed surplus.              This

restatement allows the Company to reflect its post-acquisition performance on the unassigned

funds (surplus) 1ine.




                                               22
                                                                                                    I
                                                                                                    I

                                                                                                    i'
                                                                                                    I
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 131 of 184



Hamilton Specialty Insurance Company


Corporate Name Change

         The Company filed a certificate of amendment to its certificate of incorporation with the

Delaware Secretary of State on October 17, 2017, changing the Company's name to Blackboard

Specialty Insurance Company effective February 1, 2018. On that same date, the Company

moved its administTative offices to 120 Broadway, 17Lh Floor, New York, NY 10271.

          COMPLIANCE WITH P.RIOR EXAMINATION RECOMMENDATIONS

         There were no prior examination reconunendations.

                           SUMMARY OF RECOMMENDATIONS

         The custodial agreement contains all of the required protective language specified in the

NAIC Handbook with the exception of Paragraph "L" which requires the custodial agreement to

state: "The foreign bank acting as a custodian, or a U.S. custodian's foreign agent, or a foreign

clearing corporation is only holding foreign secwiticS or securities required by the foreign

countiy in order for the insurer to do business in that country. A U.S. custodian must hold all

Other securities. 11

        It is recommended tlzat t/Je ComPany amend its custodial agreement to comply
        with NAIC Handbook·guidelines.




                                         CONCLUSION

        The assistance of Delaware's consulting actuarial finn, INS Consultants, Inc. and INS

Services, Inc. is acknowledged. In addition, the assistance and cooperation of the Company's


                                                23
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 132 of 184



Hamilton Specialty Insurance Company


outside audit finn, E&Y, and the Company's management and staff were appreciated and are

acknowledged.

                                                     Respectfully submitted,



                                                   a
                                                     '~w·I
                                                    ~/   '.
                                                                    r:u·,.._.........__..
                                                                        I   .·     . .

                                                     Andrew Chiodini, CFE
                                                     Examiner-In-Charge
                                                     Delaware Department oflnsurance


                                                      tlrJ,·· t. d/v--..
                                                     AnthonY'Cardone, CPA CFE
                                                     Administrative Supervisor
                                                     Delaware Department oflnswance




                                          24
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 133 of 184




                       EXHIBIT D
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 134 of 184


..


                    LAGANA    SILVA
                       & Associates, LLC
                                                                                                     DONNA. LAGANA. StlVA, ESC,

                                                                                                    CHRISTINA N.lAG4NA, ESO,




                                                                               June 14,2018

  VIA FIRST CLASS MAIL AND EMAIL
  Mr. Kirk Paul
  York Risk Services Group
  P.O. Box 183188
 Columbus, OH 4'3218-3188


         RE:      Insured:        Ultimate Classic Construction
                  Claim No:       BA WT-0036A2

 Dear Mr. Paul:

        As you are aware, this office represents Ultimate Classic Construction ("Ultimate") for the claim and
 matters related to 301 Huron Ave., Cambridge, Massachusetts.

        Unfortunately, this claim has mushroomed into an issue more problematic than it began. Ultimate does
 hundreds of projects with great care and attention to detail, but still responsibl>' carries and maintains liability
 insurance to protect itself in the event a mistake occurs that causes damage. Accordingly, on January IS, 2018
 when it became clear that work perfonned by Ultimate may have caused significant damage to a home, the
 company submitted the claim to its insurer to remedy the probl!!m in a timely and efficient manner.

         When eight (8) weeks had passed since Ultimate originally made the claim, but no progress had been
 made toward resolution, I was asked to step in and help facilitate lhe process. I was dirc:cted to the adjuster,
 James Green, at Sedgwick. James Green informed me that his unresponsiveness to Ultimate's calls, voiccmails,
 and emails was attributable to his inability to determine liability and coverage because answering the queStion
 ofwhcther Ultimate constructed an incorrect drywell that resulted in flooding and water damage was "beyond
 his qualifications." For indiscernible reasons, James Green did not take the necessary steps to get a qualified
 party involved to inspect and determine liability until I pushed the issue to his supervisor. Then, Mr. Green
 delayed the process further by taking several days to contact the expert investigator, EFI Global.

          EFI Global perfonned its inspection some time in May and its report was available at least by May 301h,
 if not sooner. Upon following up with this matter on June 111, I was informed that lhe claim had been transferred
 to your office and we spoke on the phone regarding sratus. I emphasized how long this claim has been dragged
 out and the ramifications it is having on Ultimate's reputalion, its relationship with business partners, and the
 condition of the property the homeowners are living in. We agreed that I would forward the informt~tion that I
 have (which I did) and that you would forward the report from EFl Global as soon as it became available.




                  567 McGRAtH HIGHWAY I SOMERVIllE, MA 02145 I TElEPHONE (617) 764·40011 FAX (617) 764·3942
                                        OFF!CE(!.!:UGANASI1VA.COM 11AGANASILVALAW.COM

                                                   'J'OUII FAMILY"$ LAWYEIIS
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 135 of 184




                                   111
         When my emails of June 4 and June 6111 went unreturned, I called your office on June 12th to follow up,
 but learned from your voicemail that you arc on vacation, I was then transferred to your supervisor, who,
 apparently, is also on vacation. Then I was transferred to Garvin Gray, who infonned me that York has been in
 possession of the report from EFI Global since June 1, 2018. Garvin Gray, in a rather rude manner, went on to
 tell me that he could neither help nor forward a copy of the report (which Ul!imate is entitled to).

        r then emai!ed Pete Hansen at Curmingham Lindsey who had been overseeing the claim, only to fmd out
that he is no longer with the company. Consequently, Dan Daniel, who recommended that r contact Jim Devall
for technical infonnation, responded to my email to Pete Hansen. Dan Daniel also copied Carol Potter, the
original claim examiner, and Regina Cedeno at Blackboard lnsurance on the email. I then spoke with Regina
Cedeno over the phone, explained that this claim has been a fiasco and asked that she forward the report by EFI
Global to my office, which she agreed to. The conversation was memorialized by an email. Regina Cedeno did
not send the report and instead sent another email telling me to send you a letter of representation nnd to cease
communicalions Y:ilh Cunningham Lindsey. At the same time, I am being contacted by Jim Devall and Carol
Poner of Cunningham Lindsey.

        Please know that I understand you were only recently assigned this claim and that everyone is entitled to
take a vacation, however, this has spiraled out of control and far beyond a reasonable timeline. My client is
under tremendous pressure from the other businesses it contracts with and the homeowners, to resolve this
matter. I cannot keep responding to my client's status inquiry that there is an administrative mess preveming it
from resolving this issue, Ultimate is now suffering consequential monelacy damages as a result of the improper
handling of this claim, which warrants a 93A claim against its own insurance provider.

       As of the date of this letter, Ultimatesubmined this claim toils insurer five (:5) months ago and has not
been able to even get an answer on whether the damage v.ill be covered, let alone any payments for repairing
the damage,

       Kindly, provide (I) an upda!e on claim status, (2) dates certain that payments will be made to remedy
the damage to 301 Huron Ave, (3) the report by EFf Global, and (4) a copy ofUltimate's coverage selection
pas.e.




CNL/kb

cc:    Regina Cedeno
       Richard Blair
       Dan Daniel
       Jim Devall
       Carol Poner
       Ultimate Classic Construction
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 136 of 184




                      EXHIBIT E
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 137 of 184


                                                                                                                                  .. _.•..•

                    LAGANA    Sin~
                       & Associates, LLC
                                                                                                      DONNA LAGANA SIWA, Esc.

                                                                                                      CHPISTitlA N,lAGANA, ESC.




                                                                          June29,2UI8


 VIA CERTIFIED MAIL & E~AIL
 Mr. Kirk Paul
 York Risk Services Group
 P.O. Box 183188
 Columbus, OH 43218-3188

                                         DEMAND PURSUANT TO M.G.L.c:. 93A

         RE:     Insured:         Ultima I~: Construction
                 Claim No:        BA WT-0036A2

Dear Mr. Paul:

       As you are aware, this ofiicc represents Ullimate Construction ("UIIimate") for the claim and mattc/"5 related to
301 Huron Ave., Cambridge, Massachusetts. This office sent a letTer via mail and email on June 14, 2018 and followed up
via phone and email, wilhout response, multiple times since. Accordingly, please consider this lctler :1. formnl demand
for paymcn1 on the c:laims arising from and related to the damage at 301 Huron Ave, Cambridge, Mnssuchus~Us.

        This claim has been grossly mishandled to the derriment of the insured and !he insured's clients. Funhcr, as
explained and reiterated by the lelterdated June 14,1018, this claim was filed more than six (6) months ago and nn
expert inspection report ";as made 9\'ailnbh: to your office n month ago, yet no nction bas been taken. The willful
and wanton omission of duties owed to your insured is an unfair and deceptive practice in violation of M.G.L. c. 9jA.

         Please forward payments for damage :IS previously indicated by invoices and estimates forthwith.

Very truly yours,




CNL/kb

ec:      Ultimate Classic Construction

enclosure




                 567 MCGR ...TH HIGHWAY I SOMERVILLE, MA 02145 I TllUPHONE (617) 764·40011 FAX /617) 764·3942

                                         OfFICE@ILAGAtlASILV.... COM I L... G... NASILVALAW.COM

                                                      'I'OUII FAMILY'S LAWYERS
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 138 of 184




                       EXHIBIT F


                                        •'
            Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 139 of 184




 Paul, Kirk
From:·                              Paul, Kirk
Sent:                               Friday, July 13, 2018 3:57PM
To:                                 cnl@laganasilva.Com
Subject                             File # BAWT-0036A2
Attachments:                        BAWT-0036A1 Expert Reportpdf

Categories:                         DISCOVERY TEAM, Blackboard/Open Blackboard Files


Christina

I acknowledge your letter of June 14, 2018 and as you requested, here is the EFI Global report that was completed at the
request of the
priorTPA. r realize that this matter has gone on for some time, but
the more that I get into the file, the more questions I have.

I do want see what we can do to bring this case to a resolution, but we still have insufficient information in our file to
assess the damages to the claimant's basement.

In going through the file, I would like to know if Ultimate Classic used a subcontractor to dig the drywell? Jfso, Jwould
like a copy of that subcontract

Than~s   for your patience.

Kirk

KirkJ. Paul, CPCU, ARM
Complex Commercial Claims Adjuster
Claims
609.807.9391 office

kirk.paul@yorkrsg.com email
York Risk Services Group
P.O. Box 183188
Columbus, OH 43218-3188

Stay connected with York




                                                              1
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 140 of 184




                      EXHIBIT G
                     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 141 of 184
   6/1/2020                                                              Sedgwick Clcsas on AcquJsiHon of York Risk ~o/ViC()S




                FoaCurad Slot los
                 More Slates Push COVID-19 Claims to Wolle C!lmp; PotonUal C!lsf_ (https:l/'www.clalm*umnl.eomlnowslnaUonatr.!02DIOSI191297138.hlm)

                 Work Comp May Need Backslap as Prosumpllcms Push Cta!m Costs H. (https:INMw.c:la!lmjoumal.eom/nawstnaUonal/2020/051111295987.him)

                 Languago In Emergency Orders Givos Ammo to Plaln6ffs In,, {hl!ps:lfflww.claltnSjoumal.eomlnowslna~onaV2020/0511312.!170J7 .him)

                 Wilffs: COVI0·19Losses Offset by Rcducod Clalnu lor Auto Unas(https:llwww.dalmsjcumaleom/ncwstnationalf202010SI04/295865.htm)
               Jgbs (i}Cibsl)        Even!!! (/ovontsl)        Vicfogs/Podcasb (https:ftwww.lnsur.~nc.gjoumal.tv/channu!slclalm!IJ)




                Sedawick Closes on Acquisition of York Risk Services
                Saplambor4, 2019


                &!.I Emalllhls (malllo:?
                subjact=Sodgwlck%20CJOsas%20oti%20Acqulslllon%20oi%20York%20Rlsk%20Scrvlco.s!.body=Sedgwlck%20Ciasos~.20cn%20Aajulsl~cnY.2001%20Yorlr.%20Rl:

                   m!l Subscrlbo to Now:slanor (laubser\bDI)

                                                                                                                                  ~fYfnB



               Artlc/o (https:llwww.c:talmaJouma/.com/naws/naUonaV2019/09/041292924.bUn}

               0 Commo11b       (hllps://www,clalm~joumal.c:omfnow5/naUonai/2019/09/0412.92.924,htrn/7ce~mmanlll)     .
                                                                                                               ·--~----·---
              Insurance and benl!fits claim!O firm Sedgwick said it has completed its purchase of Yolk Risk Services Group,
              which olfors claims admillislr.:ltlon, managed care and loss adjusting services •

            . The acquisition plan was firs! announced (tlttPs·l/www c(ajmsJoumal,comfnpwsfaa!!onglf2019lOZ/Q9/i!91842 h!ml In July. The
           purchase mant:s Sedgwick's third acqu!sftlon ora TPA/n five years. The Memphis, Tennessee-based company purchased
   We have undated our PJivacv poliCY- tnbe mare. clej',and meelthe new reoutrellll!nls of the GDPR. By continuing to use our sile, you accept our~
           cunnrngnam t..mosuy 1n <!I0Tll ana t6.H r.:; o atHO!omgs, owner OIVenLOJalm, m 2Ul'\.
   Erl!!acy~y_(!~).


       OK           X

httos:/hw.w.cra!msloumal.comlnews/natlona!l21l1!llllR/rl41'R'R'4 htm
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 142 of 184




                       EXHIBIT H




                                                                     .,
                                                                      .I
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 143 of 184




                             LAW OFFICES OF


                  ALAN M. COHEN LLC
                           550 WORCESTER ROAD
                          FRAMINGHAM, MA 01702
(508) 620-6900                                        FAX (508) 620-9696
                                   April 24, 2020

Kirk Paul and Richard Blair
York Risk Services Group, Inc.
P.O. Box 183288
Columbus, OH 43218

Hamilton specialty Insurance Co.      inTrust
68 Bonair Street, #3                  P.O. Box 703689
Somerville, MA 02~45                  Dallas, TX 75370

Nancie Langlais
AmWINS Access Insurance Services      Cunningham Lindse US Inc
2 Rosenfeld Drive                     139 Newbury St
Hopedale, MA 01747                    Framingham, MA 01701

Blackboard U.S. Holdings, Inc.        Juliana Matos
f/k/a Hamilton u.s. Holdings          Discovery Insuranc    Agency
120 Broadway                          25 Iyanough Road
17th Floor                            Hyannis, MA 02601
New York, NY 10271

Re:   Ultimate Classic Construction Inc. and 301 Huron Avenue,
      Cambri"dge, MA
      Policy No. AAHS1000014100
      Claim No. BAWT-00~6A2
      Claim No. 701360112896
      Your File No. 701360112896-001
      Our File No. L6.67l.

      DEMAND PURSUANT TO M.G.L. 176D AND 93A SECTIONS       AND 1l

To each of you:

     Please be advised that this office represents y0 r insured
Ultimate Classic Construction Inc. ("Ultimate") conce ing the
above referenced matter. This is a·formal written dem d for
payment on the claims arising from the January ~9, 20 8 reported
loss at Huron Avenue, Cambridge, Massachusetts. Ultim te intends
  Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 144 of 184




 Ultimate Classic Construction Inc. and 301 Huron Aven e
 April 24, 20'20
 Page Two

 to seek all of ·its cost, losses, damages, and attorne fees
 incurred pursuant to M.G.L.c. 176D as liability has b en
 established and no issue has been raised as to the a unt of
 damages. We .,.,ill also be seeking treble damages pursu t to c.
 93A Sections 2 and 22, a copy of the policy is annexe hereto
 and incorporated herein as ''A" .

      As of the date of this letter, Ultimate submitte its claim
 to its insurer twenty-seven (27) months ago and has at yet
 received any payment or substantive communications r garding the
 claim. That is unacceptable by any standard.

     Your office is already in receipt of the May 24, 2018,
Structural Engineering Report from EFI Global, Inc. ror Hamilton
Specialty Insurance Co. c/o cunningham Lindsey after inspection
of the premises on May 20, 2018, a copy of the repor is annexed
hereto and incorporated herein as "B". Your office h
received both the June 14, 2018 and JUne 29, 2018 le
prior counsel on behalf of Ultimate, copies of the 1        are
annexed hereto and incorporated herein as "C 11 •     not
belabor the details as you already know them.
      Demand is hereby made upon you for the immediate pa    ent of the
sum of $300,000.00 by bank, certified or cashiers' check    ade payable
to "Alan M. Cohen as attorney for Ultimate Classic Cons     ructiOn
Inc.", a copy of the invoice for repairs is annexed heret     and
incorporated herein as "D". If payment of said amount is    ot received
within ten days of the date of this letter, suit shall be   commenced in
which my client will be seeking the full principal which    ccording to
our client exceeds $300,000.00, interest, and attorney fe   s pursuant
to contract and treble but not less than double damages p    suant to
c. 176D and c. 93A.


     Govern yourself accordingly.

                                   LAW OFFICES



.AMC/gw
 cc: Lincoln Fonte
      Scott Shuster
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 145 of 184




                     EXHIBIT A
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 146 of 184




                                                                          General Li biiity Binder
*\:tnWINS              Access                                                                 Expires: 10/1012017
                                                                                           T ansaclion Type: New

                                                                                                         Access
July 13, 2017                                                                                   2 Rosenfald Drive
                                                                                             Hopedale, MA 01747
JULIANA MATOS
Discovery Insurance Agency                                                                     508.902.9711 X227
25 Lyannough Rd                                                                                  F 774.396.0067
Hyannis, MA 02601

                                                 Overview
We have received the following General Liability Binder for !he captioned insured. Please re iew carefully and
advise at your earliest colivenience.
                                                                           PremiUm:                     $797,00
POLICY NUMBER:                      AAHS1000014100
                                                                           Fees•:                       $135,00
POLICY PERIOD:                      From 7/1212017to 7/1·2/2018
                                                                           T?Xes•·:                      $31.88
CARRIER:                            Hamilton Specialty Insurance
                                    Company                                Total:                       $963.8~
                                    VieW A.M. Best Rating
                                                                         Stale Tax imd fees are subject to
APPLICANT:                          ULTIMATE CLASSIC                     change due to stat legislation at lhe
                                    CONSTRUCTiON INC                     time of binding.

MAILING ADDRESS:                    68 BONAIR STREET APT 3
                                    Somerville, MA 02145
COMMISSION:                         10.000%

MINIMUM EARNED PREMIUM:             25%




July 13, 2017                                                                                           Page 1 of 4
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 147 of 184




    ,t\mWJNS
          Access
                                                                                               Policy umber:AAHS100D0141DD
                                                                                       UlTIMATE C      IC CONSTRUCTION INC




                                              General Liability Coverage
    Limits

~~~:ro!Aggrcgo\c
I   Protlucts & Completed
                            ±------·- ;2,~~~~-~
                                 T-----~--s2:000.iiQO ·
'_EyeraUons                      I                 - - - - - - · · ...
 ,.E~.c~~~!!:.~:_     .. _ ...   J                           Sl,OQO,CDD




t
    !~~~~ &!-~!.ll.!_s!~~f'~--~                   .... ····-·-S1,00~!?~
    Damage to Rented Promises [                         _      S500,ooo.
    Med\(:.1\ Expen;;;----- ·1                                  510,000
    -·----·-·-·- ________ J, •. ···--··-···
    Deductible
~g;_______ ----~~~~~~:·.~-=~:~·==-----~~c·---~~     Am~~~-~--l        -···                                                             •
L~':.".e.·--·----------·---···-··-··--l··--·-····-·-· , - - J
 Class Codes
                                                                                                                                  l
l
c::~~::-=-li_~;:::c·o~~ ~~~:::~:::~~~~::.~: .::x~:jJ~r-::;Ir=~
                                                                                                      ·-~·-·--i---::,c,.cmcl:-um
                                                                                   ! R:!.\C
                                                                                                       ··- ~ ·--1--:.:::::···--r
                                                                                       Prem/Ops Rale 17.00110    ~         5797.00 1
    Boston,                          I1 ~onstnJctlon ol resldcn\lal           j    !   PtcCIIOps Ra\e" 19.2080   !                 r
    Camblidge,    J                    property not exceeding three           !
    Everett,      1
                                       storJesln helglll                      !                                  '

.~Ji;;a~~~fe_ ./. ·--······          1
                                     1. .. ·······-·- ..                     ./.                                 I




July 1:1,2017                                                                                                        Page z cf4
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 148 of 184




-.4:\.m.WJNS    Access




                                           Forms

                                                                                                     ·---------;
                                                  ··-----·· --·-···--· -·-··-···· ...


t ~~~:::::~~}=~if;!;J~~~:i~~~~[i.!~~~t~~;fci~~~~o~~.~~T~·:·~,,~r~smrnsurnnoe~·1~~=-··-------------j
                                                                                      ------
                                                                                                 ..,



                                                                                                      ···-····--------""""!

                                                                                                         "
                                                                                                 ····--·----·
                                              SERVICES
                          excwsroN-o~:srGNATeo
                                              - OPERATIONS
                                                 ·· -·--·COVERED
                                                           · - ........
                                                                  BY""' ~·o>.i·s· a···u·i;~r,·-,;;····c;-·VAA~;:·iiPi- --·-- ·-
                          INSURANCE PROGRAM
                                                                    ~~;~i~-i~~~·· COOUNt AND DEHUMIDIFYING



                                                                   J I   SYSTEMS



                                                                                                               ---i
                                                                                                      .. -------
                                                                                                     UABIUTY
                                                                                                                 ···---~'

                                                                                                 ---------··-·;


                                          DEFINITION OF AOEOUATELY INSURED

                                                                                 .. ___,. .. 1·-·-------'
                                                                                                          ···----···- "'''j'
                                                                                                      ·-- ----,'
                                                                                               -·--·-···-------""'
                                                             CONTRACTORS




July 13, 2017                                                                                                Page3cf4


                                                                                                                                   !
                                                                                                                                   I

                                                                                                                                  .J
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 149 of 184




 .,~;\.niWINS
                                                                                                        Policy umber:AAH5100~014100
                                                                                            ULTIMATE CLAS IC CONSTRUCTION INC
                        Access



                                                                                                                   ·---------~




                                                             Conditions




                                                                *Fees
  ---·····--·-·
   Slalo        Fee
                          ::r· .... -. ···--··--·- -·. .                                           l   Tax11b!
                                                                                                                 .,..
                                                                                                                  l
                                                                                                                        --···--------···-··
                                                                                                                                   Amount !
r- MA        -· ---------------
                AmWINS lnspecUon Fee
                                     ... -· ....                                              ··r·";              .r       ---·······'
~MA
     --··-----·-··J·-           ············ ---··- -·· ..
                              AmWINS Service Fee                                                 '
                                                                                                                                S45.00
                                                                                                                                    sso.oo .
                            -··--                      ---.                                     .L~~----         ·····-------
  Total   F11e~   Oua                                                                                                              $135,(l0




                                                              **Taxes
                   --·-·-·-· ·-· ····- ···-··!-·--·        .....                               -  .... Ra!a !
                                                -=-j_-=·
                                                                                                                 ----:-~·--------

                                        --J.··__:T~u=able Premium         ••.:~:.'~~~e!~.     Tax Basis                           Amount

c:M:,A;,;:"-"sc'"' ;:'':='"'o":;"oTo•o':,----
  Total Surplus Lines Taxlls Due
                                                              $797~~~ .. -- ---'-'-·'-'      . s797.oci..·. 4:0oo%_[                s31.ea
                                                                                                                                    $31.88



Sincerely,
           •
Nancie Langlais
Senior Vice President I Am WINS Access Insurance Services, LLC
T 508.902.9711 x227 I F n4.396.0067 I Nancie.Langlais@amwins.com
2 Rosenfeld Drive 1 Hopedale, MA 01747 1 amwins.com

An AmWJNS GroUp Company




July 13, 2017                                                                                                                Page4of4
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 150 of 184




                     EXHIBITB
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 151 of 184




                         Structural Engineering Rep.ort




                         Insured: Ultimate Construction
                         Address of l.:.oss: 301 Huron Avenue
                                            Cambridge, MA 02138
                         Claim Number:      701360112896


                         Prepared For:

                         Hamilton Specialty Insurance Co.
                         C/o Cunningham Lindsey
                         P.O.Sox 703689
                         Dallas, TX 75370
                         ATTN: Mr. James Green
                                             '

                         EFI Project No.: 98350-06929




                         Prepared By:

                         EFI Global, Inc.
                         155 West Street, Suite 6
                         Wilmington, Massachusetts 01887
                         Toll Free (800).659-1202
Specialty & Consulting
··;:            ... '




                          Emergency 24 Hours: BBB.BBB.2467
                                                                EF Global®
                                www.efiglobal.com                     ng1neering. Fire &
                                                                Envlr nmentalServlces
qatastrophe Response




                                                                                           .I
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 152 of 184




   155 West Slreel
   Sulle&
  IMim!ngrcn, M'\ 111 B07
  T: 97a·6!1!1.-37l5
                                                                                  EFIGlobal®
  TF: 601).659·1202
  1': 976~00·5494
  WWIIt.er.~lob:l~cam




 May 14,2018

 Mr. James Green
 Hamilton Specially Insurance Company
 C/o Cunningham Lindsey
 P.O Box 703689
 Dallas, TX 75370

 RE:        Structural Engineering Report
            Insured: Ultimate Construction
            Loss Location: 301 Huron Avenue,
                            Cambridge, MA, 02138
            Date of Loss: January 19, 2018
            Claim Number: 701360112896
            EFI File No.: 98350-06929

Dear Mr. Green,

As requested, EFI Global, Inc. (EFI) has completed a rorensic·investigation of the prop rtylocated
at 301 Huron Avenue, Cambridge, Massachusetts. Our findings, analysis, and con lusions are
included here.in.                                                                 ·

This report contains a discussion of the information gathered during the investigati n, analysis
and conclusions with respect to the condition of the subject site at the 1ime of EFI's inspection.
The conclusions contained herein are based on information available to date.

This written report is the response to yo·ur request for an engineering investigation at   e property
and should be read in full.

ASSIGNMENT

EFI received an assignment from James Green of cunningham Lindsey to inspe the water
Intrusion that occurred at the property located at 301 Huron Avenue, Cambridg , MA. The
reported date of loss (DOL) was January 19, 2018; however onsite, the represent live for the
insured stated it occurred sometime bet\veen January 10, 2018 and January 1 , 2018. In
response to this request, EFI conlacled Ed Corea of Ultimate Construction to set an a pointment
to investigate the loss. Gordon MacKenzie, PE examined the site on May 10, 2018 Ed Corea
was present during the Inspection.
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 153 of 184




 /nsvrod: U/Jimatc Consl'tuctian
 CIJimNa: 7CJI36CJ112/J96
 EFI f>.'a: 98350-05929
 May14, 2CJf8


 BACKGROUND INFORMATION

 The Following information was gathered during the claim examination on May 10, 018 through
 visual inspection and conversations with Ed Corea:
        •    Ultimate· Construction was to do Interior demolition (completely gut the 1 terior), and
             remodel the structure.
        •    When the job was started, there·was no sump pump present in the baseme .
        •   A foundation perimeter drain was installed around the entire foundation, VJ th the wafer
            discharging Into a drywel/ that was to be constructed,
        •   The leaders to all gutters (except porch gutters) was directed to the same d         vell1hatwas
            to be constructed.
            As part of the Job, a sump pump was to be Installed, and discharged into the ry.vell to be
            constructed.
        •   At the time the job was started {approximately 1 year ago), .the City of Cam ridge would
            not allow connection to the cily Prainage system without prior approval.
        •   The neighbor's garage to the rear of the structure was previously flood d from roof
            drainage.
        •   The water intrusion on the date of the toss deposited approximately         au of.   1ater on the
            basement floor.
     •      A second sump pump was Installed after the loss.
     •      After the loss, the City of Cambridge inspected the dry wSJI (arter Its ntents ware
            excavated), and granted Ultimate Construction permission to connect 100 D of the roof
            drainage system to the city drainage system.
    •       The sump pump was connected and working at the time of the loss.
    •       The loss occurred between January 10, 2018 and January 14, 2018,
    •       The drywellthat was constructed was 72• in diameter by 72" deep.
    •       The sump pump discharge pipe entered the dryweU 30~ below grade.
    •       Two 4" diameter pipes located a~ below grade were temporary pipes to carry oaf drainage
            to the drywall, until the city conneclfon to the drainage system could be mad ,


The following information was gathered after speaking with Ms. Kara Fallse, o the City oF
Cambridge Building Department:
    •       The City of Cambridge does not allow connection to the city drainage system without prior
            approval.
    •       Installation of a dry well to collect roof drainage is not a requirement.




                                                    Paga2
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 154 of 184




Insured; U!lima/e Conslruc:lion
Claim No: 10131;0112896
EF/No: 98350.0~29
May H. 2018


       •    The only requirement for roof drainage Is that it cannot be discharged over cit walkways.
       •    After the loss,the City granted permission to connect 100% of the roofdraina · e to the city
            drainage system.

PROTOCOL FOR SITE INVESTIGATCON

This report Is based on a visual inspection of the damages at the above referenced s ructure. No
destructive investigation was performed. The construction drawings were not revie ed prior to
writing this report. The observations and recommendations are based only on the vis le portions
of the structure at the time of the Investigation.

BUILDING/SYSTEM DESCRIPTION

The home is a three story wood structure built In 1909. The structure Is being conve ted to three
condominium units of varying sizes. The house rests on CJ stone fowldalion, and Is s tualed on a
relatively small lot (estimated to be 114 acre or less).

OBSERVATIONS

The following observations were noted during the claim examination on May 10,201
   •       At the time of the Inspection, the basement was dry, and water proofing w s Installed
           along the perimeter of the foundation (post loss).
   •       Approximately 24 ~ of df}M'all was removed at the bolloms of all basement In! rior walls.
   •       Two new sump pumps were Installed: The second sump pump was install d after the
           loss.
   •       A 4' diameter by 4' deep drywe/1 was excavated, and located approximately O' from the
           rear corner of the foundation. Two 4~ diameter pipeS entered the drywel/, ap roximateiY
                                                                                                            I
           6" below grade.                                                                                 ..i
   •       The earth forming the walls of the drywell was clayey/silly soil.                                i
                                                                                                            i
   •       Temporary piping was installed to carry the roof drainage to the drywelf at the rear of the      i
           property.
  •        The land in the rear of the property slopes gently down, and away from the str cture.
  •        The neighbor's stone garage abuts the rear property fine. The slab elevation of his garage
           is at a significantly lower elevation than the rear yard to the subject properly.
  •        The sump pump that was Installed at the time of !he loss wc:~s <:~pproximate/y     ' from the
           drywell.
  •        It was unclear what the drywell was filled with, as the spoils appeared to be ro ky fill with
           clayeytsilly filler material.
  •        The sump pump was not removed during the inspection, ·nor was its operation checked,


                                                   Pagc3
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 155 of 184




 lnsun:d: UJ/Jmorecon~trocrfan
 Claim No: 701350112896
 CFI Na; 98JS0.06S29
 MJY14, 2018


     •    The sump pump had a backup battery system which would operate the sump ump In the
          event of a power failure.


 DISCUSSION

Although the City did not require a diywell to accept roof drainage, the contractor    s told that
the abutting property to the rear of the subject property was previously flooded by g oundwater.
As the rear yard to the subject property gently slopes toward the abutting neighbo s property,
and the abutting neighbor's property is at a lower elevation, this could be expected. To remedy
this condition, Ullfmate Construction determined that a drywell would solve 1 e problem.
Unfortunately, Ultimate Conslruclion did no! engage the services of an engineer I design the
dryY~eJI, nor did they engage the services of a testing company to conduct a percot Uon test of
the soil in the vicinity of the drywell.

The soil in which the drywell was constructed was clayey/silly soil, which hislorica ly does not
drain well, and has a poor perc rate, which could be as high as 60 minutes per inc • V\/hat this
means is that the soli drains extremely slowly, and is not acceptable for use In ad    ell. When
the city inspector saw the type of soil in which the drywcll was constructed, sh authorized
Ullimate Conslruclion to connect to the city drainage system.

 On January 13, 2016, approximately 1.25" of rain fell. The drywell was incapable of andlingthe
 entire roof draln.age area (approximately 1,500 SF of roof ~rea), any groundwater eneath the
 basement floor, as well as the water from the foundation perimeter drain. Conse uently, the
dryvvell filled with water. Ordinarily, this would not be a serious problem (for the s\ cture under
 ln'ves\igation), as the drywall would fill, and water would then flow toward the rear of I e property,
and cause problems for the abutung neighbors, which could [ead to additional c/ ims. \"\that
created the problem for this structure was the fact that the sump pump was conn c\ed to this
dryvvell, which provided an avenue for water intrusion, through the discharge pipe. T e elevation
of the top of the drywell is well above the basement sump pump, and the basement ump pump
likely could not develop lhe required liead to overcome this dcvalion change, as wei as the pipe
friction I\)SS due to elbows, and 60 lineal feet of pipe. Thus the water llowed throu h the sump
pump pipe, and into the basement. The ·specifications of the sump pump were not a ailable, and
therefore not reviewed, however, overcoming approximately 60 lineal feet of dis harge pipe,
elevation changes, and bends and turns In the pipe would require a relatively powe I pump.

It is unlikely the water intrusion betv1een January 10, 2018 anrl January 14, 2016 was    from a high
ground water table, since the basement had no sump pump prior to the renov                ions. Had
groundwater table been an ongoing problem with this struciUre, a sump pump waul            most likely
have been present or evidence of past, regular water Intrusion Into the basement            auld have
been observed or reported. In addition, the groundwater table is typic£~1/y lower duri      the winter
months {when this loss occurred), and rises in the spring.
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 156 of 184




 Insured: Ullimalc Ccnstrucl/r:m
 Claim No: 701JfirJtt2B91i
 EF1 No: 98350-059'29
 May14._2ate


 RESULTS OF THE INVESTIGATION (CONCLUSIONS)

Based on the work of EFJ, the following has been determined;
     •    It is EFI's opinion that the water inlrusion was caused by an inadequately d signed and
          constructed drywell, which allowed water to flow from !he drywell through the sump pump
          discharge pipe, and into the basemenl

QUALIFICATIONS

The informalfon presented in this report addressed the limited objectives related to lh evaluaUon
of the loss at 301 Huron Ave, Cambridge, Massachusetts. This report only d scribes the
conditions present at the time of our evaluation. It is not intended to fully delineate r document
every defect or deficiency throughout the subject property, If any additional In ormation is
encountered which relates t01his evaluation, EFJ reserves the right to clllerthe opin!o s contained
in this report. In some cases, addilional studies may be warranted to fully evalu e concerns
rioted.

The find!ngs noted herein do not constliute a scope of work for repair or offer of rep ir. Detailed
design documents should be prepared to accurately reflect the scope of any rep ·r wort< and
competilive bids obtained to determine actual repair costs.

Our services have been performed using that degree or skill and care ordinarily exe ised under
similar' conditions by reputable members of EFI's profession practicing in the sa e or simHar
locality at the time of performance .•

Any oral statements made before, during, or after the course of the investigation wer made as a
courtesy. only and are not considered a part of this reporl.
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 157 of 184




tn"sured: Ul~'male Ccms/ruclion
C!Jim No: 70!360!1ZB!15
EFI No: !IB35D·06929
M~yH,2018



CLOSING

EFI appreciates this op·portunity to provide consulting services for HE!milton Special Insurance
Company and Cunningham Lindsey in thi~ matter. Please contact us should any qu stions arise
concerning this report, or If we may be of further assistance.

Respectfully submlt1ed,
EFI Global, Inc.:




Gordon J. MacKenzie, MS, P.E, CSP
Professional Engineer
MA PE License No: 31218




Peer Review


   Sivrt,[,., ~or
Sarah Byer
Structural Engineer·

AHachments: Photograph Log
                                                                                                    I
                                                                                                    -1

                                                                                                    I
                                                                                                     I



                                                                                                    II
                                                                                                   .I


                                                                                                    I
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 158 of 184




 lnwrad: UJI/m;J/IJ CDns/ruc/ion
 CIDimNo: 70136rJtl21196
 EFJ No: 9835£>.069.29
        '2018




Pho!o 2) This photograph shows the front elevation of tho p•nr11~rly.
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        !
                                                                        i
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 159 of 184




/n;:,rcd; U/lim~to Cgndrodion
ClaimNa: ?01360112896
EF/No; 98J5(J.0$29
Mayt4, 2018
                                            -- ·-----+--




                                            .       ~·
                                                    > '
                                                    j :
                                                •.; I•
                                              !!!:I·
                                            .lt~.:-1
                                            t~ll,.
                                                    --
                                             1
                                                ~-




                                            ·5~-~ .
                                            .. '"'
                                            ~Jh
                                             't'=':
                                                ·ty            ''·~·:




                                             .-,-              ··;·
                                             --
                                                          ~
                                             _,'' ~·
                                                ;
                                                  Uf
                                                •


                                                       i'"
                                                      -.~·~i

slreet).




                                P;~gc   I
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 160 of 184




                                                            6:.   ,,




                                                   ;·u !:
                                                  ·o.:.·:
                                                    'I'
                                                    ··.~
                                                     ·•




                                  ..



                               . ·A)
                    ;.           ~




                ...'
               .~~.....




              ·>
               ,.
                            \
                          ~- ..
                          ·~·:·
                          ···;:·-( .   ·.\ ' •.
                          .\
                                                                                        e:o~   'nta;v
                                                                                6Z6901l;'£S5 .'T!N 1£1
                                                                           91i8~HOSCI0l :ON W,r.!(.)
                                                                       uaJpruf:ua:J fl/awmn :pa1mu1




  ..
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 161 of 184




 lnsurod: Ullimalo Consllllcl/an
Claim No: 101360112896
 EFI No: 98350·06929
 M~y14.2Df8




                                                                           •
                                                                          f
                                                                          .i



                                                             '
                                                             !\'
                                                             .   '


                                                             lr·
Photo 7) This photograph shows the rear clcv-




                                                     ~:];,
                                                       .
                                                ..
                                                     ;w~



                                                     *..
                                                                     ~-        ..
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 162 of 184




 lnsurad: U/ilmD/0, Con,/nJclioti
 ClafmNa: 7Df36D11289G
 EFI Na.: 911:JSO.Oii929
 M~y1<f,   2018



                                                                 =
                                                                  Iii


                                                       '
                                                             f
                                                                  ':~


                                                             ~'
                                                       ;.;   ~·
                                                             'I,
                                                                 "




Photo 10) This photograph shows interiCir :1ase
                                                  "'
                                                  .r




                                             p
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 163 of 184




                                                                   J :>/·   '




                           ,I    .   • .• r                        .un:: J . l:J<IS   <141 SMC4S   tjdeJ601C4d S!4.l (Z!. OjOI.Jd
                                                              i f,f

                                                              .,




                                                  .,.~
                                                     ....~.



                                     ;
                                                  'I~
                                                      '•
                                     .                .
                                              '
                                     '"
                                                  MU
          ~
                  &,                              '01'
          "'.,,   ij.
                                :~
                                ',
                                •.
                                                       ~:

                  ~

                  ~

                  ~        ~.i
                           ···-;~

                                ..


                       ;




                                                                                                                            910Z 'HieVJ
                                                                                                                   6ZG9(}-ll!1COI:i :eN /:13
                                                                                                              96SZU09F:IOl. :rWW/!f.J
                                                                                                         UaJpiii/$UC::J Cj~W[//fl ;pl)lnfiJ!
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 164 of 184




Insured: UHimalo C®Stroclion
CloimNo: 70f3S0112G~S
EFt No: !lll350-0G!/29
Mayf4,2018


                                                                                             WW-                                    \'!"
                                                                                              t'
                                                                                                              ~;
                                                                                        .,                                         j.,L'
                                                                                                                                     ..
                                                                               __   ;
                                                                                              f:i,       ~


                                                                                    .,
                                                                                              -~·
                                                                                               ~
                                                                                               -~-
                                                                                                     ..
                                                                                                 '
                                                                                                                 'r
                                                                      ..•"
                                                                      ~'-                                                          ·;.,
                                                                                                                                   1m,




                                                      )


                                                     .;f,
                                                   -!tft
Photo 13) This photograph showS tilt~ •::          tc.P p                                                                 for 1
at the 1/me of the Joss.
                                                                 ,.                                                                    j'

                                                                                                                      I~
                                                                             ~


                                                                                                                                    ~ ~-'·
                                                                                                                      .<wr•.
                                         ~
                                         ....
                                              .
                                                .    ·.,                                             .
                                                                                                     ~                 .. ·""-
                                                                                                                           C<·

                                                                                              ,, ,;-~ !@
                                         '
                                               ~.-
                                                                                                      $
                                        -~~ . ·-.
                                        ,ij:·         _..;~,.
                                                                                                ,,;,...
                                                                                         $#-dJ'W,'                         .

                                                                                         ~~·"·;I··    """r
                                                                 ' .
                                              .                         •
                                                                                           .    jJ ,.
                                                                                                                                           ~'




                                                                                                                      I
                                                                                               '"iil                           .
                                                                                                     w                .

                                                                       "I
                                             ·f.
                                            . _,:_
                                              ~                                                      ,.               ~ .
                                                                                         !~;                          ~'iii
                                                                                                                      ~~                   b;.}i
                                                            ,,                           ~--
                                                                                         .•
                                                                                               "i!!J'•
                                                                                                             .
                                                                                                             '.!
                                                                                                                      ~
                                                                                                                      ~
                                                                                                                      .•.,.,
                                                                                                                                           ;it~
                                                   ...r&"i-*<                                   -~J.
                                                                                              ' -re-.'                "/Jt...,•. '· ..
                                                                                                                      ·spfuo ~
                                        ~--·:~                          ¥~                       ·~·   L. <~J<P
                                                                                                 '-~~~:;;; --..~ ~
                                        ···t; ., •.. ..
                                        "1!1$1": --t~                                            . . "· ' iilii)\'
                                           ~,, . ~-                                              .t. . ~- f£-;"
                                                      J•
                                                                                                ~f~. IJ. ~-:~r-
                                                      .•.               :v:·                 · .ofin·  'aile "lftr.r'




                                                           /•.          ,1l
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 165 of 184




                                                  ,.




                 .• .:, !:·"···· . . : ··' . -...1 6~.
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 166 of 184


 I'
 !'
  '
I'
!
I                                                                        '
'
II
I
II                                                           raMA.
                                                                                                       ·(sMoJJe) tsed S4J U! papoou seM
                                                                                                      SM04S tjde.J60!0L[d S\41 (9 ~ OJOI./d
I
          I'                                          ·'                                M      ·:jl

'                   t!
                   ...
                    -.
                         ""'
                                                             ~




I
I
                     ~    '                            ..
                                                            :c•t.



                                                       ;;;;- -~~-
                                                      ··:>;_·                          :!


                                              ' ~.
                                                      ~-

                                                             'w.
                                                              ""'·
                                                             .,
                                                            ti'' .
                                                            \~ .
                                                                    ·~
                                                                                       .•·•
                                                                                           I
                                                \      ~                     ..            •
                                         .
                                        ;,i
                                                                                       .
                                                                                      """.R·
                                                                                       ~




                                        '·

                               ...                                   ..;•if,,_.   .... .
                               ...                                                ,   ,I
                               ·-.~'
                                                            ""··:
                                       ...       ,.                 .,J~:

                                                -~.·        £ ..
                                                            .·.
 Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 167 of 184




tnsuroa: Ufllmil/a Cons/ruction
ctaimNo; 70136011289G


                                                                -
CF/No: 98350.06929
M.ly14, 2018




                                                      ···:.{:




                                             .-)'·,
                                               ..
                                              I.
                                                '        '
                                  ·' •nr!'
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 168 of 184




/nsurnd: Ul/lmafu Can:sltucfion
CI;J!mNc.• 701360112896
£FINo: 911350.05929
Mny14, 2018




                                                 nl.                 ~.



                                         ...
                                                        w  ·.!:;:.
                                                           ··"·
                                                           ,..
                                                                     •....•
                                                                     §/.      ~



                                                                                            '
                                                                                            ,


                                                                     ·•.

                                                                                   ..
                                                                                   •
                                                                      ·.
                                                                                            ,.

                                                                       "'
                                                                        O:'J.'


                                                                       f ..-• oi




                                                                                                     -
                                                                      'I

                                                                                                 0

                                                                                                     'Jjf:J~   .
                                                                                                     !'·'




                                           11
                                          ~I
                                                  ·'!-.*                                l

                                  "'.i
                                  ''
                                                  ...
                                               :,~"·'·
                                               ......
                                                                                                       ·.      ·,




                                                                                                                    ,.
                                                                                                                    I

                                                                                                                    I
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 169 of 184




                   E f.,   riJ B ·.       '
            Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 170 of 184



..

                                                                                                               0        u~     'IiANA SILVA, ESO,
                                                                                                               ('       •st '·' N. L.o.GM<lA, Eso,




     VIA FIRST CLASS MAIL AND EMAIL
     Mr. Kirk Paul
     York Risk Services Gl'Oup
     P.O. Box 183180
     Columbus, OH 43218-3188


             RE:      [nsurcd:         Ultimate Classic Consh·ut'tion
                      Claim No:        BAWT-0036A2

     Dear Mr. Paul:

            As you are aware, this office reprcscnls Ultimate Classic Cm•· :· ::.:•              {" 1lilimmc"}      ~     tl    claim and
     matters related to 301 Huron Ave., Cambridge, Massachusetts.

             Unfortunately, this claim has mushroomed into nn issue more prol· .:. .. ·than it bet              !timate does
     hundreds of projects with great ca1·c and attentiort tu dctnil, but still rcxpm. ·· ,. l··:t'ries and n ·• :ns liability
     insurance to protcctitselfin the event a mistake occurs that causes dmu:!f!c , :cr .Jingly, on              ~y 15, 2018
     when it· became clear that work per!bnned by Ultimmc may have cnw·· · :=; !k ;11 dmnagc '~ ··me, the
     company submitted the claim to its ins1!rcrto remedy th.:: problem in·~ •i.:1 ,_. ~w· cnicknt r ·:·

         When eighl (S) weeks hnd passed since Ultimate nriginctlly macle 1: •          .,, hut ml p·                           had been
 made toward resolution, 1 was asked 10 step in and help racilitillc the proc· : \~ ·1s tlh~cted                               ·1djuster,
 James Green, at Sedgwick. James Green informed me tlmt his unrcspron~i\·· ·~ L • !.lltimo.te'                                 • voiccmails,
 and emails was nrtribomble 10 his inability to dctenninc liability nnd '"''"• ·1· • ;1cr 11!!!1! llnS\\~                '1:   'm question
 ofwhethciUitimatc constructed an incorrect drywcl\ thut resulted in ·· . I ·m·· w:ttcr dan                                    1s "beyond
 his qualifications." For indiscernible reasons, James Green did not In:·,_. lh· t ··~ :n}' stt•rs 1                            qualified
 party involved to inspect and detennine liability until I pnshed lhe i~ ·n: IC' "      ·..:rvistll". Tl                       ·.Green
 delayed the process further by taking several days to cunmct the expc1"1 im ~ .: ·r. EFI Olt•

            EFJ Global perfonned its inspection some time in Ma)' mul its r····• ..              ·•s :,~·:dlnhlc at ., ·1y May JO'h,
 if not sooner. Upon following up with this matter on June 1~1 , I was i:--" : :                · "il~  h!' daiml·       n transferred
 to your office and we spoke on the phone regarding !!latu". I c111phu!';. · l : ·                 :·. thi~ t''ain·    ··en drnggcd
 out and the ramifications it is having on Ultimate's rcput;!linn, its rcl ,;nm·                  • • 1 business        ·:;,and the
 condition oflbe property the homeowners nre living. in. \\·I! ogrccd 1:!:.: I \'                      ·w:~rd the       ·ttion that!
 hnve (which I did) and that you would forward the !CJlUrt li"Om r:fl Olo,;m:                     ,,, il:> it bcca:      Hable.



                      567 MCGRATH HIGHWAY I SCMEIIIIIllE, MA 0'145. I :ELEPJ.iCN~ I'll) 7fi I



                                                          YCVR   1'111.\llV'~ l.O.VI"tERS
                                                                                                                                                     I
                                                                                                                                                     l
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 171 of 184




        When my emails of June 4'11 and June 611' went unreturned, I called ::nuronice on Jm e 12~' to follow up,
but learned from your voicemail that you are on vacation. I was then transfcr•·cd to }'OUr su tvisor, who,
apparently, is also on vacation. Then 1 was tronsferred to Gnr\'in Gray, wht\ illformcd me th t York has b~en in
possession of the report from EFI Global since June 1, 201 S. Garvin Gmy. :n a rathl!r rude n anner, went on to
tell me thut he could neither help nor forward a copy ofche report (which: :uimatc is entitle to).

        I then emailed Pete Hansen at Cunningham Lindsey who had been r•\·crsecing the clr im, only to lind out
that he is no longer with the company. Consequently, Dan Daniel, who re~·· .. nmended that I onlact Jim Devall
for teclmical information, responded to my email to Pete Hansen. Dan Dani.•l ulso copied C! rol Potter, the
original claim examiner, and Regina Cedeno at Blackboard Insurance on!!;\' email. I then s oke with Regina
Cedeno over the phone, explained that this claim has been a fiasco and asked that she forwa d the report by EFI
Global to my office, which she agreed to. The conversation was mcmorinlil'.cd by an email. eginaCetl.eno did
not send the report and iostencl sent another email telling me ro send you a lc•1rer of represetl tion :md to cense
communications with Cunningham Lindsey. At the same time, I am being 1'•11\lacted by Jim evall and Carol
PonerofCtumingham Lindsey.

        Please know that I tutdersland you were only recently assigned this dnim and that C\' ryone is entitled to
take a vacation, howeVer, this has spiraled out of control and far beyond n n·asonahle timelh c. My client is
under n·emendous pressure from the other businesses it contracts with nnd the homeowners. o resolve tills
matter. I cannot keep responding to my client's status inquiry that there is an udministrarive ness preventing it
from resolving this issue. Ultimate is now suffering consequential monetnay tlnmagcs as n rc ult of the improper
handling of this claim, which warrants a 93A claim against its own insuron:·~: provider.

       As of the date of this letter, Ultimate submitted this claim to its ins!:rcr five (5) montlS ago and hns not
been able to even get an answer on whether the damage will be covered, let alnnc uny paym nts for repairing
the damage.

       Kindly, provide (1) an update on claim status, (2) dates certain thnt i':1yments will be made to remedy
the damage to 301 Huron Ave, (3) the report by EFT Globnl, nnd (4} u copr "'1/'Uitima.te's co •erage selection
pnge.




CNL/kb

cc:    Regina Cedeno
       Richard Blair
       Dan Daniel
       Jim Devall
       Carol Potter
       Ultimate ClaSsic Construction                                                                                  !
                                                                                                                      l
                                                                                                                      I
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 172 of 184




                                                                                                    DOH ... LAGAN II. SILVA, ESD,

                                                                                                    Cttlll TIHA N. LAG .\If A, fSD,




                                                                      June29, 20\S


VIA CERTIFIED MAIL & EMAIL
Mr. Kirk Paul
York Risk Services Group
P.O. Box 183188
Columbus, OH 43218~3188
                                         DEMAND PUUSUANTTO M.G.L. c. !>H

         RE:     Insured:        Ultimate Construction
                 Claim No:       DAWT~0036A2


Dear Mr. Paul:
         As you are aware, this office represents Uhimate Construction ("Ultinunc") for the claim and matters related to
301 Hut·on Ave., Cambridge, Massachusetts. This office sent a lcuer via mt~il nnd cmnil on June 14, 2 18 aod followed up
via phone and email, without response, multiple times since, Accm·dingly, plea$1' ~onslckr tbis Ieite ::1 formnl dem~nd
for p:c.ymcnt on the claims urising from nnd rcbletllo the fi:Jm:\gc at30l.Hu•"n Ave, Camllridg , Massachusetts.

        This claim hDs been grossly mishandled to the detrimcnltll'thc insured ;~n•~ the insured's clie 15. Funher, as
explained and reiternted by the letterdn!ed June 14,2018, this cl~inl wos filed mt•re thnn six {G) mo ths ngo :~nll :m
expert inspeelion report was m:Jde av~llal.lle to your offit:e a month ngo, yet 1111 netiou lms been I ken. The willful
and wanton omission of duties owed to your insured is an unfair and dceeplivc pr:~cticc in violation o M.G.L. c. 93A.

         Please forward payments for damage os previously indic~tcd by invoicc5 'md estimates fortin it h.




                                                                                                                                          I
CNL/kb

cc:      Ultimate Classic Construction

enclosure




                 567 MCGRATH HIGHW.I.Y \SOMERVILLE, MA 02145 I iELfi'HOHE (617)76~·110011 F.o.X (6\7)764~3 42

                                         OFfiCE@t.o.CAHASILVA,COM I lii.Clt.HASILVALAV/,C0""

                                                      YOUR FAMILV'S ltW.tYERS




                                                                                                                                      I
                                                                                                                                      I
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 173 of 184




                     EXHIBITD
       Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 174 of 184


  ~ FORTRESS CONSTRUCTON
                                                                                                           ST.il JTEMENT
                          124 Middlesex Ave
                          Somerville- MA 02145
         I                Phone (617)625-7000                                                     FINANCIAL S ATEMENT # 1
                                                                                                                   TE: JUN 25, 2018
   lf€1RiTI!UESS
  Co;aWcUon C~.11p1ey



   TO:             SCOTI SHUSTER
                   301 Huron Ave
                   Cambridge, MA                                                             Ref:   Statement~ ope work
                   Ph:                                                                                301 Huron   ywe
                   customer ID: -                                                                     Cambridge MA


             CONTRACT II                        JOB                             PAYMENT TERMS                      UE DATE

                                          301 Huron Ave

       QTY                                      DESCRIPTION                                          UNIT PRICE         LIHETOTAL

         1              Estimate cost for the remaining work
            . ----····----·-·----· -----··-·-·..·---·--·-··-·-·-·-··-:-·--·----·
                                                                                              i     5102,200.00     5102,200.00
 ··----·-·--
      1        Estimated cost for Landscaping                    I $12,000.00
                                                                                                                  -··-·-·
                                                                                                                      $12'000.00
 ··-·---··-·-. --------··-----..-...- ................................- -..----!..- -......,..:-:- -----
                                                                                                    sas,ooo.oo
 ···--..·---·-. !~~~~:~~-~~~!:.~.:~------·--·---------·-:-~---~a_:.!~~?.:.~~-- .......... ···-----
 ······----- ......................   _,_,,,.,_,,._,                                  __ __
                                            ____ __ __ __ . [!_______ ...... ··-···-···-..·--             ,_,

                                             __
                                                              ,,   ,   ,,        ,,


                                                                                      _____ ___
                                                                                         ,



r--------·-·...............             .., __,__,,..............
                                _,,.,,_,_,                                     .,_,        _____ 1------
                                                                                                       ,,_,



 ---·-····-·. --·-·--········--·--···--·-·-:-····-·-·--·----··-·----·-··-- -·-··-··---·-··· ··---------
                                                                                                                        -
1-...............-·-·--·····--······-·-····-··--·--·····-·-··-··---·-··--··--··--·-·- -·-·-····-···-···· ..... . ..... ..-"--·---
                  Checks made to:
f------- ·--·--·-····-·-··--··-···-·-·-----···-·---·-··--·----..·-'"'" -···-·-····--·-··--··· .................-·-·---
                  Fortress Construction
....·-·-·--·· -··-···--·····-··---·-··········-·-----··---·-··-·--·--·..-·--·-· ···-··-·-·-·---·- -··-····-·-----
                                                                                                       BALANC       5119,200.00
                                                                                                      SUBTOTA       $119,200.00
                                                                                                      SALES TA
                                                                                       INVOICE TOTAL AMOUNT         $199,200.00

                                                                                                                                    .




                                                .
                   APPROVED:                                                     DATE:                                                  I
                                           CLIENT
                                                                                                                                        i
                                                                                                                                        l
                                                                            .                                                           !
               .                                                                                                                             '
                                             THANK YOU FOR YOUR BUSINESS I
                                                                                                                                        II   I
Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 175 of 184




                        EXHIBIT I
                   Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 176 of 184




Ultimate                                                       demolition and trash Removal                                                        16,895.00
Pereira's Construction                                         dig and revene ~pes for provisory water supp~ to street                             38,950.00

Corte~ Plumbing                                                                                                                                    11,000.00
First Choice                                                   electlic                                                                            16,000.00

SOSHandyman                                                    dig around pelimeter of foundation to seal outside
                                                               Remove and dig driveway for pipping                                                    69,000
                                                               dig undertwodedcs for pipping
                                                               dig walkway around the bouse for pipping

ANSConstructions                                               reverse gutters and downspouts                                                       5,BOO.OO
Busy Dog                                                       Basement Waterproof and sump pumps and
                                                               relocated frencbdrain                                                               56,000.00

SOS Handyman                                                   Reconwuction of drive way {pavers),wa!kway, landscape and side fence !left house)   48,900.00

Materials                                                      provide by ultimate                                                                 48,!20.00

 Ultimate                                                       l>bor 17weeks{4 months)
                                                                17x40xl5,00,2l,800.00                                                              23,800.00



 total                                                                                                                                               ll4,465
 Additional damages as set forth in accompan~ng spread sheet                                                                                           49362



 Total Damages As of June 1, 2020                                                                                                                    383,827
                      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 177 of 184




              5/UMll !IIIJ!kf                lll!Uj:IW!"I'f           um
;11:!1


""
aJ:tl
             ll/lO/lCl9 H~ltl~llrlm
             ll/ll/lOl9 fcos;nyllll~U~,
             ll/ll}l019 H~tt]Mlrbwt
                                             F'-1t:;l0Willll
                                             Wllltl;.,
                                             f\11 ~'P~IIl'.e/1
                                                                       ...
                                                                      40111

                                                                       S7J4
             11/ll/11119 Oll'M tl:~ht.l!     Ylnltrtp'l~tr..MI       !liSI
·~·
w•           ll/H/l019H~DfF;lt               flutflf--Jt.~l!uill      mu
              11/l/1019 ~~\
~~

ar.!!l        ll/4/l019 H;.:-.eOtp~
                                             P,!!!!ilfl:\l\Uill
                                             Pllt~~~C'ol:trill         '"'
                                                                      !1!.51
              llil}l019 He~ ~ct
1·~11


~·
1~11
              llh/l019Hel'.e~l
             ll/ll/lCI9 Ho~ ~CI
                                             MJhNitriiJ
                                             IWsh:Jtuill
                                             tri!.~wt!!ill
                                                                       '"'
                                                                       lOll
                                                                       CS!I
                                             flltlftlt:IICVll
"'Wctm       1!/1!/mO !ICLhtlllltmlr.:!tl
                        fl~o                 Cl~Xf·\rr
                                                                         ISO
                                                                         ISO
             ll/1!l/lG19 l~ttiCtlilnd~l
c.'lettlll

·~
             11/ll/!019 ro::ullr:
                                             1tf.wlttll!riWII

                                             ••                        ""
                                                                   SS.I!IIJS
i>'ll!l
mcWJ
~d:liO
             11MnoJ9rD.'llltlc
             llM/lOl9 ll.ijl CC.'.IIOcl:tl
               l/lJmlo MtftCor.trtacu
                                             "'
                                             Jllltlllttli!rl~~

                                             'ti\Utlco.trt~ICl
                                                                     $7!JI

                                                                       ""
1/:':l                                       ,,,                       ""
               1/ll/lruO IO:l'J lit
                                                                       '"'
·~
·~·
"u
               l/ll/20W ro::'llllt
                lil}lOID ro::~1 t!t
               l{l/10l01~11t
                                             "'"'                     !94.\4
                                                                      17H9
                                                                       ms
Uo'~l

chrttlll
               lll/lOlO 10r.11tlt
              l}ll/lOlO tor.J"'ll!f!3        ...."'"'                    .
                                                                      110.51

th."tkm
cbtd:liJ
              1/lO/lOlO Al.rnCO!Ien
              1/ll/NW bbctU
                                             ~·'
                                             plllltr                    '"',.
              l/ll/lOJIJ r.ttr1Cor.tuaon     flllttll~tJIItl~
!MtkliC
cMnm          J}ll}lOlD i~~rMii.'rt          prbljt rt/:'IMI            ""
                                                                         '"
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 178 of 184




                       COMMONWEALTH OF MASSACHUSETTS
MIDDLESEX, SS                                  SU~ERIOR COURT
                                               CIVIL ACTION NO.
ULTIMATE CLASSIC CONSTRUCTION INC.,
        Plaintiff
v.

BLACKBOARD S~ECIALTY INSURANCE COM~ANY
F/K/A HAMILTON SPECIALTY INSURANCE COMPANY,
YORK RISK SERVICES GROU~, INC., AND SEDGWICK,
INC.

                           STATEMENT OF DAMAGES

        Plaintiff in the above captioned action hereby asserts that

the principal amount of money damages sought by means of the

Complaint, to which this statement of damages is attached, is

Three Hundred Eighty-Three Thousand Eight Hundred Twenty-Seven

and 62/100 ($383,827.62) Dollars, together with statutory

interest in the amount of 12% per annUm from the dates of demand

as set forth in the verified affidavit, reasonable attorney 1 s

fees and court costs.


                            ULTIMATE CLASSIC CONSTRUCTION INC.
                            By its attorney;



                            Glenn Wegrzyn BBO # 676398
                            LAW OFFICES OF ALAN M. COHEN LLC
                            550 V1orcester Road
                            Framingham; MA 01702
                             (SOB) 620-6900
                            acohen@collections-law.corn
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 179 of 184




                      COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS                                  SUPERIOR COURT
                                               CIVIL ACTION NO.

ULTIMATE CLASSIC CONSTRUCTION INC.,
     Plaintiff
v.
BLACKBOARD SPECIALTY INSURANCE COMPANY
F/K/A HAMILTON SPECIALTY INSURANCE COMPANY,
YORK RISK SERVICES GROUP, INC., AND SEDGWICK,
INC.

                     CORPORATE DISCLOSURE STATEMENT

       Now comes the plaintiff and hereby certifies that the

plaintiff has no parent corporation, and no publicly held

corporation owns ten percent or more of the plaintiff's stock.



                            ULTIMATE CLASSIC CONSTRUCTION INC.
                            By its attorney,
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 180 of 184




                      COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS                                  SUPERIOR COURT
                                               CIVIL ACTION NO.

ULTIMATE CLASSIC CONSTRUCTION INC.,
        Plaintiff
v.
BLACKBOARD SPECIALTY INSURANCE COMPANY
F/K/A HAMILTON SPECIALTY INSURANCE COMPANY,
YORK RISK SERVICES GROUP, INC., AND SEDGWICK,
INC.

 MOTION FOR SPECIAL PROCESS SERVER PURSUANT TO MASS.R.CIV.P.4(C)
       Now· comes ULTIMATE CLASSIC CONSTRUCTION INC.      ("plaintiff"}

and moves that this Honorable Court permit the plaintiff to

serve the complaint, summons, summons to trustee, and all other

necessary documents upon the defendants, the trustee and all

other necessary parties by special prOcess server/disinterested

party over the age of 18 in acc·ordance with Mass. R. Civ. P.

4(c) and in accordance with the special permission from this

Court granted herein. To Wit: David Ayles/QuickServ, Quincy 1 MA.
      Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 181 of 184
•



         WHEREFORE, the plaintiff moves that this Honorable Court

    permit the plaintiff to serve the complaint, summons, summons to

    trustee and all other necessary documents upon the defendants,

    the trustee and all other necessary parties by special process

    server/disinterested party over the age of 18 in accordance with

    Mass. R. Civ. P. 4(c) and in accordance with the special

    permission from this Court granted herein.

                              ULTIMATE CLASSIC CONSTRUCTION INC.
                              By its attorney,



                             Glenn Wegrzyn BBO # 676398
                             LAW OFFICES OF ALAN M. COHEN LLC
                             550 Worcester Road
                             Framingham, MA 01702
                             (508) 620-6900
                             acohen@collections-law.com
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 182 of 184




                      COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, SS                                  SUPERIOR COURT
                                               CIVIL ACTION NO.

ULTIMATE CLASSIC CONSTRUCTION INC.,
        Plaintiff
v.

BLACKBOARD SPECIALTY INSURANCE COMPANY
F/K/A HAMILTON SPECIALTY INSURANCE COMPANY,
YORK RISK SERVICES GROUP, INC., AND SEDGWICK,
INC.

                           NOTICE OF APPEARANCE

       Now comes Alan M. Cohen, Esquire of the Law Offices of Alan

M. Cohen LLC and hereby enters a notice of appearance on behalf

of ULTIMATE CLASSIC CONSTRUCTION INC.



                                                   STRUCTION INC.



                            Alan M. Cohen BBO # 088375
                            Glenn Wegrzyn BBO # 676398
                            LAV1 OFFICES OF ALAN M. COHEN LLC
                            550 Worcester Road
                            Framingham, MA 01702
                            (508) 620-6900
                            acohen@collections-law.com
                          Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 183 of 184

                                                                                                                 £ ~ ppae~oed                     8VSLLS ~ PI JSOJ!UeW

                                                                                                             ~
                                                                                                             ~:':\'&
                                                              MARA VBU\SCO                                                   1.0 LBS             LTR
                                                              21•19323601                                                                                            1 OF 1
                                                              CT- DA!.l.A.'l SOP TI!AI..-1
                                                              1999 BRYAH STRI!Jrr
                                                              OALL.\S TX75201

                                                              SHIP TO:
                                                                         KEITH J. WAGNER
                                                                         6469270704
                                                                         BLACKBOARD INSURANCE
                                                                         120 BROADWAY, 17TH FLOOR
                                                                         NEW YORK NY 10271

Envelope: UPS_SMALL_BOX
Total Pages: 184                                                          . .......,...... -::·-:
                                                              :,; z..·-:.1- .·"··.-.;·>~:-·····:~·.:·.:
                                                               .......... .. .......
                                                                              "~- -~
                                                              ....... i-:.'-\.• ........ ,· :····            NY 102 9-09
                                                              ,. ::,1' ••
                                                              <· :.:. "@. .-:.••:· .
                                                                             •.r•:"•i...,._.·.·::••
                                                               • • •• :




                                                              ........
                                                               ...   0
                                                                         ~
                                                              . .: ...• ..
                                                                          0

                                                                                 0  "····.·r•, . ., _ 0




                                                                      :........·.:·•.-:·<...., !:···
                                                                          • :-       .:}:·. ··:·    • • ••


                                                               :.v • ,,. • •.,.• •v ••••
                                                               ····:v~/·.:• '<•.";,: ,. • .-... •
                                                              ........ ,.... ..... .
                                                              ..................       0   ••••••••                           11111111111111
                                                             UPS NEXT DAY AIR
                                                             TRACCGNG #: lZ X21 278 01 3092 4654                                                                 1

                                                             BILLING: P/P



                                                             Reference No.1: SOP/2401130/537985<!48/CT SOP Cuslo                                             I   cll5   I
                                                                                                                       ~L::oo?.:<i   N".'-1!'31 M.o7.-:o:o   I~         ln.~~
     Case 1:20-cv-11566-RWZ Document 1-1 Filed 08/21/20 Page 184 of 184

~
•
~
                                                    FEUX SORRENTINI
                                                    1 212-458-2005
                                                    A'G
                                                    175WATERSTREET
                                                                                                 4 LBS            1 OF1
                                                                                                                          i
J                                                   NEWYORK NY1003B

                                                    SHJPTO;
                                                          ASHLEY BRUMM
                                                          AIG SHARED SERVICES




I
                                                          1ZX212780130924654
                                                          1ZX2127801
                                                          17200 W 119TH ST
                                                          OLATHE KS 66061-7054
"
~




                                                                                    KS 662 9-25

                                                                                                         II
                                                   TRACKING#: 1Z 6AW 960 24 9401 1340
                                                                                                              1
                                                                                                                          g!


                                                                                                                          l
                                                                                                                          ~
                                                                                                                          [
                                                   BIU.ING:  PIP
                                                   SIGNATURE REQUIRED



                                                   Refl!renco No.1: 0040016554
                                                   Referenca No.2: AlG 01
                                                                      XOI.:'OOU!I   I<V_,~1CI.<QII&'II




:;
